
	
		I
		111th CONGRESS
		1st Session
		H. R. 3090
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mrs. Christensen (for
			 herself, Mr. Davis of Illinois,
			 Ms. Bordallo,
			 Ms. Roybal-Allard,
			 Mr. Clyburn,
			 Mr. Rangel,
			 Ms. Lee of California,
			 Mr. Honda,
			 Mr. Cummings,
			 Ms. Jackson-Lee of Texas,
			 Ms. Clarke,
			 Mr. Watt, Mr. Clay, Mr.
			 Thompson of Mississippi, Mr. Meek of
			 Florida, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Al Green of
			 Texas, Mr. Johnson of
			 Georgia, Mr. Cleaver,
			 Mr. Ellison,
			 Ms. Watson,
			 Mr. Jackson of Illinois,
			 Mr. Carson of Indiana,
			 Mr. Towns,
			 Ms. Fudge,
			 Ms. Kilpatrick of Michigan,
			 Ms. Richardson,
			 Ms. Baldwin,
			 Mr. Fattah,
			 Mr. Bishop of Georgia,
			 Mr. Scott of Georgia,
			 Mr. Payne,
			 Mr. Meeks of New York,
			 Mr. Grijalva,
			 Mr. Scott of Virginia,
			 Mr. Davis of Alabama,
			 Mr. Grayson,
			 Ms. Edwards of Maryland,
			 Ms. Moore of Wisconsin,
			 Ms. Corrine Brown of Florida,
			 Ms. Waters,
			 Ms. Hirono,
			 Ms. DeGette,
			 Mr. Faleomavaega,
			 Ms. Matsui,
			 Mr. Lewis of Georgia,
			 Mr. Gonzalez,
			 Mr. Sablan,
			 Mr. Pierluisi,
			 Mr. Reyes,
			 Mr. Ortiz,
			 Ms. Velázquez,
			 Mr. Luján,
			 Mr. Hastings of Florida, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor,
			 the Judiciary,
			 Natural Resources,
			 Armed Services,
			 Veterans’ Affairs, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve the health of minority individuals, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Equity and Accountability Act
			 of 2009.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Culturally and linguistically appropriate health
				care
				Sec. 101. Amendment to the Public Health Service
				Act.
				Sec. 102. Federal reimbursement for culturally and
				linguistically appropriate services under the Medicare, Medicaid and the State
				Children’s Health Insurance Program.
				Sec. 103. Increasing understanding of and improving health
				literacy.
				Sec. 104. Assurances for receiving Federal funds.
				Sec. 105. Report on Federal efforts to provide culturally and
				linguistically appropriate health care services.
				Sec. 106. English for speakers of other languages.
				Sec. 107. Definition.
				Sec. 108. Treatment of the Medicare part B program under title
				VI of the Civil Rights Act of 1964.
				Sec. 109. Implementation.
				Title II—Health workforce Diversity
				Sec. 201. Amendment to the Public Health Service Act.
				Sec. 202. Health Careers Opportunity Program.
				Sec. 203. Program of excellence in health professions education
				for underrepresented minorities.
				Sec. 204. Hispanic-Serving Health Professions
				Schools.
				Sec. 205. Health professions student loan fund; authorizations
				of appropriations regarding students from disadvantaged
				backgrounds.
				Sec. 206. National Health Service Corps; recruitment and
				fellowships for individuals from disadvantaged backgrounds.
				Sec. 207. Loan repayment program of Centers for Disease Control
				and Prevention.
				Sec. 208. Cooperative agreements for online degree programs at
				schools of public health and schools of allied health.
				Sec. 209. Mid-care health professions scholarship
				program.
				Sec. 210. National report on the preparedness of health
				professionals to care for diverse populations.
				Sec. 211. Scholarship and fellowship programs.
				Sec. 212. Advisory Committee on Health Professions Training for
				Diversity.
				Sec. 213. McNair Postbaccalaureate Achievement
				Program.
				Title III—Data collection and reporting
				Sec. 301. Amendment to the Public Health Service Act.
				Sec. 302. Collection of race and ethnicity data by the Social
				Security Administration.
				Sec. 303. Revision of HIPAA claims standards.
				Sec. 304. National Center for Health Statistics.
				Sec. 305. Geo-access study.
				Sec. 306. Racial, ethnic, and linguistic data collected by the
				Federal Government.
				Sec. 307. Health information technology grants.
				Sec. 308. Study of health information technology in medically
				underserved communities.
				Sec. 309. Health information technology in medically
				underserved communities.
				Sec. 310. Data collection and analysis grants to
				minority-serving institutions.
				Sec. 311. Health information technology grants for rural health
				care providers.
				Sec. 312. Survey questions on sexual orientation and gender
				identity.
				Sec. 313. Disaggregation of comparative effectiveness research
				data.
				Title IV—Accountability and Evaluation
				Subtitle A—General provisions
				Sec. 401. Federal agency plan to eliminate disparities and
				improve the health of minority populations.
				Sec. 402. Prohibition on discrimination in Federal assisted
				health care services and research programs on the basis of sex, race, color,
				national origin, sexual orientation, gender identity, or disability
				status.
				Sec. 403. Accountability within the Department of Health and
				Human Services.
				Sec. 404. Office of Minority Health.
				Sec. 405. Establishment of the Indian Health Service as an
				agency of the Public Health Service.
				Sec. 406. Establishment of individual offices of minority
				health within agencies of the Public Health Service.
				Sec. 407. Office of Minority Health at the Centers for Medicare
				& Medicaid Services.
				Sec. 408. Office of Minority Affairs at the Food and Drug
				Administration.
				Sec. 409. Safety and effectiveness of drugs with respect to
				racial and ethnic background.
				Sec. 410. United States Commission on Civil Rights.
				Sec. 411. Sense of Congress concerning full funding of
				activities to eliminate racial and ethnic health disparities.
				Sec. 412. Guidelines for disease screening for minority
				patients.
				Sec. 413. National Institute for Minority Health and Health
				Disparities.
				Sec. 414. IOM report on LGBT health disparities.
				Subtitle B—Improving environmental justice
				Sec. 421. Codification of Executive Order 12898.
				Sec. 422. Implementation of recommendations by Environmental
				Protection Agency.
				Sec. 423. Grant program.
				Sec. 424. Additional research on the relationship between the
				built environment and the health of community residents.
				Title V—Improvement of Health Care Services
				Subtitle A—Health Empowerment Zones
				Sec. 501. Short title.
				Sec. 502. Findings.
				Sec. 503. Designation of health empowerment zones.
				Sec. 504. Assistance to those seeking designation.
				Sec. 505. Benefits of designation.
				Sec. 506. Definition.
				Sec. 507. Authorization of appropriations.
				Subtitle B—Other improvements of health care
				services
				Chapter 1—In general
				Sec. 511. Amendment to the Public Health Service Act.
				Sec. 512. Medicaid payment for certain aliens.
				Sec. 513. Medicaid payment parity for the
				territories.
				Sec. 514. Extension of Medicare secondary payer.
				Sec. 515. Border health grants.
				Sec. 516. Cancer prevention and treatment demonstration for
				ethnic and racial minorities.
				Sec. 517. Grants to promote positive health behaviors in women
				and children.
				Sec. 518. Exception for citizens of freely associated
				States.
				Sec. 519. Medicare graduate medical education.
				Sec. 520. HIV/AIDS reduction in racial and ethnic minority
				communities.
				Sec. 521. Grants for racial and ethnic approaches to community
				health.
				Sec. 522. Critical access hospital improvements.
				Sec. 523. Coverage of marriage and family therapist services
				and mental health counselor services under part
				B of the Medicare program.
				Sec. 524. Establishment of rural community hospital (RCH)
				program.
				Sec. 525. Medicare remote monitoring pilot
				projects.
				Sec. 526. Rural health quality advisory commission and
				demonstration projects.
				Sec. 527. Rural health care services.
				Sec. 528. Community health center collaborative access
				expansion.
				Sec. 529. Facilitating the provision of telehealth services
				across State lines.
				Sec. 530. Removing barriers to health care and nutrition
				assistance health coverage for children, pregnant women, and lawfully residing
				individuals.
				Sec. 531. Removing Medicare barrier to health care.
				Chapter 2—Lung Cancer Mortality Reduction
				Sec. 541. Short title.
				Sec. 542. Findings.
				Sec. 543. Sense of Congress concerning investment in lung
				cancer research.
				Sec. 544. Lung Cancer Mortality Reduction Program.
				Sec. 545. Department of defense and the department of veterans
				affairs.
				Sec. 546. Lung cancer advisory board.
				Sec. 547. Authorization of appropriations.
				Title VI—Eliminating Disparities in Diabetes Prevention Access
				and Care Act 
				Subtitle A—NATIONAL INSTITUTES OF HEALTH
				Sec. 611. Research, treatment, and education.
				Subtitle B—CENTERS FOR DISEASE CONTROL AND
				PREVENTION
				Sec. 621. Research, education, and other
				activities.
				Subtitle C—HEALTH RESOURCES AND SERVICES
				ADMINISTRATION
				Sec. 631. Research, education, and other
				activities.
				Subtitle D—ADDITIONAL PROGRAMS
				Sec. 641. Research, education, and other
				activities.
			
		ICulturally and
			 linguistically appropriate health care
			101.Amendment to
			 the Public Health Service Act
				(a)FindingsCongress finds the following:
					(1)Effective
			 communication is essential to meaningful access to quality physical and mental
			 health care.
					(2)Research
			 establishes that the lack of language services creates barriers to and
			 diminishes the quality of health care and health status for limited English
			 proficient individuals.
					(3)The number of
			 limited English speaking residents in the United States who speak English less
			 than very well and, therefore, cannot effectively communicate with health and
			 social service providers continues to increase significantly.
					(4)The responsibility
			 to fund language services in the provision of health care and health
			 care-related services to limited English proficient individuals is a societal
			 one that cannot fairly be visited solely upon the health care, public health or
			 social services community.
					(5)Linguistic
			 diversity in the health care and health care-related services workforce is
			 important for providing all patients the environment most conducive to positive
			 health outcomes.
					(6)All members of the
			 health care and health care-related services community should continue to
			 educate their staff and constituents about limited English proficient issues
			 and help them identify resources to improve access to quality care for limited
			 English proficient individuals.
					(7)Access to English
			 as a Second Language instruction is an important mechanism for ensuring
			 effective communication and eliminating the language barriers that impede
			 access to health care.
					(8)Competent
			 languages services in health care settings should be available as a matter of
			 course.
					(b)AmendmentThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
					
						XXXICULTURALLY AND
				LINGUISTICALLY APPROPRIATE HEALTH CARE
							3100.DefinitionsIn this title:
								(1)BilingualThe
				term bilingual with respect to an individual means a person who
				has sufficient degree of proficiency in two languages.
								(2)Competent
				interpreter servicesThe term competent interpreter
				services means a trans-language rendition of a spoken message in which
				the interpreter comprehends the source language and can speak comprehensively
				in the target language to convey the meaning intended in the source language.
				The interpreter knows health and health-related terminology and provides
				accurate interpretations by choosing equivalent expressions that convey the
				best matching and meaning to the source language and captures, to the greatest
				possible extent, all nuances intended in the source message.
								(3)Competent
				translation servicesThe term competent translation
				services means a trans-language rendition of a written document in which
				the translator comprehends the source language and can write comprehensively in
				the target language to convey the meaning intended in the source language. The
				translator knows health and health-related terminology and provides accurate
				translations by choosing equivalent expressions that convey the best matching
				and meaning to the source language and captures, to the greatest possible
				extent, all nuances intended in the source document.
								(4)Effective
				communicationThe term effective communication means
				an exchange of information between the provider of health care or health
				care-related services and the limited English proficient recipient of such
				services that enables limited English proficient individuals to access,
				understand, and benefit from health care or health care-related
				services.
								(5)Grievance
				resolution processThe term grievance resolution
				process means all aspects of dispute resolution including filing
				complaints, grievance and appeal procedures and court action.
								(6)Health care
				groupThe term health care group means a group of
				physicians organized, at least in part, for the purposes of providing
				physicians’ services under the Medicaid, SCHIP, or Medicare programs and may
				include a hospital and any other individual or entity furnishing services
				covered under the Medicaid, SCHIP or Medicare programs that is affiliated with
				the health care group.
								(7)Health care
				servicesThe term health care services means
				services that address physical as well as mental health conditions in all care
				settings.
								(8)Health
				care-related servicesThe
				term health care-related services means human or social services
				programs or activities that provide access, referrals or links to health
				care.
								(9)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaska
				Native village or group or regional or village corporation as defined in or
				established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688)
				(43 U.S.C. 1601 et seq.), which is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
								(10)Integrated
				health care delivery systemThe term integrated health care
				delivery system means a system comprised of more than one type of health
				care provider for the purposes of providing a. The providers may include
				hospitals, clinics, home health agencies, ambulatory surgery centers, skilled
				nursing facilities, rehabilitation facilities and clinics, and employed,
				independent or contracted physicians.
								(11)Interpreting/interpretationThe
				terms interpreting and interpretation mean the
				transmission of a spoken message from one language into another, faithfully,
				accurately, and objectively.
								(12)Language
				accessThe term language access means the provision
				of language services to an LEP individual designed to enhance that individual’s
				access to, understanding of or benefit from health care or health care-related
				services.
								(13)Language
				servicesThe term language services means provision
				of healthcare services directly in a non-English language, interpretation,
				translation and non-English signage.
								(14)LEPThe
				term LEP means limited English proficient.
								(15)LEP related
				data collection activitiesThe term LEP related data
				collection activities includes identifying, collecting, storing,
				tracking, and analyzing primary language data, and information on the methods
				used to meet the language access needs of limited English proficient
				individuals.
								(16)Medicare,
				Medicaid, and SCHIPThe terms Medicare,
				Medicaid, and SCHIP means the respective programs
				under titles XVIII, XIX, and XXI of the Social Security Act.
								(17)Minority
									(A)In
				generalThe terms minority and
				minorities refer to individuals from a minority group.
									(B)PopulationsThe
				term minority, with respect to populations, refers to racial and
				ethnic minority groups.
									(18)Minority
				groupThe term minority group has the meaning given
				the term racial and ethnic minority group.
								(19)Racial and
				ethnic minority groupThe term racial and ethnic minority
				group means American Indians and Alaska Natives, African Americans
				(including Caribbean Blacks, Africans and other Blacks), Asian Americans,
				Hispanics (including Latinos), and Native Hawaiians and other Pacific
				Islanders.
								(20)On-site
				interpreting/interpretationThe term on-site
				interpreting/interpretation means a method of
				interpreting/interpretation for which the interpreter is in the physical
				presence of the provider of health care or health care-related services and the
				limited English proficient recipient of such services.
								(21)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
								(22)Sight
				translationThe term sight translation means the
				transmission of a written message in one language into a spoken message in
				another language.
								(23)StateThe
				term State means each of the several states, the District of
				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the U.S. Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
								(24)Telephonic
				interpretationThe term telephonic interpretation
				(also known as over the phone interpretation or OPI) means a method of
				interpreting/interpretation for which the interpreter is not in the physical
				presence of the provider of health care or related services and the limited
				English proficient recipient of such services but is connected via
				telephone.
								(25)TranslationThe
				term translation means the transmission of a written message in
				one language into a written message in another language.
								(26)Video
				interpretationThe term video interpretation means a
				method of interpreting/interpretation for which the interpreter is not in the
				physical presence of the provider of health care or related services and the
				limited English proficient recipient of such services but is connected via a
				video hook-up that includes both audio and video transmission.
								(27)Vital
				documentThe term vital document includes but is not
				limited to applications for government programs that provide health care
				services; medical or financial consent forms; financial assistance documents,
				letters containing important information regarding patient instructions (e.g.,
				prescriptions, referrals to other providers, discharge plans) and participation
				in a program (such as a Medicaid managed care program); notices pertaining to
				the reduction, denial or termination of services or benefits; notices of the
				right to appeal such actions; and notices advising limited English proficient
				individuals of the availability of free language services, and other outreach
				materials.
								3101.Improving
				access to services for individuals with limited English proficiency
								(a)PurposeAs
				provided in Executive Order 13166, it is the purpose of this section—
									(1)to improve Federal
				agency performance regarding access to federally conducted and federally
				assisted programs and activities for individuals who are limited in their
				English proficiency;
									(2)to require each
				Federal agency to examine the services it provides and develop and implement a
				system by which limited English proficient individuals can obtain meaningful
				access to those services consistent with, and without substantially burdening,
				the fundamental mission of the agency;
									(3)to require each
				Federal agency to ensure that recipients of Federal financial assistance
				provide meaningful access to their limited English proficient applicants and
				beneficiaries;
									(4)to ensure that
				recipients of Federal financial assistance take reasonable steps, consistent
				with the guidelines set forth in the Limited English Proficient Guidance of the
				Department of Justice (as issued on June 12, 2002), to ensure meaningful access
				to their programs and activities by limited English proficient individuals;
				and
									(5)to ensure
				compliance with title VI of the Civil Rights Act of 1964 and that health care
				providers and organizations do not discriminate in the provision of
				services.
									(b)Federally
				conducted programs and activities
									(1)In
				generalNot later than 120 days after the date of enactment of
				this title, each Federal agency that carries out health care-related activities
				shall prepare a plan to improve access to the federally conducted health
				care-related programs and activities of the agency by limited English
				proficient individuals. Each Federal agency must ensure that such plan is fully
				implemented not later than one year after the date of enactment of this
				Act.
									(2)Plan
				requirementEach plan under paragraph (1) shall include—
										(A)the steps the
				agency will take to ensure that limited English proficient individuals have
				access to the agency’s federally conducted health care and health care-related
				programs and activities;
										(B)the policies and
				procedures for identifying, assessing, and meeting the language needs of its
				limited English proficient beneficiaries served by federally conducted programs
				and activities;
										(C)the steps the
				agency will take for its federally conducted programs and activities to provide
				a range of language assistance options, notice to limited English proficient
				individuals of the right to competent language services, periodic training of
				staff, monitoring and quality assessment of the language services and, in
				appropriate circumstances, the translation of written materials;
										(D)the steps the
				agency will take to ensure that applications, forms, and other relevant
				documents for its federally conducted programs and activities are competently
				translated into the primary language of a limited English proficient client
				where such materials are needed to improve access to federally conducted and
				federally assisted programs and activities for such a limited English
				proficient individual; and
										(E)the resources the
				agency will provide to assist recipients of Federal funds to improve access to
				health care or health care related programs and activities for limited English
				proficient individuals.
										Each
				agency shall send a copy of such plan to the Department of Justice, which shall
				serve as the central repository of the agencies’ plans.(c)Federally
				assisted programs and activities
									(1)In
				generalNot later than 120 days after the date of enactment of
				this title, each Federal agency providing health care-related Federal financial
				assistance shall ensure that the guidance for recipients of Federal financial
				assistance developed by the agency to ensure compliance with title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is specifically tailored to
				the recipients of such assistance. Each agency shall send a copy of such
				guidance to the Department of Justice which shall serve as the central
				repository of the agencies’ plans. After approval by the Department of Justice,
				each agency shall publish its guidance document in the Federal Register for
				public comment.
									(2)RequirementsThe
				agency-specific guidance developed under paragraph (1) shall take into account
				the types of health care services provided by the recipients, the individuals
				served by the recipients, and other factors set out in such standards.
									(3)Existing
				guidancesA Federal agency that has developed a guidance for
				purposes of title VI of the Civil Rights Act of 1964 shall examine such
				existing guidance, as well as the programs and activities to which such
				guidance applies, to determine if modification of such guidance is necessary to
				comply with this subsection.
									(4)ConsultationEach
				Federal agency shall consult with the Department of Justice in establishing the
				guidances under this subsection.
									(d)Consultations
									(1)In
				generalIn carrying out this section, each Federal agency that
				carriers out health care and health care-related activities shall ensure that
				stakeholders, such as limited English proficient individuals and their
				representative organizations, recipients of Federal assistance, and other
				appropriate individuals or entities, have an adequate opportunity to provide
				input with respect to the actions of the agency.
									(2)EvaluationEach
				Federal agency described in paragraph (1) shall evaluate the—
										(A)particular needs
				of the limited English proficient individuals served by the agency;
										(B)particular needs
				of the limited English proficient individuals served by the agency’s recipients
				of Federal financial assistance; and
										(C)burdens of
				compliance with the agency guidance and this section for the agency and its
				recipients.
										3102.National
				standards for culturally and linguistically appropriate services in health
				careRecipients of Federal
				financial assistance from the Secretary shall, to the extent reasonable and
				practicable after applying the 4-factor analysis described in title V of the
				Guidance to Federal Financial Assistance Recipients Regarding Title VI
				Prohibition Against National Origin Discrimination Affecting Limited-English
				Proficient Persons (June 12, 2002)—
								(1)implement
				strategies to recruit, retain, and promote individuals at all levels of the
				organization to maintain a diverse staff and leadership that can provide
				culturally and linguistically appropriate health care to patient populations of
				the service area of the organization;
								(2)ensure that staff
				at all levels and across all disciplines of the organization receive ongoing
				education and training in culturally and linguistically appropriate service
				delivery;
								(3)offer and provide
				language assistance services, including trained bilingual staff and interpreter
				services, at no cost to each patient with limited English proficiency at all
				points of contact, in a timely manner during all hours of operation;
								(4)notify patients of
				their right to receive language assistance services in their primary
				language;
								(5)ensure the
				competence of language assistance provided to limited English proficient
				patients by interpreters and bilingual staff, and ensure that family,
				particularly minor children, and friends are not used to provide interpretation
				services—
									(A)except in case of
				emergency; or
									(B)except on request
				of the patient, who has been informed in his or her preferred language of the
				availability of free interpretation services;
									(6)make available
				easily understood patient-related materials, if such materials exist for
				non-limited English proficient patients, including information or notices about
				termination of benefits and post signage in the languages of the commonly
				encountered groups or groups represented in the service area of the
				organization;
								(7)develop and
				implement clear goals, policies, operational plans, and management
				accountability and oversight mechanisms to provide culturally and
				linguistically appropriate services;
								(8)conduct initial
				and ongoing organizational assessments of culturally and linguistically
				appropriate services-related activities and integrate valid linguistic
				competence-related measures into the internal audits, performance improvement
				programs, patient satisfaction assessments, and outcomes-based evaluations of
				the organization;
								(9)ensure that,
				consistent with the privacy protections provided for under the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note)—
									(A)data on the
				individual patient’s race, ethnicity, and primary language are collected in
				health records, integrated into the organization’s management information
				systems, and periodically updated; and
									(B)if the patient is
				a minor or is incapacitated, the primary language of the parent or legal
				guardian is collected;
									(10)maintain a
				current demographic, cultural, and epidemiological profile of the community as
				well as a needs assessment to accurately plan for and implement services that
				respond to the cultural and linguistic characteristics of the service area of
				the organization;
								(11)develop
				participatory, collaborative partnerships with communities and utilize a
				variety of formal and informal mechanisms to facilitate community and patient
				involvement in designing and implementing culturally and linguistically
				appropriate services-related activities;
								(12)ensure that
				conflict and grievance resolution processes are culturally and linguistically
				sensitive and capable of identifying, preventing, and resolving cross-cultural
				conflicts or complaints by patients;
								(13)regularly make
				available to the public information about their progress and successful
				innovations in implementing the standards under this section and provide public
				notice in their communities about the availability of this information;
				and
								(14)if requested,
				regularly make available to the head of each Federal entity from which Federal
				funds are received, information about their progress and successful innovations
				in implementing the standards under this section as required by the head of
				such entity.
								3103.Robert T.
				Matsui Center for Cultural and Linguistic Competence in Health Care
								(a)EstablishmentThe
				Secretary, acting through the Director of the Agency for Healthcare Research
				and Quality, shall establish and support a center to be known as the
				Robert T. Matsui Center for Cultural and Linguistic Competence in Health
				Care (referred to in this section as the Center) to
				carry out the following activities:
									(1)Interpretation
				servicesThe Center shall provide resources via the Internet to
				identify and link health care providers to competent interpreter and
				translation services.
									(2)Translation of
				written material
										(A)The Center shall
				provide, directly or through contract, vital documents from competent
				translation services for providers of health care and health care-related
				services at no cost to such providers. Materials may be submitted for
				translation into non-English languages. Translation services shall be provided
				in a timely and reasonable manner and in accordance with the guidelines and
				standards set forth in subsection (c) when such standards become available. The
				quality of such translation services shall be monitored and reported
				publicly.
										(B)For each form
				developed or revised by the Secretary that will be used by LEP individuals in
				health care or health care-related settings, the Center shall translate the
				form, at a minimum, into the top 15 non-English languages in the United States
				according to the most recent data from the American Community Survey or its
				replacement. The translation must be completed within 45 days of the Secretary
				receiving final approval of the form from the Office of Management and
				Budget.
										(3)Toll-free
				customer service telephone numberThe Center shall provide, through a
				toll-free number, a customer service line for LEP individuals—
										(A)to obtain
				information about federally conducted or funded health programs, including
				Medicare, Medicaid, and SCHIP;
										(B)to obtain
				assistance with applying for or accessing these programs and understanding
				Federal notices written in English; and
										(C)to learn how to
				access language services.
										(4)Health
				information clearinghouse
										(A)In
				generalThe Center shall develop and maintain an information
				clearinghouse to facilitate the provision of language services by providers of
				health care and health care-related services to reduce medical errors, improve
				medical outcomes, reduce health care costs caused by miscommunication with
				individuals with limited English proficiency, and reduce or eliminate the
				duplication of effort to translate materials. The clearinghouse shall make such
				information available on the Internet and in print. Such information shall
				include the information described in the succeeding provisions of this
				paragraph.
										(B)Document
				templatesThe Center shall collect and evaluate for accuracy,
				develop, and make available templates for standard documents that are necessary
				for patients and consumers to access and make educated decisions about their
				health care, including the following:
											(i)Administrative and
				legal documents, including—
												(I)intake
				forms;
												(II)Medicare,
				Medicaid, and SCHIP forms, including eligibility information;
												(III)forms informing patient of HIPAA compliance
				and consent; and
												(IV)documents
				concerning informed consent, advanced directives, and waivers of rights.
												(ii)Clinical
				information, such as how to take medications, how to prevent transmission of a
				contagious disease, and other prevention and treatment instructions.
											(iii)Public health,
				patient education, and outreach materials, such as immunization notices, health
				warnings, or screening notices.
											(iv)Additional health
				or health care-related materials as determined appropriate by the Director of
				the Center.
											(C)Structure of
				formsThe operating the clearinghouse, the Center shall—
											(i)ensure that the
				documents posted in English and non-English languages are culturally
				appropriate;
											(ii)allow public
				review of the documents before dissemination in order to ensure that the
				documents are understandable and culturally appropriate for the target
				populations;
											(iii)allow health
				care providers to customize the documents for their use;
											(iv)facilitate access
				to these documents;
											(v)provide technical
				assistance with respect to the access and use of such information; and
											(vi)carry out any
				other activities the Secretary determines to be useful to fulfill the purposes
				of the clearinghouse.
											(D)Language
				assistance programsThe Center shall provide for the collection
				and dissemination of information on current examples of language assistance
				programs and strategies to improve language services for LEP individuals,
				including case studies using de-identified patient information, program
				summaries, and program evaluations.
										(E)Cultural and
				linguistic competence materialsThe Center shall provide
				information relating to culturally and linguistically competent health care for
				minority populations residing in the United States to all health care providers
				and health care-related services at no cost. Such information shall
				include—
											(i)tenets of
				culturally and linguistically competent care;
											(ii)cultural and
				linguistic competence self-assessment tools;
											(iii)cultural and
				linguistic competence training tools;
											(iv)strategic plans
				to increase cultural and linguistic competence in different types of providers
				of health care and health care-related services, including regional
				collaborations among health care organizations; and
											(v)cultural and
				linguistic competence information for educators, practitioners, and
				researchers.
											(F)Information
				about progressThe Center shall regularly collect and make
				publicly available information about the progress of entities receiving grants
				under section 3104 regarding successful innovations in implementing the
				obligations under this subsection and provide public notice in the entities’
				communities about the availability of this information;
										(b)DirectorThe
				Center shall be headed by a Director who shall be appointed by, and who shall
				report to, the Director of the Agency for Healthcare Research and
				Quality.
								(c)Interpretation
				and translation guidelines and standardsThe Center shall convene
				a working group to develop and adopt interpretation and translation quality
				guidelines and standards for use by the Center. The guidelines and standards
				must be sufficient to ensure that LEP individuals have the equal opportunity to
				benefit from health care services to the same extent as non-LEP individuals.
				The guidelines and standards shall address the training, assessment and
				certification of individuals to provide competent interpreter and translator
				services to work in health care and health care-related settings and of
				bilingual staff who provide services directly in non-English languages. The
				working group may develop different guidelines and standards for bilingual
				staff, interpreters, and translators.
								(d)Membership
									(1)QualificationsThe
				Working Group shall consist of 14 members as follows:
										(A)Four members from
				organizations that advocate on behalf of LEP individuals.
										(B)One member who
				represents a professional interpreter association (that is not the National
				Council on Interpreting in Health Care) or translator association.
										(C)One member from a
				non-profit community based organization that provides language services.
										(D)Three members
				recommended by the National Council on Interpreting in Health Care, including
				one who individual who is a professional interpreter.
										(E)Four members who
				are health care providers or represent health care provider associations,
				including one individual who represents a health care practice of fewer than 5
				clinicians.
										(F)One member who
				works in or has extensive knowledge of issues related to health care risk
				management.
										(2)Geographic
				representationThe membership of the Working Group shall reflect
				a broad geographic representation including both urban and rural
				representatives, including representatives of the United States
				territories.
									(3)Prohibited
				appointmentsMembers of the Working Group shall not include
				Members of Congress or other elected Federal, State, or local government
				officials.
									(4)VacanciesAny
				vacancies in the Working Group shall not affect the power and duties of the
				Working Group but shall be filled in the same manner as the original
				appointment.
									(5)SubcommitteesThe
				Working Group may establish subcommittees if doing so increases the efficiency
				of the Working Group in completing its tasks, including subcommittees to
				develop different guidelines and standards for interpreters, translators, and
				bilingual staff.
									(6)Advisory panel
				to the working groupThe Working Group shall consult with the
				Advisory Panel in the development of the guidelines and standards. The Advisory
				Panel shall include—
										(A)representatives
				from the American Translators Association, Association of Language Companies,
				the National Center for State Courts, and States which have developed
				interpreter standards such as California, Massachusetts and Oregon who have
				experience in the development or implementation of their organizations’
				interpreter and translator certification programs;
										(B)Federal agencies including the Office for
				Civil Rights, the Office of Minority Health, and the Centers for Medicare &
				Medicaid Services and the National Center on Minority Health and Health
				Disparities; and
										(C)other individuals
				or entities determined appropriate by the Secretary who have specific expertise
				that will be useful to the Working Group.
										(7)Publication
										(A)Draft
				standardsNot later than 18 months after the date of enactment of
				this title, the Working Group shall—
											(i)prepare and make
				available to the public through the Internet, the Federal Register, and other
				appropriate public channels, a proposed set of interpretation and translation
				guidelines and standards for training, assessment, and certification;
				and
											(ii)accept public
				comment on such guidelines and standards for a period of not less than 90
				days.
											(B)Final
				standardsNot later than 120 days after the expiration of the
				public comment period described in subparagraph (A), the Director of the Agency
				for Healthcare Research and Quality shall publish, after consultation with and
				the approval of the Working Group, final guidelines and standards in the
				Federal Register and on the Internet.
										(C)Testing
				developmentNot later than 120 days after the publication of the
				final recommendations described in subparagraph (B), the Director of the Agency
				for Healthcare Research and Quality shall, if deemed necessary by the Working
				Group, enter into a contract with an entity experienced in the development of
				designing certification tests in language related fields to develop such tests
				as may be necessary to implement the guidelines and standards.
										(D)Pilot
				project
											(i)Not later than 120
				days after completion of the test development described in subparagraph (C) or
				after publication of the final guidelines and standards, whichever is later,
				the Secretary shall design, fund, and implement a pilot project in up to 50
				geographically and demographically diverse sites, two of which must be in the
				U.S. territory, to test and evaluate implementation of the
				recommendations.
											(ii)The Secretary
				shall consult with the Working Group and the Advisory Panel in development of
				the pilot project and report progress to the Working Group on an ongoing
				basis.
											(iii)The pilot
				project shall include interpreters and translators working with various
				provider types, including small group practices, hospitals, and community
				health clinics, and shall include broad geographic representation including
				both urban and rural representatives.
											(iv)The pilot project
				shall operate for not less than two nor more than four years, as determined by
				the Secretary.
											(v)If
				the Working Group determines that any revisions to guidelines and standards are
				necessary as a result of the pilot project, it shall revise such guidelines and
				standards and the Director of the Agency for Healthcare Research and Quality
				shall publish the revisions in the Federal Register for notice and comment. Not
				later than 120 days after the expiration of the public comment period on such
				revisions, the Director of the Agency for Healthcare Research and Quality shall
				publish, after consultation with and the approval of the Working Group, final
				revisions to the guidelines and standards in the Federal Register and on the
				Internet.
											(8)Administration
										(A)ChairpersonNot
				later than 15 days after the date on which all members of the Working Group
				have been appointed under subsection (d), the Working Group shall designate its
				chairperson.
										(B)CompensationWhile
				serving on the business of the Working Group (including travel time), a member
				of the Working Group or the Advisory Panel shall be entitled to compensation at
				the per diem equivalent of the rate provided for level IV of the Executive
				Schedule under section 5315 of title 5, United States Code, and while so
				serving away from home and the member’s regular place of business, a member may
				be allowed travel expenses, as authorized by the chairperson of the Working
				Group. For purposes of pay and employment benefits, rights, and privileges, all
				personnel of the Working Group shall be treated as if they were employees of
				the House of Representatives.
										(C)Information from
				Federal agenciesThe Working Group may secure directly from any
				Federal department or agency such information as the Working Group considers
				necessary to carry out this section. Upon request of the Working Group, the
				head of such department or agency shall furnish such information. Any
				information that contains individually identifiable information received by the
				Working Group shall not be disseminated or disclosed outside of the Working
				Group and shall not be used except by the Working Group.
										(D)DetailNot
				more than 10 Federal Government employees employed by the Department of Health
				and Human Services may be detailed to staff the Working Group under this
				section without further reimbursement. Any detail of an employee shall be
				without interruption or loss of civil service status or privilege.
										(E)Temporary and
				intermittent servicesThe Working Group may procure temporary and
				intermittent services under section 3109(b) of title 5, United States Code, at
				rates for individuals which do not exceed the daily equivalent of the annual
				rate of basic pay prescribed for level V of the Executive Schedule under
				section 5316 of such title.
										(F)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for the activities of the
				Working Group and Advisory Panel for each of fiscal years 2010 through 2014,
				and for the funding of the pilot project.
										(9)Deemed
				status
										(A)Certification by
				private organizationIf a private accreditation organization
				establishes training, assessment, or certification standards for interpreters
				or translators in health care which the Secretary determines are at least
				equivalent to the training, assessment, or certification standards promulgated
				by the Secretary as described in subsection (c), the Secretary shall find that
				all organizations or individuals accredited by such organization comply also
				with the standard described in subsection (c) if—
											(i)such organization
				or individual authorizes the organization to release to the Secretary upon the
				Secretary’s request (or such State agency as the Secretary may designate) a
				copy of the most current accreditation survey of such organization or
				individual made by the organization, together with any other information
				directly related to the survey as the Secretary may require (including
				corrective action plans); and
											(ii)such organization
				releases such a copy and any such information to the Secretary.
											(B)Certification by
				a state or localityIf a State or locality has or establishes
				training, assessment, or certification standards for interpreters or
				translators in health care which the Secretary determines are at least
				equivalent to the training, assessment, or certification standards promulgated
				by the Secretary as described in subsection (c), the Secretary shall find that
				all organizations or individuals accredited by such State or locality comply
				also with the standard described in subsection (c) if—
											(i)such organization
				or individual authorizes the State or locality to release to the Secretary upon
				his request (or such State agency as the Secretary may designate) a copy of the
				most current accreditation survey of such organization or individual made by
				such State or locality, together with any other information directly related to
				the survey as the Secretary may require (including corrective action plans);
				and
											(ii)such State or
				locality releases such a copy and any such information to the Secretary.
											(C)Timely action on
				applicationThe Secretary
				shall determine, within 210 days after the date the Secretary receives an
				application by a private accrediting organization, State, or locality whether
				the process of the private accrediting organization, State, or locality meets
				the requirements with respect to training, assessment, or certification
				standards for interpreters or translators with respect to which standards the
				application is made. The Secretary may not deny an application on the basis
				that it seeks to meet the requirements with respect to only one, or more than
				one, training, assessment, or certification standards for interpreters or
				translators.
										(D)Disclosure of
				accreditation surveyThe Secretary may not disclose any
				accreditation survey made and released to him by the National Council on
				Interpreting in Health Care or any State or locality of an accredited
				organization or individual, except that the Secretary may disclose such a
				survey and information related to such a survey to the extent such survey and
				information relate to an enforcement action taken by the Secretary.
										(E)DeficienciesIf
				the Secretary finds that an accredited organization or individual has
				significant deficiencies (as defined in regulations pertaining to the training,
				assessment, or certification standards), the organization or individual shall,
				after the date of notice of such finding to the organization and for such
				period as may be prescribed in regulations, be deemed not to meet the
				conditions or requirements the organization or individual has been treated as
				meeting pursuant to subparagraph (A).
										(e)Availability of
				language accessThe Director shall collaborate with the
				Administrator of the Office of Minority Health, the Administrator of the
				Centers for Medicare & Medicaid Services, and the Administrator of the
				Health Resources and Services Administration to notify health care providers
				and health care organizations about the availability of language access
				services by the Center.
								(f)EducationThe
				Secretary, directly or through contract, shall undertake a national education
				campaign to inform providers, LEP individuals, and health professional and
				graduate schools about—
									(1)Federal and State
				laws and guidelines governing access to language services;
									(2)the value of using
				trained interpreters and the risks associated with using family members,
				friends, minors, and untrained bilingual staff;
									(3)funding sources
				for developing and implementing language services; and
									(4)promising
				practices to effectively provide language services.
									(g)Authorization of
				appropriationsIn addition to the amounts authorized under
				subsection (e)(8)(F), there are authorized to be appropriated to carry out this
				section such sums as may be necessary for each of fiscal years 2010 through
				2014.
								3104.Innovations in
				cultural and linguistic competence grants
								(a)In
				generalThe Secretary, acting through the Director of the Agency
				for Healthcare Research and Quality, shall award grants to eligible entities to
				enable such entities to design, implement, and evaluate innovative,
				cost-effective programs to improve language access in health care for
				individuals with limited English proficiency. The Director of the Agency for
				Healthcare Research and Quality shall coordinate with, and ensure the
				participation of, other agencies including but not limited to the Health
				Resources and Services Administration, the Center on Minority Health and Health
				Disparities at the National Institutes of Health, and the Office of Minority
				Health, regarding the design and evaluation of the grants program.
								(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
									(1)be—
										(A)a city, county,
				Indian tribe, State, territory or subdivision thereof;
										(B)an organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986;
										(C)a community health
				center or community clinic;
										(D)a solo or group
				physician practice;
										(E)an integrated
				health care delivery system;
										(F)public
				hospital;
										(G)health care group,
				university, or college; or
										(H)other entity
				designated by the Secretary; and
										(2)prepare and submit
				to the Secretary an application, at such time, in such manner, and accompanied
				by such additional information as the Secretary may require.
									(c)Use of
				fundsAn entity shall use funds received under a grant under this
				section to—
									(1)develop,
				implement, and evaluate models of providing competence interpretation services
				through on-site interpretation, telephonic interpretation, or video
				interpretation;
									(2)implement
				strategies to recruit, retain, and promote individuals at all levels of the
				organization to maintain a diverse staff and leadership that can promote and
				provide language services to patient populations of the service area of the
				organization;
									(3)develop and
				maintain a needs assessment that identifies the current demographic, cultural,
				and epidemiological profile of the community to accurately plan for and
				implement language services needed in service area of the organization;
									(4)develop a
				strategic plan to implement language services;
									(5)develop
				participatory, collaborative partnerships with communities encompassing the LEP
				patient populations being served to gain input in designing and implementing
				language services;
									(6)develop and
				implement grievance resolution processes that are culturally and linguistically
				sensitive and capable of identifying, preventing, and resolving complaints by
				LEP individuals; or
									(7)develop short-term
				medical interpretation training courses and incentives for bilingual health
				care staff who are asked to interpret in the workplace;
									(8)develop formal
				training programs for individuals interested in becoming dedicated health care
				interpreters and culturally competent providers;
									(9)provide staff
				language training instruction, which shall include information on the practical
				limitations of such instruction for non-native speakers; and
									(10)develop other
				language assistance services as determined appropriate by the Secretary;
				and
									(11)ensure that,
				consistent with the privacy protections provided for under the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note), and any applicable State
				privacy laws, data on the individual patient or recipient’s race, ethnicity,
				and primary language are collected (and periodically updated) in health records
				and integrated into the organization’s information management systems or any
				similar system used to store and retrieve data;
									(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				entities that primarily engage in providing direct care and that have developed
				partnerships with community organizations or with agencies with experience
				language access.
								(e)Evaluation
									(1)An entity that
				receives a grant under this section shall submit to the Secretary an evaluation
				that describes, in the manner and to the extent required by the Secretary, the
				activities carried out with funds received under the grant, and how such
				activities improved access to health and health care-related services and the
				quality of health care for individuals with limited English proficiency. Such
				evaluation shall be collected and disseminated through the Robert T. Matsui
				Center for Cultural and Linguistic Competence in Health Care established under
				section 3103. The Director of the Agency for Healthcare Research and Quality
				shall notify grantees of the availability of technical assistance for the
				evaluation and provide such assistance upon request.
									(2)The Director of
				the Agency for Healthcare Research and Quality shall evaluate or arrange with
				other individuals or organizations to evaluate projects funded under this
				section.
									(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2010 through 2014.
								3105.Research on
				cultural and language competence
								(a)In
				generalThe Secretary, acting through the Director of the Agency
				for Healthcare Research and Quality, shall expand research concerning language
				access in the provision of health care.
								(b)EligibilityThe
				Director of the Agency for Healthcare Research and Quality may conduct the
				research described in subsection (a) or enter into contracts with other
				individuals or organizations to do so.
								(c)Use of
				fundsResearch under this section shall be designed to do one or
				more of the following:
									(1)To identify the
				barriers to mental and behavioral services that are faced by LEP
				individuals.
									(2)To identify health
				care providers’ and health administrators’ attitudes, knowledge, and awareness
				of the barriers to quality health care services that are faced by LEP
				individuals.
									(3)To identify
				optimal approaches for delivering language access.
									(4)To identify best
				practices for data collection, including—
										(A)the collection by
				providers of health care and health care-related services of data on the race,
				ethnicity, and primary language of recipients of such services, taking into
				account existing research conducted by the Government or private sector;
										(B)the development
				and implementation of data collection and reporting systems; and
										(C)effective privacy
				safeguards for collected data.
										(5)To develop a
				minimum data collection set for primary language.
									(6)To evaluate the
				most effective ways in which the Department can create or coordinate, and then
				subsidize or otherwise fund telephonic interpretation providers for health care
				providers, taking into consideration, among other factors, the flexibility
				necessary for such a system to accommodate variations in—
										(A)provider
				type;
										(B)languages needed
				and their frequency of use;
										(C)type of
				encounter;
										(D)time of encounter,
				including regular business hours and after hours; and
										(E)location of
				encounter.
										(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2014.
								.
				102.Federal
			 reimbursement for culturally and linguistically appropriate services under the
			 Medicare, Medicaid and the State Children’s Health Insurance Program
				(a)MedicareTitle
			 XVIII of the Social Security Act is amended by adding at the end the following
			 new section:
					
						1899.
							Medicare support for language services
							(a)Ensuring
				appropriate payment for the furnishing of linguistically appropriate language
				services to all Medicare beneficiaries
							(b)Temporary
				cost-based payments for language services to hospitals
								(1)In
				generalNot later than 90 days after enactment of this section,
				the Secretary shall initiate quarterly payments to all hospitals that are
				certified as Medicare providers (including short-term acute inpatient
				hospitals, long-term care hospitals, inpatient rehabilitation facilities,
				children’s, cancer, psychiatric, and critical access hospitals) to pay for the
				costs of providing language services to limited English proficient Medicare
				beneficiaries. These payments shall cover the provision of language services by
				hospitals in inpatient and outpatient settings. These payments shall continue
				until the Secretary develops and implements reimbursement standards for
				language services pursuant to the process set forth in subsection (b).
								(2)Determination of
				temporary paymentsPayments under paragraph (1) shall be
				calculated based on the estimated numbers of LEP Medicare beneficiaries in a
				hospital’s service area utilizing—
									(A)data on the
				numbers of LEP individuals (defined for purposes of this paragraph as
				individuals who speak English less than very well) from the most
				recently available data from the Bureau of the Census; or
									(B)the hospital’s own
				data if—
										(i)the hospital
				routinely collects data on patients’ primary language or need for an
				interpreter in both in- and out-patient settings;
										(ii)the data
				collection system used by the hospital is, as determined by the Secretary,
				likely to yield accurate data regarding the number of LEP individuals served by
				the hospital, and,
										(iii)the hospital’s
				data documents greater numbers of LEP individuals than does the data described
				in clause (i).
										(C)Distribution of
				fundsOn a quarterly basis, the Secretary shall pay amounts
				directly to eligible hospitals to pay for the costs of providing language
				services to LEP Medicare beneficiaries.
									(D)MethodologiesIn
				establishing a methodology for temporary payments, the Secretary may establish
				one or more payment methodologies for inpatient and outpatient settings.
									(3)Reporting
				requirementsHospitals receiving payment under paragraph (1)
				shall provide the Secretary with two reports on—
									(A)the number of
				Medicare beneficiaries to whom language services are provided;
									(B)the languages of
				those Medicare beneficiaries;
									(C)the types of
				language services provided (such as provision of services directly in
				non-English language by a health care provider or use of an
				interpreter);
									(D)type of
				interpretation (such as in-person, telephonic, or video interpretation);
									(E)the methods of
				providing language services (staff, contract with external independent
				contractors, or agencies);
									(F)the length of time
				for each interpretation encounter; and
									(G)the costs of
				providing language services (whether actual or estimated, as determined by the
				Secretary).
									(4)No
				cost-sharingThere shall be no cost-sharing for language services
				provided as temporary payments to hospitals.
								(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection such sums as may be necessary for each of fiscal years 2010
				through 2014.
								(c)Development of
				payment amounts for language services
								(1)In
				generalNot later than 6 months after enactment of this section,
				the Secretary shall convene a Working Group to advise the Secretary on the
				development of payment amounts that are based on hospital-reported costs for
				language services provided to LEP Medicare beneficiaries. Reimbursement shall
				apply to all Medicare-covered services furnished by certified providers to
				eligible beneficiaries, whether covered under parts A and B or under the
				Medicare Advantage program under part C.
								(2)VariationsThe
				Secretary, in consultation with the Working Group, may establish variations
				within the reimbursement system based upon available delivery methods and costs
				for providing language services including such factors as—
									(A)the type of
				language services provided (such as provision of services directly in a
				non-English language by a health care provider or use of an
				interpreter);
									(B)type of
				interpretation services provided (such as in-person, telephonic, or video
				interpretation);
									(C)the methods and
				costs of providing language services (including the costs of providing language
				services with internal staff or through contract with external independent
				contractors or agencies);
									(D)providing services
				for languages not frequently encountered in the United States; and
									(E)providing services
				in rural areas.
									(3)No
				cost-sharingThere shall be
				no cost-sharing for language services provided as payments to hospitals under
				this subsection.
								(4)Limitations
									(A)In
				generalReimbursement shall only be provided to hospitals under
				this subsection that report their costs of providing language services,
				including information on the factors described in paragraph (1) that are
				utilized in establishing the reimbursement rates and any other information
				specified by the Secretary.
									(B)Use of
				interpreter or translation services
										(i)In
				generalReimbursement shall
				be provided under this subsection only to hospitals that utilize interpreter or
				translation services.
										(ii)Interpreter
				services definedIn this paragraph the term interpreter
				services means services designed to provide a competent trans-language
				rendition of a spoken message in which an interpreter comprehends the source
				language and can speak comprehensively in the target language to convey the
				meaning intended in the source language. Such interpreter shall know health and
				health-related terminology and provide accurate interpretations by choosing
				equivalent expressions that convey the best matching and meaning to the source
				language and captures, to the greatest possible extent, all nuances intended in
				the source message.
										(iii)Interpreter
				definedIn this paragraph, the he term interpreter
				means an individual who transmits a spoken message from one language into
				another, faithfully, accurately, and objectively. Such term includes an
				individual who provide in-person, telephonic, and video interpretation and also
				includes an individual who is employed or contracted by those who provide
				benefits under section 1832.
										(iv)TranslationIn
				this paragraph, the term translation means the competent
				transmission of a written message in one language into a written message in
				another language.
										(v)ExemptionsThe
				requirements of clauses (i) and (ii) shall not apply—
											(I)when a individual
				(who has been informed in the individual’s primary language of the availability
				of free interpreter and translation services) requests the use of family,
				friends or other persons untrained in interpretation or translation; and
											(II)when a medical
				emergency exists and the delay directly associated with obtaining a competent
				interpreter or translation services would jeopardize the health of the
				individual.
											Nothing in
				this clause shall exempt emergency rooms or similar entities that regularly
				provide health care services in medical emergencies from having in place
				systems to provide competent interpreter and translation services without undue
				delay.(5)Working
				groupThe Secretary shall establish a Working Group (in this
				subsection referred to as the Working Group) to develop the
				payment amounts under this paragraph. Such Working Group include
				representatives from the American Hospital Association, National Association of
				Public Hospitals and Health Systems, Association of Language Companies, the
				National Council of Interpreting in Health Care, organizations that advocate on
				behalf of limited English proficient individuals, and other individuals or
				entities determined appropriate by the Secretary, including those who have
				specific expertise in either developing cost-based reimbursement or provision
				of language services, that will be useful.
								(6)Publication
									(A)Proposed
				reimbursement standardsNot later than 18 months after the date
				of enactment of this section, the Secretary shall, contingent upon consultation
				with and approval of the Working Group—
										(i)prepare and make
				available to the public through the Internet, the Federal Register, and other
				appropriate public channels, proposed payment amounts under this subsection
				based on hospital-reported costs; and
										(ii)accept public
				comment on such reimbursement standards for a period of not less than 90
				days.
										(B)Final
				reimbursement standards
										(i)In
				generalNot later than 120 days after the expiration of the
				public comment period described in subparagraph (A), the Secretary shall
				publish, after consultation with and the approval of the Working Group, final
				reimbursement standards in the Federal Register and on the Internet. The final
				reimbursement standards shall go into effect within six months of the date of
				such publication.
										(ii)TrainingBetween
				such publication and effective dates, the Secretary shall provide training and
				technical assistance to hospitals on the final reimbursement standards. As
				necessary, the Secretary shall continue to provide training and technical
				assistance after the reimbursement standards becomes effective.
										(iii)Phase-outWhen
				the final reimbursement standards go into effect, the temporary adjustments
				described in subsection (a) shall be phased out over a one-year period as
				hospitals implement the new reimbursement rates. Final reimbursement rates
				shall not be constrained at the level of total temporary adjustments.
				Reimbursement shall be set at the level of the costs of language services at
				eligible hospitals.
										(d)Other Medicare
				payment systems
								(1)Payment
				systems
									(A)In
				generalNot later than two years after enactment of this Act, and
				using the guidelines described in subsection (b), the Secretary shall make
				recommendations to include payments or adjustments for language services
				provided to limited English proficient Medicare beneficiaries for all of the
				remaining payment systems under this title, except the physician fee schedule
				under such 1848, including psychiatric hospitals, skilled nursing facilities,
				home health agencies, rehabilitation facilities, and long-term care hospitals,
				as well as the TEFRA per discharge limit for children’s and cancer hospitals
				excluded from the inpatient hospital prospective payment system under section
				1886(d), the ambulance fee schedule, and payments to critical access hospitals.
				Program costs for language services in critical access hospitals shall be
				considered allowable costs under this title and shall be calculated in the same
				manner as other Medicare costs on the cost report. These costs should be
				incorporated into interim payments.
									(B)ImplementationThe
				Secretary shall implement these payments within three years.
									(C)No
				cost-sharingThere shall be no cost-sharing for such language
				services.
									(2)Medicare
				reimbursement for language services provided in support of physician office
				services
									(A)StudyThe
				Medicare Payment Advisory Commission shall conduct a study that examines ways
				that Medicare can pay for language services (including foreign language and
				sign language) provided in support of physician office services and other
				services paid for through the physician fee schedule under section 1848. The
				report on such study shall include the following:
										(i)Recommendations
				and effective methods for adopting a payment methodology for on-site
				interpreters, pursuant to which such interpreters and agencies could directly
				bill Medicare for language services provided in support of benefits paid for
				under section 1832 for a limited English proficient Medicare patient. For
				purposes of this subparagraph, the term on-site interpreters
				include interpreters who work as independent contractors, for agencies that
				provide on-site interpretation, and who are employed by those who provide
				benefits provided under section 1832.
										(ii)Recommendations
				and effective methods for Medicare contracting directly with agencies that
				provide off-site interpretation, including telephonic and video interpretation,
				pursuant to which such contractors could directly bill Medicare for the
				services provided in support of benefits provided under section 1832 for a
				limited English proficient Medicare patient.
										(iii)Recommendations
				for modifying the existing Medicare resource-based relative value scale (RBRVS)
				by adding new procedure codes in the Health Care Common Procedure Coding
				System.
										(B)ReportNot
				later than 1 year after the date of the enactment of this section, the
				Commission shall submit to Congress and the Centers for Medicare & Medicaid
				Services a report on the study conducted under subparagraph (A), together with
				recommendations regarding the appropriateness of directly reimbursing
				interpreters versus physicians for language services provided in support of
				benefits provided under section 1832.
									(C)Implementation
										(i)In
				generalNot later than 1 year after the submission of the report
				designated in subparagraph (B), the Secretary shall publish, after consultation
				with and the approval of the Medicare Payment Advisory Commission, final
				reimbursement standards for language services provided in support of benefits
				provided under section 1832. These standards shall be published in the Federal
				Register and on the Internet and shall go into effect within six months of the
				date of such publication. The final standards must ensure that—
											(I)for the first
				three years of implementation, the payments for language services do not
				diminish other fees provided in support of benefits provided under section
				1832; and
											(II)enrollees do not
				have to pay any co-pays or cost-sharing for language services provided in
				support of benefits provided under section 1832.
											(ii)TrainingBetween
				such date of publication and the effective date, the Secretary shall provide
				training and technical assistance to providers covered by the physician fee
				schedule under section 1848 on the final reimbursement standards. As necessary,
				the Secretary shall continue to provide training and technical assistance after
				the reimbursement standards becomes
				effective.
										.
				(b)Conforming
			 amendments
					(1)Technical
			 amendments
						(A)Section 1861 of
			 the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
							
								(hhh)Language services; interpreter services; interpreter;
		  translation; LEP(1)The term language
				services means the provision of healthcare services to limited English
				proficient enrollees directly in a non-English language, or through the
				provision of interpreter services, translation and non-English signage.
									(2)For the purposes of this subsection,
				the term interpreter services means services designed to provide a
				competent trans-language rendition of a spoken message in which an interpreter
				comprehends the source language and can speak comprehensively in the target
				language to convey the meaning intended in the source language and interpreter
				knows health and health-related terminology and provides accurate
				interpretations by choosing equivalent expressions that convey the best
				matching and meaning to the source language and captures, to the greatest
				possible extent, all nuances intended in the source message.
									(3)The term interpreter
				means an individual who transmits a spoken message from one language into
				another, faithfully, accurately, and objectively. Such term includes
				individuals who provide in-person, telephonic, and video interpretation and
				such term ‘interpreter’ individuals who are employed or contracted by those who
				provide benefits provided under section 1832.
									(4)The term translation
				means the competent transmission of a written message in one language into a
				written message in another language.
									(5)The terms limited English
				proficient and LEP, with respect to an individual, means an
				individual who speaks a primary language other than
				English.
									.
						(B)Subsection
			 (aa)(1)(B) of such section is amended by inserting , language services
			 as defined in subsection (hhh), after “clinical social worker (as
			 defined in subsection (hh)(1)),”.
						(C)Section 1833(a) of
			 the Social Security Act (42 U.S.C. 1395l) is amended—
							(i)by redesignating
			 paragraph (9) as paragraph (10); and
							(ii)by
			 inserting after paragraph (8) the following new paragraph:
								
									(9)in the case of language services described
				in section 1861(hhh), 100 percent of the reasonable charges for such
				services.
									.
							(D)Section 1832(a)(2)
			 of such Act (42 U.S.C. 1395k(a)(2)) is amended—
							(i)by striking
			 and at the end of subparagraph (I);
							(ii)by striking the
			 period at the end of subparagraph (K) and inserting and;
			 and
							(iii)by adding at the
			 end of subparagraph (K) the following:
								
									(L)language services
				(as defined in section 1861(hhh) furnished by a interpreter or translator,
				whether contracted or employed by the entity providing benefits under this
				section.
									
							(E)Waiver of budget
			 neutralityFor the first 3 years after the effective date of this
			 section, the budget neutrality provision of section 1848(c)(2)(B)(ii) of the
			 Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(ii)) shall not apply to
			 language services.
						(F)Effective
			 dateThese amendments made by this subsection are effective upon
			 publication of the final reimbursement standards described in section 1899(b)
			 of the Social Security Act, as added by subsection (a).
						(2)Medicare part c
			 and part dThe Secretary of Health and Human Services shall
			 ensure Medicare Advantage plans participating in Medicare part C and
			 prescription drug plans participating in Medicare part D effectively provide
			 language services to their enrollees. The Secretary shall require annual
			 reporting for such plans that includes information on internal policies and
			 procedures related to cultural appropriateness in each of the following
			 contexts:
						(A)Collection of data
			 regarding the enrollee population.
						(B)Education of plan
			 staff and contractors who have routine contact with enrollees regarding the
			 diverse needs of the enrollee population.
						(C)Recruitment and
			 retention efforts that encourage workforce diversity.
						(D)Evaluation of the
			 health plan’s language services programs and services with respect to the
			 plan’s enrollee population, using processes such as an analysis of complaints
			 and satisfaction survey results.
						(E)Methods by which
			 the plan provides information regarding the ethnic diversity of the plan’s
			 enrollee population.
						(F)The periodic
			 provision of educational information to plan enrollee on the plan’s language
			 services and programs. Plans may use existing means of communications.
						(c)Improving
			 language services in Medicaid and SCHIP
					(1)Section
			 1903(a)(2)(E) of the Social Security Act (42 U.S.C. 1396b(a)(2)(E)) is amended
			 by—
						(A)striking
			 translation or interpretation services and inserting
			 language services; and
						(B)striking
			 children of families and inserting
			 individuals.
						(2)Section
			 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is
			 amended by striking and (21) and inserting (21), and
			 (28).
					(3)Section 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended by—
						(A)in paragraph (27),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (28) as paragraph (29); and
						(C)by inserting after
			 paragraph (27) the following new paragraph:
							
								(27)language services
				(including the provision of health care services directly in a non-English
				language, interpretation, translation, and non-English signage), provided in a
				timely manner to limited English proficient individuals who need language
				services in connection with administrative and covered services;
				and
								.
						(4)Section 1916(a)(2)
			 of the Social Security Act (42 U.S.C. 1396o(2)) is amended by—
						(A)by striking
			 or at the end of subparagraph (D);
						(B)by striking
			 and at the end of subparagraph (E) and inserting
			 or; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)language services
				described in section 1905(a)(27);
				and
								.
						(5)Section 2103 of
			 the Social Security Act (42 U.S.C. 1397cc) is amended—
						(A)in subsection (a),
			 in the matter before paragraph (1), by striking (7) and
			 inserting , (7), and (9); and
						(B)in subsection (c),
			 by adding at the end the following new paragraph:
							
								(9)Language
				servicesThe child health
				assistance provided to a targeted low-income child shall include coverage of
				language services (including the provision of health care services directly in
				a non-English language, interpretation, translation and non-English signage)
				provided in a timely manner to limited English proficient individuals who need
				them, in connection with administrative and covered
				services.
								;
				and
						(C)in subsection
			 (e)(2)—
							(i)in the heading, by striking
			 Preventive and inserting
			 Certain; and
							(ii)by inserting
			 or subsection (c)(9) after subsection
			 (c)(1)(C).
							(6)Section
			 2110(a)(27) of the Social Security Act (42 U.S.C. 1397jj) is amended by
			 striking translation and inserting language services as
			 described in section 2103(c)(7).
					(7)Pursuant to the
			 reporting requirement described in section 2107(b)(1) of the Social Security
			 Act (42 U.S.C. 1397gg(b)(1)), the Secretary of Health and Human Services shall
			 ensure that States collect data on the—
						(A)primary language
			 of those assisted; and
						(B)for individuals
			 who are minors or incapacitated, the primary language of the individual’s
			 parent or guardian.
						(8)Section
			 2105(c)(2)(A) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by
			 inserting before the period , except that expenditures pursuant to
			 section 2105(a)(1)(D)(iv) shall not count towards this total.
					(d)Funding language
			 services furnished by providers of health care and health care-related services
			 that serve high rates of uninsured LEP individuals
					(1)Payment of
			 costs
						(A)In
			 generalSubject to subparagraph (B), the Secretary of Health and
			 Human Services shall make payments (on a quarterly basis) directly to eligible
			 entities to support the provision of language services to limited English
			 proficient individuals in an amount equal to an entity’s eligible costs for
			 such services for the quarter.
						(B)LimitationIf
			 the amount of funds appropriated under subparagraph (C) to carry out this
			 subsection for a fiscal year is insufficient to ensure that each eligible
			 entity can receive full payment under subparagraph (A), the Secretary shall
			 reduce in a pro rata manner the amount of such payment to each such
			 entity.
						(C)FundingOut of any funds in the Treasury not
			 otherwise appropriated, there are appropriated to the Secretary of Health and
			 Human Services such sums as may be necessary for each of fiscal years 2010
			 through 2014.
						(D)Language
			 servicesIn this subsection, the term language
			 services has the meaning given such term in section 3100 of the Public
			 Health Service Act.
						(2)Eligible costs
			 defined
						(A)In
			 generalIn this subsection, the term eligible costs
			 means, with respect to an eligible entity that provides language services to
			 LEP individuals, the product of—
							(i)the
			 average per person cost of language services, determined according to the
			 methodology devised under subparagraph (B), and
							(ii)the
			 number of limited English proficient individuals who are provided language
			 services by the entity and for whom no reimbursement is available for such
			 services under the amendments made by subsections (a), (b), or (c) or by
			 private health insurance.
							(B)MethodologyThe Secretary shall devise a methodology to
			 determine the average per person cost of language services. In establishing a
			 payment methodology, the Secretary may establish different methodologies for
			 different types of eligible entities. The Secretary shall not require eligible
			 entities to provide individual claims for language services for each individual
			 patient to be provided payment under this subsection.
						(3)Eligible
			 entityIn order to receive grants under this paragraph, an entity
			 must—
						(A)be—
							(i)an
			 individual provider;
							(ii)a
			 hospital with a low income utilization rate (as defined in section 1923(b)(3)
			 of the Social Security Act (42 U.S.C. 1396r–4(b)(3))) of greater than 25
			 percent; or
							(iii)a
			 federally qualified health center (as defined in section 1905(l)(2)(B) of the
			 Social Security Act (42 U.S.C. 1396d(l)(2)(B)));
							(B)provide language
			 services to at least 8 percent of the entity’s total number of patients;
			 and
						(C)prepare and submit
			 an application to the Secretary, at such time, in such manner, and accompanied
			 by such information as the Secretary may require to ascertain the entities’
			 eligibility for funding under this subsection.
						(4)Relation to
			 Medicaid DSHPayments under this subsection shall not offset or
			 reduce payments under section 1923 of the Social Security Act, nor shall
			 payments under such section be considered when determining uncompensated costs
			 associated with the provision of language services.
					(5)Reporting
			 requirementsEntities receiving payment under this subsection
			 shall provide the Secretary with a quarterly report on such payments. Such
			 report shall contain aggregate (and not individualized) data and shall
			 otherwise be in a form and manner determined by the Secretary. For purposes of
			 this subsection, the Secretary shall create a standard data collection
			 instrument that is consistent with any existing reporting requirements by the
			 Secretary or relevant accrediting organizations regarding the number of
			 individuals to whom language access are provided.
					(6)Guidance
						(A)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall establish guidelines concerning the
			 implementation of this subsection.
						(B)ReportNot
			 later than 2 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall submit a report to Congress concerning the
			 implementation of such guidelines.
						(e)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2009.
				103.Increasing
			 understanding of and improving health literacy
				(a)In
			 generalThe Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality and the Administrator of the Health
			 Resources and Services Administration, in consultation with the National Center
			 on Minority Health and Health Disparities and the Office of Minority Health,
			 shall award grants to eligible entities to improve health care for patient
			 populations that have low functional health literacy.
				(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
					(1)be a hospital,
			 health center or clinic, health plan, or other health entity (including a
			 nonprofit minority health organization or association); and
					(2)prepare and submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
					(c)Use of
			 funds
					(1)Agency for
			 healthcare research and qualityGrants awarded under subsection
			 (a) through the Agency for Healthcare Research and Quality shall be
			 used—
						(A)to define and
			 increase the understanding of health literacy;
						(B)to investigate the
			 correlation between low health literacy and health and health care;
						(C)to clarify which
			 aspects of health literacy have an effect on health outcomes; and
						(D)for any other
			 activity determined appropriate by the Director of the Agency.
						(2)Health resources
			 and services administrationGrants awarded under subsection (a)
			 through the Health Resources and Services Administration shall be used to
			 conduct demonstration projects for interventions for patients with low health
			 literacy that may include—
						(A)the development of
			 new disease management programs for patients with low health literacy;
						(B)the tailoring of
			 existing disease management programs addressing mental, physical, oral, and
			 behavioral health conditions for patients with low health literacy;
						(C)the translation of
			 written health materials for patients with low health literacy;
						(D)the
			 identification, implementation, and testing of low health literacy screening
			 tools;
						(E)the conduct of
			 educational campaigns for patients and providers about low health literacy;
			 and
						(F)other activities
			 determined appropriate by the Administrator of the Health Resources and
			 Services Administration.
						(d)DefinitionsIn
			 this section, the term low health literacy means the inability of
			 an individual to obtain, process, and understand basic health information and
			 services needed to make appropriate health decisions.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each of fiscal years 2010
			 through 2014.
				104.Assurances for
			 receiving Federal funds
				(a)In
			 generalEntities that receive Federal funds under sections 101 or
			 102 (including under the amendments made by such section), in order to ensure
			 the right of LEP individuals to receive access to quality health care,
			 shall—
					(1)ensure that
			 appropriate clinical and support staff receive ongoing education and training
			 in linguistically appropriate service delivery;
					(2)offer and provide
			 appropriate language services at no additional charge to each patient with
			 limited English proficiency at all points of contact, in a timely manner during
			 all hours of operation;
					(3)notify patients of
			 their right to receive language services in their primary language; and
					(4)utilize only
			 competent interpreter or translation services which—
						(A)until adoption of
			 the Interpreter and Translator Guidelines and Standards described in section
			 3103(c) of the Public Health Service Act, are defined in section 3100 of the
			 Public Health Service Act; and
						(B)after adoption of
			 the Interpreter and Translator Guidelines and Standards described in section
			 3103(c) of the Public Health Service Act, meet those guidelines and
			 standards;
						(b)ExemptionsThe
			 requirements of subsection (a)(4) shall not apply as follows:
					(1)When a patient
			 (who has been informed in his or her primary language of the availability of
			 free interpreter and translation services) requests the use of family, friends
			 or other persons untrained in interpretation or translation if the following
			 conditions are met:
						(A)The interpreter
			 requested by the patient is over the age of 18.
						(B)The recipient
			 informs the patient that he or she has the option of having the recipient
			 provide an interpreter for him/her without charge, or of using his/her own
			 interpreter.
						(C)The recipient
			 informs the patient that the recipient may not require an LEP person to use a
			 family member or friend as an interpreter.
						(D)The recipient
			 evaluates whether the person the patient wishes to use as an interpreter is
			 competent. If the recipient has reason to believe that the interpreter is not
			 competent, the recipient provides its own interpreter to protect the recipient
			 from liability if the patient’s interpreter is later found not
			 competent.
						(E)If the recipient
			 has reason to believe that there is a conflict of interest between the
			 interpreter and patient, the recipient may not use the patient’s
			 interpreter.
						(F)The recipient has
			 the patient sign a waiver, witnessed by at least one individual not related to
			 the patient, that includes the information stated in subparagraphs (A) through
			 (E) and is translated into the patient’s language.
						(2)When a medical
			 emergency exists and the delay directly associated with obtaining competent
			 interpreter or translation services would jeopardize the health of the patient
			 but only until a competent interpreter or translation service is available;
			 however, nothing in this subsection shall exempt emergency rooms or similar
			 entities that regularly provide health care services in medical emergencies
			 from having in place systems to provide competent interpreter and translation
			 services without undue delay.
					105.Report on
			 Federal efforts to provide culturally and linguistically appropriate health
			 care services
				(a)ReportNot
			 later than 1 year after the date of enactment of this Act and annually
			 thereafter, the Secretary of Health and Human Services shall enter into a
			 contract with the Institute of Medicine for the preparation and publication of
			 a report that describes Federal efforts to ensure that all individuals with
			 limited English proficiency have meaningful access to health care and health
			 care-related services. Such report shall include—
					(1)a
			 description and evaluation of the activities carried out under this Act;
					(2)a
			 description and analysis of best practices, model programs, guidelines, and
			 other effective strategies for providing access to culturally and
			 linguistically appropriate health care services;
					(3)recommendations on
			 the development and implementation of policies and practices by providers of
			 health care and health care-related services for limited English proficient
			 individuals;
					(4)a
			 description of the effect of providing language services on quality of health
			 care and access to care; and
					(5)a
			 description of the costs associated with or savings related to the provision of
			 language services.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2010
			 through 2014.
				106.English for
			 speakers of other languages
				(a)Grants
			 authorizedThe Secretary of Education is authorized to provide
			 grants to States for the provision of English as a second language (hereafter
			 referred to as ESL) instruction and shall determine, after
			 consultation with appropriate stakeholders, the mechanism for administering and
			 distributing such grants.
				(b)ApplicationA
			 State may apply for a grant under this section by submitting such information
			 as the Secretary may require and in such form and manner as the Secretary may
			 require.
				(c)Use of
			 grantAs a condition of receiving a grant under this section, a
			 State shall—
					(1)develop and
			 implement a plan for assuring the availability of ESL instruction that
			 effectively integrates information about the nature of the United States health
			 care system, how to access care, and any special language skills that may be
			 required for them to access and regularly negotiate the system
			 effectively;
					(2)develop a plan, including, where
			 appropriate, public-private partnerships, for making ESL instruction
			 progressively available to all individuals seeking instruction; and
					(3)maintain current
			 ESL instruction efforts by using the additional funds to supplement rather than
			 supplant any funds expended for ESL instruction in the State as of January 1,
			 2006.
					(d)Additional
			 duties of the secretaryThe Secretary of Education shall—
					(1)collect and
			 publicize annual data on how much Federal, State, and local governments spend
			 on ESL instruction;
					(2)collect data from
			 state and local governments to identify the unmet needs of English language
			 learners for appropriate ESL instruction, including—
						(A)the extent of
			 waiting lists including how many programs maintain waiting lists and, for
			 programs that do not have waiting lists, the reasons why not;
						(B)the availability
			 of programs to geographically isolated communities;
						(C)the impact of
			 course enrollment policies, including open enrollment, on the availability of
			 ESL instruction;
						(D)the number
			 individuals in the State and each participating locality;
						(E)the effectiveness
			 of the instruction in meeting the needs of individuals receiving instruction
			 and those needing instruction;
						(F)as assessment of
			 the need for programs that integrate job training and ESL instruction, to
			 assist individuals to obtain better jobs; and
						(G)the availability
			 of ESL slots by State and locality;
						(3)determine the cost
			 and most appropriate methods of making ESL instruction available to all English
			 language learners seeking instruction; and
					(4)within 1 year of
			 the date of enactment of this Act, issue a report to Congress that assesses the
			 information collected in subparagraphs (1), (2), and (3) and makes
			 recommendations on steps that should be taken to progressively realize the goal
			 of making ESL instruction available to all English language learners seeking
			 instruction.
					(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Education for each of fiscal years 2010 through 2013 $250,000,000
			 to carry out this section.
				107.DefinitionIn this title, the definitions contained in
			 section 3100 of the Public Health Service Act, as added by section 101, shall
			 apply.
			108.Treatment of
			 the Medicare part B program under title VI of the Civil Rights Act of
			 1964A payment to a provider
			 of services, physician, or other supplier under part B, C, ord D of title XVIII
			 of the Social Security Act shall be deemed a grant, and not a contract of
			 insurance or guaranty, for the purposes of title VI of the Civil Rights Act of
			 1964.
			109.Implementation
				(a)General
			 provisions
					(1)A
			 State shall not be immune under the Eleventh Amendment of the Constitution of
			 the United States from suit in Federal court for failing to provide the
			 language access funded pursuant to this Act.
					(2)In a suit against
			 a State for a violation of this Act, remedies (including remedies at both at
			 law and in equity) are available for such a violation to the same extent as
			 such remedies are available for such a violation in the suit against any public
			 or private entity other than a State.
					(b)Rule of
			 constructionNothing in this Act shall be construed to limit
			 otherwise existing obligations of recipients of Federal financial assistance
			 under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000(d) et seq.) or
			 any other statute.
				IIHealth workforce
			 Diversity
			201.Amendment to
			 the Public Health Service
			 ActTitle XXXI of
			 the Public Health Service Act, as
			 added by section 201, is amended by adding at the end the following:
				
					ADiversifying the
				Healthcare workplace
						3111.Report on
				workforce Diversity
							(a)In
				generalNot later than July 1, 2010, and biannually thereafter,
				the Secretary, acting through the director of each entity within the Department
				of Health and Human Services, shall prepare and submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a report on health
				workforce diversity.
							(b)RequirementThe
				report under subsection (a) shall contain the following information:
								(1)A description of
				any grant support that is provided by each entity for workforce diversity
				initiatives with the following information—
									(A)the number of
				grants made;
									(B)the purpose of the
				grants;
									(C)the populations
				served through the grants;
									(D)the organizations
				and institutions receiving the grants; and
									(E)the tracking
				efforts that were used to follow the progress of participants.
									(2)A description of
				the entity’s plan to achieve workforce diversity goals that includes, to the
				extent relevant to such entity—
									(A)the number of
				underrepresented minority health professionals that will be needed in various
				disciplines over the next 10 years to achieve population parity;
									(B)the level of
				funding needed to fully expand and adequately support health professions
				pipeline programs;
									(C)the impact such
				programs have had on the admissions practices and policies of health
				professions schools;
									(D)the management
				strategy necessary to effectively administer and institutionalize health
				profession pipeline programs; and
									(E)the impact that
				the Government Performance and Results Act (GPRA) has had on evaluating the
				performance of grantees and whether the GPRA is the best assessment tool for
				programs under titles VII and VIII.
									(3)A description of
				measurable objectives of each entity relating to workforce diversity
				initiatives.
								(c)Public
				availabilityThe report under subsection (a) shall be made
				available for public review and comment.
							3112.National
				Working Group on Workforce Diversity
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions within the Health Resources and Services Administration, shall
				award a grant to an entity determined appropriate by the Secretary for the
				establishment of a national working group on workforce diversity.
							(b)RepresentationIn
				establishing the national working group under subsection (a), the grantee shall
				ensure that the group has representation from the following entities:
								(1)The Health
				Resources and Services Administration.
								(2)The Department of
				Health and Human Services Data Council.
								(3)The Office of
				Minority Health.
								(4)The Bureau of
				Labor Statistics of the Department of Labor.
								(5)The Public Health
				Practice Program Office—Office of Workforce Policy and Planning.
								(6)The National
				Center on Minority Health and Health Disparities.
								(7)The Agency for
				Healthcare Research and Quality.
								(8)The Institute of
				Medicine Study Committee for the 2004 workforce diversity report.
								(9)The Indian Health
				Service.
								(10)Academic
				institutions.
								(11)Consumer
				organizations.
								(12)Health
				professional associations, including those that represent underrepresented
				minority populations.
								(13)Researchers in
				the area of health workforce.
								(14)Health workforce
				accreditation entities.
								(15)Private
				foundations that have sponsored workforce diversity initiatives.
								(16)Not less than 5
				health professions students representing various health profession fields and
				levels of training.
								(c)ActivitiesThe
				working group established under subsection (a) shall convene at least twice
				each year to complete the following activities:
								(1)Review current
				public and private health workforce diversity initiatives.
								(2)Identify
				successful health workforce diversity programs and practices.
								(3)Examine challenges
				relating to the development and implementation of health workforce diversity
				initiatives.
								(4)Draft a national
				strategic work plan for health workforce diversity, including recommendations
				for public and private sector initiatives.
								(5)Develop a
				framework and methods for the evaluation of current and future health workforce
				diversity initiatives.
								(6)Develop
				recommended standards for workforce diversity that could be applicable to all
				health professions programs and programs funded under this Act.
								(7)Develop curriculum
				guidelines for diversity training.
								(8)Develop a strategy
				for the inclusion of community members on admissions committees for health
				profession schools.
								(9)Other activities
				determined appropriate by the Secretary.
								(d)Annual
				reportNot later than 1 year after the establishment of the
				working group under subsection (a), and annually thereafter, the working group
				shall prepare and make available to the general public for comment, an annual
				report on the activities of the working group. Such report shall include the
				recommendations of the working group for improving health workforce
				diversity.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3113.Technical
				Clearinghouse for Health workforce Diversity
							(a)In
				generalThe Secretary, acting
				through the Office of Minority Health, and in collaboration with the Bureau of
				Health Professions within the Health Resources and Services Administration, the
				National Center on Minority Health and Health Disparities, shall establish a
				technical clearinghouse on health workforce diversity within the Office of
				Minority Health and coordinate current and future clearinghouses.
							(b)Information and
				servicesThe clearinghouse established under subsection (a) shall
				offer the following information and services:
								(1)Information on the
				importance of health workforce diversity.
								(2)Statistical
				information relating to underrepresented minority representation in health and
				allied health professions and occupations.
								(3)Model health
				workforce diversity practices and programs.
								(4)Admissions
				policies that promote health workforce diversity and are in compliance with
				Federal and State laws.
								(5)Lists of
				scholarship, loan repayment, and loan cancellation grants as well as fellowship
				information for underserved populations for health professions schools.
								(6)Foundation and
				other large organizational initiatives relating to health workforce
				diversity.
								(c)ConsultationIn
				carrying out this section, the Secretary shall consult with non-Federal
				entities which may include minority health professional associations to ensure
				the adequacy and accuracy of information.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3114.Evaluation of
				workforce Diversity initiatives
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions within the Health Resources and Services Administration, shall
				award grants to eligible entities for the conduct of an evaluation of current
				health workforce diversity initiatives funded by the Department of Health and
				Human Services.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
								(1)be a city, county,
				Indian tribe, State, territory, community-based nonprofit organization, health
				center, university, college, or other entity determined appropriate by the
				Secretary;
								(2)with respect to an
				entity that is not an academic medical center, university, or private research
				institution, carry out activities under the grant in partnership with an
				academic medical center, university, or private research institution;
				and
								(3)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts awarded under a grant under subsection (a) shall be
				used to support the following evaluation activities:
								(1)Determinations of
				measures of health workforce diversity success.
								(2)The short- and
				long-term tracking of participants in health workforce diversity pipeline
				programs funded by the Department of Health and Human Services.
								(3)Assessments of
				partnerships formed through activities to increase health workforce
				diversity.
								(4)Assessments of
				barriers to health workforce diversity.
								(5)Assessments of
				policy changes at the Federal, State, and local levels.
								(6)Assessments of
				coordination within and between Federal agencies and other institutions.
								(7)Other activities
				determined appropriate by the Secretary and the Working Group established under
				section 3112.
								(d)ReportNot
				later than 1 year after the date of enactment of this title, the Bureau of
				Health Professions within the Health Resources and Services Administration
				shall prepare and make available for public comment a report that summarizes
				the findings made by entities under grants under this section.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3115.Data
				collection and reporting by Health professional schools
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions of the Health Resources and Services Administration and the Office
				of Minority Health, shall establish an aggregated database on health
				professional students.
							(b)Requirement To
				collect dataEach health professional school (including medical,
				dental, and nursing schools) and allied health profession school and program
				that receives Federal funds shall collect race, ethnicity, and language
				proficiency data concerning those students enrolled at such schools or in such
				programs. In collecting such data, a school or program shall—
								(1)at a minimum, use
				the categories for race and ethnicity described in the 1997 Office of
				Management and Budget Standards for Maintaining, Collecting, and Presenting
				Federal Data on Race and Ethnicity and available language standards; and
								(2)if practicable,
				collect data on additional population groups if such data can be aggregated
				into the minimum race and ethnicity data categories.
								(c)Use of
				dataData on race, ethnicity, primary language, gender, and
				sexual orientation collected under this section shall be reported to the
				database established under subsection (a) on an annual basis. Such data shall
				be available for public use.
							(d)PrivacyThe
				Secretary shall ensure that all data collected under this section is protected
				from inappropriate internal and external use by any entity that collects,
				stores, or receives the data and that such data is collected without personally
				identifiable information.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3116.Support for
				Institutions committed to workforce Diversity
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to eligible
				entities that demonstrate a commitment to health workforce diversity.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be an educational
				institution or entity that historically produces or trains meaningful numbers
				of underrepresented minority health professionals, including—
									(A)Historically Black
				Colleges and Universities;
									(B)Hispanic-Serving
				Health Professions Schools;
									(C)Hispanic-Serving
				Institutions;
									(D)Tribal Colleges
				and Universities;
									(E)Asian American and
				Pacific Islander-serving institutions;
									(F)institutions that
				have programs to recruit and retain underrepresented minority health
				professionals, in which a significant number of the enrolled participants are
				underrepresented minorities;
									(G)health
				professional associations, which may include underrepresented minority health
				professional associations; and
									(H)institutions—
										(i)located in
				communities with predominantly underrepresented minority populations;
										(ii)with whom
				partnerships have been formed for the purpose of increasing workforce
				diversity; and
										(iii)in which at
				least 20 percent of the enrolled participants are underrepresented minorities;
				and
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts received under a grant under subsection (a) shall
				be used to expand existing workforce diversity programs, implement new
				workforce diversity programs, or evaluate existing or new workforce diversity
				programs, including with respect to mental health care professions. Such
				programs shall enhance diversity by considering minority status as part of an
				individualized consideration of qualifications. Possible activities may
				include—
								(1)educational
				outreach programs relating to opportunities in the health professions;
								(2)scholarship,
				fellowship, grant, loan repayment, and loan cancellation programs;
								(3)post-baccalaureate
				programs;
								(4)academic
				enrichment programs, particularly targeting those who would not be competitive
				for health professions schools;
								(5)kindergarten
				through 12th grade and other health pipeline programs;
								(6)mentoring
				programs;
								(7)internship or
				rotation programs involving hospitals, health systems, health plans and other
				health entities;
								(8)community
				partnership development for purposes relating to workforce diversity; or
								(9)leadership
				training.
								(d)ReportsNot
				later than 1 year after receiving a grant under this section, and annually for
				the term of the grant, a grantee shall submit to the Secretary a report that
				summarizes and evaluates all activities conducted under the grant.
							(e)DefinitionIn
				this section, the term Asian American and Pacific Islander-serving
				institutions means institutions—
								(1)that are eligible
				institutions under section 312(b) of the Higher
				Education Act of 1965; and
								(2)that, at the time
				of their application, have an enrollment of undergraduate students that is made
				up of at least 10 percent Asian American and Pacific Islander students.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3117.Career
				development for scientists and researchers
							(a)In
				generalThe Secretary, acting through the Director of the
				National Institutes of Health, the Director of the Centers for Disease Control
				and Prevention, the Commissioner of Food and Drugs, and the Director of the
				Agency for Healthcare Research and Quality, shall award grants that expand
				existing opportunities for scientists and researchers and promote the inclusion
				of underrepresented minorities in the health professions.
							(b)Research
				fundingThe head of each entity within the Department of Health
				and Human Services shall establish or expand existing programs to provide
				research funding to scientists and researchers in-training. Under such
				programs, the head of each such entity shall give priority in allocating
				research funding to support health research in traditionally underserved
				communities, including underrepresented minority communities, and research
				classified as community or participatory.
							(c)Data
				collectionThe head of each entity within the Department of
				Health and Human Services shall collect data on the number (expressed as an
				absolute number and a percentage) of underrepresented minority and nonminority
				applicants who receive and are denied agency funding at every stage of review.
				Such data shall be reported annually to the Secretary and the appropriate
				committees of Congress.
							(d)Student loan
				reimbursementThe Secretary shall establish a student loan
				reimbursement program to provide student loan reimbursement assistance to
				researchers who focus on racial and ethnic disparities in health. The Secretary
				shall promulgate regulations to define the scope and procedures for the program
				under this subsection.
							(e)Student loan
				cancellationThe Secretary shall establish a student loan
				cancellation program to provide student loan cancellation assistance to
				researchers who focus on racial and ethnic disparities in health. Students
				participating in the program shall make a minimum 5-year commitment to work at
				an accredited health profession school. The Secretary shall promulgate
				additional regulations to define the scope and procedures for the program under
				this subsection.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3118.Career support
				for non-research Health professionals
							(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, the Administrator of the Substance Abuse
				and Mental Health Services Administration, the Administrator of the Health
				Resources and Services Administration, and the Administrator of the Centers for
				Medicare and Medicaid Services shall establish a program to award grants to
				eligible individuals for career support in non-research-related
				healthcare.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an individual shall—
								(1)be a student in a
				health professions school, a graduate of such a school who is working in a
				health profession, or a faculty member of such a school; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAn individual shall use amounts received under a grant
				under this section to—
								(1)support the
				individual’s health activities or projects that involve underserved
				communities, including racial and ethnic minority communities;
								(2)support
				health-related career advancement activities; and
								(3)to pay, or as
				reimbursement for payments of, student loans for individuals who are health
				professionals and are focused on health issues affecting underserved
				communities, including racial and ethnic minority communities.
								(d)DefinitionIn
				this section, the term career in non-research-related healthcare
				means employment or intended employment in the field of public health, health
				policy, health management, health administration, medicine, nursing, pharmacy,
				allied health, community health, or other fields determined appropriate by the
				Secretary, other than in a position that involves research.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3119.Research on
				the effect of workforce Diversity on quality
							(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, in collaboration with the Director of the Office of Minority Health
				and the Director of the National Center on Minority Health and Health
				Disparities, shall award grants to eligible entities to expand research on the
				link between health workforce diversity and quality healthcare.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
								(1)be a clinical,
				public health, or health services research entity or other entity determined
				appropriate by the Director; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				shall be used to support research that investigates the effect of health
				workforce diversity on—
								(1)language
				access;
								(2)cultural
				competence;
								(3)patient
				satisfaction;
								(4)timeliness of
				care;
								(5)safety of
				care;
								(6)effectiveness of
				care;
								(7)efficiency of
				care;
								(8)patient
				outcomes;
								(9)community
				engagement;
								(10)resource
				allocation;
								(11)organizational
				structure;
								(12)other topics
				determined appropriate by the Director; or
								(13)compliance of
				care.
								(d)PriorityIn
				awarding grants under subsection (a), the Director shall give individualized
				consideration to all relevant aspects of the applicant’s background.
				Consideration of prior research experience involving the health of underserved
				communities shall be such a factor.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3120.Health
				disparities education Program
							(a)EstablishmentThe
				Secretary, acting through the National Center on Minority Health and Health
				Disparities and in collaboration with the Office of Minority Health, the Office
				for Civil Rights, the Centers for Disease Control and Prevention, the Centers
				for Medicare and Medicaid Services, the Health Resources and Services
				Administration, and other appropriate public and private entities, shall
				establish and coordinate a health and healthcare disparities education program
				to support, develop, and implement educational initiatives and outreach
				strategies that inform healthcare professionals and the public about the
				existence of and methods to reduce racial and ethnic disparities in health and
				healthcare.
							(b)ActivitiesThe
				Secretary, through the education program established under subsection (a)
				shall, through the use of public awareness and outreach campaigns targeting the
				general public and the medical community at large—
								(1)disseminate
				scientific evidence for the existence and extent of racial and ethnic
				disparities in healthcare, including disparities that are not otherwise
				attributable to known factors such as access to care, patient preferences, or
				appropriateness of intervention, as described in the 2002 Institute of Medicine
				Report, Unequal Treatment;
								(2)disseminate new
				research findings to healthcare providers and patients to assist them in
				understanding, reducing, and eliminating health and healthcare
				disparities;
								(3)disseminate
				information about the impact of linguistic and cultural barriers on healthcare
				quality and the obligation of health providers who receive Federal financial
				assistance to ensure that people with limited English proficiency have access
				to language access services;
								(4)disseminate
				information about the importance and legality of racial, ethnic, and primary
				language data collection, analysis, and reporting;
								(5)design and
				implement specific educational initiatives to health care providers relating to
				health and health care disparities; and
								(6)assess the impact
				of the programs established under this section in raising awareness of health
				and healthcare disparities and providing information on available
				resources.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
							3120A.Cultural
				competence training for Healthcare professionals
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, the Director of the Office of
				Minority Health, and the Director of the National Center for Minority Health
				and Health Disparities, shall award grants to eligible entities to test,
				implement, and evaluate models of cultural competence training, including
				continuing education, for healthcare providers in coordination with the
				initiative under section 3120(a).
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be an academic
				medical center, a health center or clinic, a hospital, a health plan, a health
				system, or a health care professional guild (including a mental health care
				professional guild);
								(2)partner with a
				minority serving institution, minority professional association, or
				community-based organization representing minority populations, in addition to
				a research institution to carry out activities under this grant; and
								(3)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2015.
							.
			202.Health Careers
			 Opportunity Program
				(a)PurposeIt
			 is the purpose of this section to diversify the healthcare workforce by
			 increasing the number of individuals from disadvantaged backgrounds in the
			 health and allied health professions by enhancing the academic skills of
			 students from disadvantaged backgrounds and supporting them in successfully
			 competing, entering, and graduating from health professions training
			 programs.
				(b)Authorization of
			 appropriationsSection 740(c) of the
			 Public Health Service Act (42 U.S.C.
			 293d(c)) is amended by striking $29,400,000 and all that follows
			 through 2002 and inserting $50,000,000 for fiscal year
			 2010, and such sums as may be necessary for each of fiscal years 2011 through
			 2015.
				203.Program of
			 excellence in health professions education for underrepresented
			 minorities
				(a)PurposeIt
			 is the purpose of this section to diversify the healthcare workforce by
			 supporting programs of excellence in designated health professions schools that
			 demonstrate a commitment to underrepresented minority populations with a focus
			 on minority health issues, cultural and linguistic competence, and eliminating
			 health disparities.
				(b)Authorization of
			 appropriationSection 736(h)(1) of the
			 Public Health Service Act (42 U.S.C.
			 293(h)(1)) is amended to read as follows:
					
						(1)Authorization of
				appropriationsFor the purpose of making grants under subsection
				(a), there are authorized to be appropriated $50,000,000 for fiscal year 2010,
				and such sums as may be necessary for each of the fiscal years 2011 through
				2015.
						.
				204.Hispanic-Serving
			 Health Professions SchoolsPart B of title VII of the
			 Public Health Service Act (42 U.S.C.
			 293 et seq.) is amended by adding at the end the following:
				
					742.Hispanic-Serving
				Health Professions Schools
						(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to
				Hispanic-serving health professions schools for the purpose of carrying out
				programs to recruit Hispanic individuals to enroll in and graduate from such
				schools, which may include providing scholarships and other financial
				assistance as appropriate.
						(b)EligibilityIn
				subsection (a), the term Hispanic-serving health professions
				school means an entity that—
							(1)is a school or
				program under section 799B;
							(2)has an enrollment
				of full-time equivalent students that is made up of at least 9 percent Hispanic
				students;
							(3)has been effective
				in carrying out programs to recruit Hispanic individuals to enroll in and
				graduate from the school;
							(4)has been effective
				in recruiting and retaining Hispanic faculty members; and
							(5)has a significant
				number of graduates who are providing health services to medically underserved
				populations or to individuals in health professional shortage
				areas.
							.
			205.Health
			 professions student loan fund; authorizations of appropriations regarding
			 students from disadvantaged backgroundsSection 724(f)(1) of the
			 Public Health Service Act (42 U.S.C.
			 292t(f)(1)) is amended by striking $8,000,000 and all that
			 follows and inserting $35,000,000 for fiscal year 2010, and such sums as
			 may be necessary for each of the fiscal years 2011 through
			 2015..
			206.National Health
			 Service Corps; recruitment and fellowships for individuals from disadvantaged
			 backgrounds
				(a)In
			 generalSection 331(b) of the Public Health Service Act (42 U.S.C. 254d(b))
			 is amended by adding at the end the following:
					
						(3)The Secretary shall ensure that the
				individuals with respect to whom activities under paragraphs (1) and (2) are
				carried out include individuals from disadvantaged backgrounds, including
				activities carried out to provide health professions students with information
				on the Scholarship and Repayment
				Programs.
						.
				(b)Assignment of
			 Corps personnelSection 333(a) of the
			 Public Health Service Act (42 U.S.C.
			 254f(a)) is amended by adding at the end the following:
					
						(4)In assigning Corps personnel under
				this section, the Secretary shall give preference to applicants who request
				assignment to a Federally-qualified health center (as defined in section
				1905(l)(2)(B) of the Social Security
				Act) or to a provider organization that has a majority of patients
				who are minorities or individuals from low-income families (families with a
				family income that is less than 200 percent of the Official Poverty
				Line).
						.
				207.Loan repayment
			 program of Centers for Disease Control and PreventionSection 317F(c) of the
			 Public Health Service Act (42 U.S.C.
			 247b–7(c)) is amended—
				(1)by striking
			 and after 1994,; and
				(2)by inserting
			 before the period the following: $750,000 for fiscal year 2010, and such
			 sums as may be necessary for each of the fiscal years 2011 through
			 2015..
				208.Cooperative
			 agreements for online degree programs at schools of public health and schools
			 of allied healthPart B of
			 title VII of the Public Health Service
			 Act (42 U.S.C. 293 et seq.), as amended by section 204, is further
			 amended by adding at the end the following:
				
					743.Cooperative
				agreements for online degree programs
						(a)Cooperative
				agreementsThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, in consultation with the Director
				of the Centers for Disease Control and Prevention, the Director of the Agency
				for Healthcare Research and Quality, and the Director of the Office of Minority
				Health, shall award cooperative agreements to schools of public health and
				schools of allied health to design and implement online degree programs.
						(b)PriorityIn
				awarding cooperative agreements under this section, the Secretary shall give
				priority to any school of public health or school of allied health that has an
				established track record of serving medically underserved communities.
						(c)RequirementsAwardees
				must design and implement an online degree program, that meet the following
				restrictions:
							(1)Enrollment of
				individuals who have obtained a secondary school diploma or its recognized
				equivalent.
							(2)Maintaining a
				significant enrollment of underrepresented minority or disadvantaged
				students.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2015.
						.
			209.Mid-career
			 health professions scholarship programPart B of title VII of the
			 Public Health Service Act (as amended
			 by section 208) is further amended by adding at the end the following:
				
					744.Mid-career
				health professions scholarship program
						(a)In
				generalThe Secretary may make grants to eligible schools for
				awarding scholarships to eligible individuals to attend the school involved,
				for the purpose of enabling the individuals to make a career change from a
				non-health profession to a health profession.
						(b)ExpensesAmounts
				awarded as a scholarship under this section—
							(1)subject to
				paragraph (2), may be expended only for tuition expenses, other reasonable
				educational expenses, and reasonable living expenses incurred in the attendance
				of the school involved; and
							(2)may be expended
				for stipends to eligible individuals for the enrolled period at eligible
				schools, except that such a stipend may not be provided to an individual for
				more than 4 years, and such a stipend may not exceed $35,000 per year
				(notwithstanding any other provision of law regarding the amount of
				stipends).
							(c)DefinitionsIn
				this section:
							(1)Eligible
				schoolThe term eligible school means a school of
				medicine, osteopathic medicine, dentistry, nursing (as defined in section 801),
				pharmacy, podiatric medicine, optometry, veterinary medicine, public health,
				chiropractic, or allied health, a school offering a graduate program in mental
				and behavioral health practice, or an entity providing programs for the
				training of physician assistants and nurse midwives.
							(2)Eligible
				individualThe term eligible individual means an
				individual who has obtained a secondary school diploma or its recognized
				equivalent.
							(d)PriorityIn
				providing scholarships to eligible individuals, eligible schools shall give to
				individuals from disadvantaged backgrounds.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2015.
						.
			210.National report
			 on the preparedness of health professionals to care for diverse
			 populationsThe Secretary of
			 Health and Human Services, in collaboration with the Bureau of Health
			 Professions, the Office of Minority Health and the National Center on Minority
			 Health and Health Disparities, shall prepare and disseminate a report that
			 details and assesses the preparedness of health professionals to care for
			 racially and ethnically diverse populations. Such information, which shall be
			 collected by the Bureau of Health Professions, shall include—
				(1)with respect to
			 health professions education, the number and percentage of hours of classroom
			 discussion relating to minority health issues, including cultural
			 competence;
				(2)a
			 description of the coursework involved in such education;
				(3)a
			 description of the results of an evaluation of the preparedness of students in
			 such education;
				(4)a
			 description of the types of exposure that students have during their education
			 to minority patient populations; and
				(5)a
			 description of model programs and practices.
				211.Scholarship and
			 fellowship programsSubtitle A
			 of title XXXI of the Public Health Service
			 Act, as amended by section 201, is further amended by adding at the
			 end the following:
				
					3120B.David Satcher
				Public Health and Health Services Corps
						(a)In
				generalThe Administrator of the Health Resources and Services
				Administration and Director of the Centers for Disease Control and Prevention,
				in collaboration with the Director of the Office of Minority Health, shall
				award grants to eligible entities to increase awareness among post-primary and
				post-secondary students of career opportunities in the health
				professions.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
							(1)be a clinical,
				public health or health services organization, community-based or non-profit
				entity, or other entity determined appropriate by the Director of the Centers
				for Disease Control and Prevention;
							(2)serve a health
				professional shortage area, as determined by the Secretary;
							(3)work with
				students, including those from racial and ethnic minority backgrounds, that
				have expressed an interest in the health professions; and
							(4)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsGrant awards under subsection (a) shall be used to support
				internships that will increase awareness among students of non-research based
				and career opportunities in the following health professions:
							(1)Medicine.
							(2)Nursing.
							(3)Public
				Health.
							(4)Pharmacy.
							(5)Health
				Administration and Management.
							(6)Health
				Policy.
							(7)Psychology.
							(8)Dentistry.
							(9)International
				Health.
							(10)Social
				Work.
							(11)Allied
				Health.
							(12)Psychiatry.
							(13)Hospice
				care.
							(14)Other professions
				deemed appropriate by the Director of the Centers for Disease Control and
				Prevention.
							(d)PriorityIn
				awarding grants under subsection (a), the Director of the Centers for Disease
				Control and Prevention shall give priority to those entities that—
							(1)serve a high
				proportion of individuals from disadvantaged backgrounds;
							(2)have experience in
				health disparity elimination programs;
							(3)facilitate the
				entry of disadvantaged individuals into institutions of higher education;
				and
							(4)provide counseling
				or other services designed to assist disadvantaged individuals in successfully
				completing their education at the post-secondary level.
							(e)StipendsThe
				Secretary may approve stipends under this section for individuals for any
				period of education in student-enhancement programs (other than regular
				courses) at health professions schools, programs, or entities, except that such
				a stipend may not be provided to an individual for more than 6 months, and such
				a stipend may not exceed $20 per day (notwithstanding any other provision of
				law regarding the amount of stipends).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
						3120C.Louis Stokes
				Public Health Scholars Program
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in collaboration with the Director of the Office of Minority
				Health, shall award scholarships to postsecondary students who seek a career in
				public health.
						(b)EligibilityTo
				be eligible to receive a scholarship under subsection (a) an individual
				shall—
							(1)have experience in
				public health research or public health practice, or other health professions
				as determined appropriate by the Director of the Centers for Disease Control
				and Prevention;
							(2)reside in a health
				professional shortage area as determined by the Secretary;
							(3)have expressed an
				interest in public health;
							(4)demonstrate
				promise for becoming a leader in public health;
							(5)secure admission
				to a 4-year institution of higher education;
							(6)comply with
				subsection (f); and
							(7)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under an award under subsection (a) shall
				be used to support opportunities for students to become public health
				professionals.
						(d)PriorityIn
				awarding grants under subsection (a), the Director shall give priority to those
				students that—
							(1)are from
				disadvantaged backgrounds;
							(2)have secured
				admissions to a minority serving institution; and
							(3)have identified a
				health professional as a mentor at their school or institution and an academic
				advisor to assist in the completion of their baccalaureate degree.
							(e)ScholarshipsThe
				Secretary may approve payment of scholarships under this section for such
				individuals for any period of education in student undergraduate tenure, except
				that such a scholarship may not be provided to an individual for more than 4
				years, and such scholarships may not exceed $10,000 per academic year
				(notwithstanding any other provision of law regarding the amount of
				scholarship).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
						3120D.Patsy Mink
				Health and Gender Research Fellowship Program
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in collaboration with the Director of the Office of Minority
				Health, the Administrator of the Substance Abuse and Mental Health Services
				Administration, and the Director of the Indian Health Services, shall award
				research fellowships to post-baccalaureate students to conduct research that
				will examine gender and health disparities and to pursue a career in the health
				professions.
						(b)EligibilityTo
				be eligible to receive a fellowship under subsection (a) an individual
				shall—
							(1)have experience in
				health research or public health practice;
							(2)reside in a health
				professional shortage area as determined by the Secretary;
							(3)have expressed an
				interest in the health professions;
							(4)demonstrate
				promise for becoming a leader in the field of women’s health;
							(5)secure admission
				to a health professions school or graduate program with an emphasis in gender
				studies;
							(6)comply with
				subsection (f); and
							(7)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under an award under subsection (a) shall
				be used to support opportunities for students to become researchers and advance
				the research base on the intersection between gender and health.
						(d)PriorityIn
				awarding grants under subsection (a), the Director of the Centers for Disease
				Control and Prevention shall give priority to those applicants that—
							(1)are from
				disadvantaged backgrounds; and
							(2)have identified a
				mentor and academic advisor who will assist in the completion of their graduate
				or professional degree and have secured a research assistant position with a
				researcher working in the area of gender and health.
							(e)FellowshipsThe
				Director of the Centers for Disease Control and Prevention may approve
				fellowships for individuals under this section for any period of education in
				the student’s graduate or health profession tenure, except that such a
				fellowship may not be provided to an individual for more than 3 years, and such
				a fellowship may not exceed $18,000 per academic year (notwithstanding any
				other provision of law regarding the amount of fellowship).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
						3120E.Paul David
				Wellstone International Health Fellowship Program
						(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, in collaboration with the Director of the Office of Minority Health,
				shall award research fellowships to college students or recent graduates to
				advance their understanding of international health.
						(b)EligibilityTo
				be eligible to receive a fellowship under subsection (a) an individual
				shall—
							(1)have educational
				experience in the field of international health;
							(2)reside in a health
				professional shortage area as determined by the Secretary;
							(3)demonstrate
				promise for becoming a leader in the field of international health;
							(4)be a college
				senior or recent graduate of a four year higher education institution;
							(5)comply with
				subsection (f); and
							(6)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under an award under subsection (a) shall
				be used to support opportunities for students to become health professionals
				and to advance their knowledge about international issues relating to
				healthcare access and quality.
						(d)PriorityIn
				awarding grants under subsection (a), the Director shall give priority to those
				applicants that—
							(1)are from a
				disadvantaged background; and
							(2)have identified a
				mentor at a health professions school or institution, an academic advisor to
				assist in the completion of their graduate or professional degree, and an
				advisor from an international health Non-Governmental Organization, Private
				Volunteer Organization, or other international institution or program that
				focuses on increasing healthcare access and quality for residents in developing
				countries.
							(e)FellowshipsThe
				Secretary shall approve fellowships for college seniors or recent graduates,
				except that such a fellowship may not be provided to an individual for more
				than 6 months, may not be awarded to a graduate that has not been enrolled in
				school for more than 1 year, and may not exceed $4,000 per academic year
				(notwithstanding any other provision of law regarding the amount of
				fellowship).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
						3120F.Edward R.
				Roybal Healthcare Scholar Program
						(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, the Director of the Centers for Medicaid and Medicare, and the
				Administrator for Health Resources and Services Administration, in
				collaboration with the Director of the Office of Minority Health, shall award
				grants to eligible entities to expose entering graduate students to the health
				professions.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
							(1)be a clinical,
				public health or health services organization, community-based or non-profit
				entity, or other entity determined appropriate by the Director of the Agency
				for Healthcare Research and Quality;
							(2)serve in a health
				professional shortage area as determined by the Secretary;
							(3)work with students
				obtaining a degree in the health professions; and
							(4)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				shall be used to support opportunities that expose students to non-research
				based health professions, including—
							(1)public health
				policy;
							(2)healthcare and
				pharmaceutical policy;
							(3)healthcare
				administration and management;
							(4)health economics;
				and
							(5)other professions
				determined appropriate by the Director of the Agency for Healthcare Research
				and Quality.
							(d)PriorityIn
				awarding grants under subsection (a), the Director of the Agency for Healthcare
				Research and Quality shall give priority to those entities that—
							(1)have experience
				with health disparity elimination programs;
							(2)facilitate
				training in the fields described in subsection (c); and
							(3)provide counseling
				or other services designed to assist such individuals in successfully
				completing their education at the post-secondary level.
							(e)StipendsThe
				Secretary may approve the payment of stipends for individuals under this
				section for any period of education in student-enhancement programs (other than
				regular courses) at health professions schools or entities, except that such a
				stipend may not be provided to an individual for more than 2 months, and such a
				stipend may not exceed $100 per day (notwithstanding any other provision of law
				regarding the amount of stipends).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through
				2015.
						.
			212.Advisory
			 Committee on Health Professions Training for Diversity
				(a)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish an advisory committee to be known as
			 the Advisory Committee on Health Professions Training for Diversity (in this
			 section referred to as the Advisory Committee).
				(b)Composition
					(1)In
			 generalThe Secretary shall determine the appropriate number of
			 individuals to serve on the Advisory Committee. Such individuals shall not be
			 officers or employees of the Federal Government.
					(2)AppointmentNot
			 later than 60 days after the date of enactment of this section, the Secretary
			 shall appoint the members of the Advisory Committee from among individuals who
			 are health professionals. In making such appointments, the Secretary shall
			 ensure a fair balance between the health professions, that at least 75 percent
			 of the members of the Advisory Committee are health professionals, a broad
			 geographic representation of members and a balance between urban and rural
			 members. Members shall be appointed based on their competence, interest, and
			 knowledge of the mission of the profession involved.
					(3)Minority
			 representationIn appointing the members of the Advisory
			 Committee under paragraph (2), the Secretary shall ensure the adequate
			 representation of women and minorities.
					(c)Terms
					(1)In
			 generalA member of the Advisory Committee shall be appointed for
			 a term of 3 years, except that of the members first appointed—
						(A)1/3
			 of such members shall serve for a term of 1 year;
						(B)1/3
			 of such members shall serve for a term of 2 years; and
						(C)1/3
			 of such members shall serve for a term of 3 years.
						(2)Vacancies
						(A)In
			 generalA vacancy on the Advisory Committee shall be filled in
			 the manner in which the original appointment was made and shall be subject to
			 any conditions which applied with respect to the original appointment.
						(B)Filling
			 unexpired termAn individual chosen to fill a vacancy shall be
			 appointed for the unexpired term of the member replaced.
						(d)Duties
					(1)In
			 generalThe Advisory Committee shall—
						(A)provide advice and
			 recommendations to the Secretary concerning policy and program development and
			 other matters of significance concerning activities under this part; and
						(B)not later than 2
			 years after the date of enactment of this section, and annually thereafter,
			 prepare and submit to the Secretary, and the Committee on Health, Education,
			 Labor and Pensions of the Senate, and the Committee on Energy and Commerce of
			 the House of Representatives, a report describing the activities of the
			 Committee.
						(2)Consultation
			 with studentsIn carrying out duties under paragraph (1), the
			 Advisory Committee shall consult with individuals who are attending health
			 professions schools with which this part is concerned.
					(e)Meetings and
			 documents
					(1)MeetingsThe
			 Advisory Committee shall meet not less than 2 times each year. Such meetings
			 shall be held jointly with other related entities established under this title
			 where appropriate.
					(2)DocumentsNot
			 later than 14 days prior to the convening of a meeting under paragraph (1), the
			 Advisory Committee shall prepare and make available an agenda of the matters to
			 be considered by the Advisory Committee at such meeting. At any such meeting,
			 the Advisory Committee shall distribute materials with respect to the issues to
			 be addressed at the meeting. Not later than 30 days after the adjourning of
			 such a meeting, the Advisory Committee shall prepare and make available a
			 summary of the meeting and any actions taken by the Committee based upon the
			 meeting.
					(f)Compensation and
			 expenses
					(1)CompensationEach
			 member of the Advisory Committee shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Committee.
					(2)ExpensesThe
			 members of the Advisory Committee shall be allowed travel expenses, including
			 per diem in lieu of subsistence, at rates authorized for employees of agencies
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from their homes or regular places of business in the performance of services
			 for the Committee.
					(g)FACAThe
			 Federal Advisory Committee Act shall
			 apply to the Advisory Committee under this section only to the extent that the
			 provisions of such Act do not conflict with the requirements of this
			 section.
				213.McNair
			 Postbaccalaureate Achievement ProgramSection 402E of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–15) is amended by striking subsection (g) and inserting the
			 following:
				
					(g)Collaboration in
				Health profession Diversity training programsThe Secretary of
				Education shall coordinate with the Secretary of Health and Human Services to
				ensure that there is collaboration between the goals of the program under this
				section and programs of the Health Resources and Services Administration that
				promote health workforce diversity. The Secretary of Education shall take such
				measures as may be necessary to encourage participants in programs under this
				section to consider health profession careers.
					(h)FundingFrom
				amounts appropriated pursuant to the authority of section 402A(g), the
				Secretary shall, to the extent practicable, allocate funds for projects
				authorized by this section in an amount which is not less than $31,000,000 for
				each of the fiscal years 2010 through
				2016.
					.
			IIIData collection
			 and reporting
			301.Amendment to
			 the Public Health Service
			 Act
				(a)PurposeIt
			 is the purpose of this section to promote data collection, analysis, and
			 reporting by race, ethnicity, and primary language among federally supported
			 health programs.
				(b)AmendmentTitle
			 XXXI of the Public Health Service
			 Act, as amended by title II of this Act, is further amended by
			 adding at the end the following:
					
						BStrengthening data
				collection, improving data analysis, and expanding data reporting
							3131.Data on race,
				ethnicity, and primary language
								(a)Requirements
									(1)In
				generalEach health-related program operated by or that receives
				funding or reimbursement, in whole or in part, either directly or indirectly
				from the Department of Health and Human Services shall—
										(A)require the collection, by the agency or
				program involved, of data on the race, ethnicity, primary language, and sexual
				orientation of each applicant for and recipient of health-related assistance
				under such program—
											(i)using, at a
				minimum, the categories for race and ethnicity described in the 1997 Office of
				Management and Budget Standards for Maintaining, Collecting, and Presenting
				Federal Data on Race and Ethnicity;
											(ii)using the
				standards developed under subsection (e) for the collection of language
				data;
											(iii)collecting data
				for additional population groups if such groups can be aggregated into the
				minimum race and ethnicity categories; and
											(iv)where
				practicable, through self-report;
											(B)with respect to
				the collection of the data described in subparagraph (A) for applicants and
				recipients who are minors or otherwise legally incapacitated, require
				that—
											(i)such data be
				collected from the parent or legal guardian of such an applicant or recipient;
				and
											(ii)the preferred
				language of the parent or legal guardian of such an applicant or recipient be
				collected;
											(C)systematically analyze such data using the
				smallest appropriate units of analysis feasible to detect racial and ethnic
				disparities as well as disparities along lines of sexual orientation in health
				and health care and when appropriate, for men and women separately, and report
				the results of such analysis to the Secretary, the Director of the Office for
				Civil Rights, the Committee on Health, Education, Labor, and Pensions and the
				Committee on Finance of the Senate, and the Committee on Energy and Commerce
				and the Committee on Ways and Means of the House of Representatives;
										(D)provide such data
				to the Secretary on at least an annual basis; and
										(E)ensure that the
				provision of assistance to an applicant or recipient of assistance is not
				denied or otherwise adversely affected because of the failure of the applicant
				or recipient to provide race, ethnicity, primary language, gender, and sexual
				orientation data.
										(2)Rules of
				constructionNothing in this subsection shall be construed
				to—
										(A)permit the use of
				information collected under this subsection in a manner that would adversely
				affect any individual providing any such information; and
										(B)require health
				care providers to collect data.
										(b)Protection of
				dataThe Secretary shall ensure (through the promulgation of
				regulations or otherwise) that all data collected pursuant to subsection (a) is
				protected—
									(1)under the same
				privacy protections as the Secretary applies to other health data under the
				regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the
				privacy of individually identifiable health information and other protections;
				and
									(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
									(c)National plan of
				the data CouncilThe Secretary shall develop and implement a
				national plan to ensure the collection of data in a culturally appropriate and
				competent manner, and to improve the collection, analysis, and reporting of
				racial, ethnic, and primary language data at the Federal, State, territorial,
				Tribal, and local levels, including data to be collected under subsection (a).
				The Data Council of the Department of Health and Human Services, in
				consultation with the National Committee on Vital Health Statistics, the Office
				of Minority Health, and other appropriate public and private entities, shall
				make recommendations to the Secretary concerning the development,
				implementation, and revision of the national plan. Such plan shall include
				recommendations on how to—
									(1)implement
				subsection (a) while minimizing the cost and administrative burdens of data
				collection and reporting;
									(2)expand awareness
				among Federal agencies, States, territories, Indian tribes, health providers,
				health plans, health insurance issuers, and the general public that data
				collection, analysis, and reporting by race, ethnicity, and primary language is
				legal and necessary to assure equity and non-discrimination in the quality of
				health care services;
									(3)ensure that future patient record systems
				have data code sets for racial, ethnic, primary language, and sexual
				orientation identifiers and that such identifiers can be retrieved from
				clinical records, including records transmitted electronically;
									(4)improve health and
				health care data collection and analysis for more population groups if such
				groups can be aggregated into the minimum race and ethnicity categories,
				including exploring the feasibility of enhancing collection efforts in States
				for racial and ethnic groups that comprise a significant proportion of the
				population of the State;
									(5)provide
				researchers with greater access to racial, ethnic, and primary language data,
				subject to privacy and confidentiality regulations; and
									(6)safeguard and
				prevent the misuse of data collected under subsection (a).
									(d)Compliance with
				StandardsData collected under subsection (a) shall be obtained,
				maintained, and presented (including for reporting purposes) in accordance with
				the 1997 Office of Management and Budget Standards for Maintaining, Collecting,
				and Presenting Federal Data on Race and Ethnicity (at a minimum).
								(e)Language
				collection StandardsNot later than 1 year after the date of
				enactment of this title, the Deputy Assistant Secretary for Minority Health, in
				consultation with the Office for Civil Rights of the Department of Health and
				Human Services, shall develop and disseminate Standards for the Classification
				of Federal Data on Preferred Written and Spoken Language.
								(f)Technical
				assistance for the collection and reporting of data
									(1)In
				generalThe Secretary may, either directly or through grant or
				contract, provide technical assistance to enable a health care program or an
				entity operating under such program to comply with the requirements of this
				section.
									(2)Types of
				assistanceAssistance provided under this subsection may include
				assistance to—
										(A)enhance or upgrade
				computer technology that will facilitate racial, ethnic, and primary language
				data collection and analysis;
										(B)improve methods
				for health data collection and analysis including additional population groups
				beyond the Office of Management and Budget categories if such groups can be
				aggregated into the minimum race and ethnicity categories;
										(C)develop mechanisms
				for submitting collected data subject to existing privacy and confidentiality
				regulations; and
										(D)develop
				educational programs to inform health insurance issuers, health plans, health
				providers, health-related agencies, and the general public that data collection
				and reporting by race, ethnicity, and preferred language are legal and
				essential for eliminating health and health care disparities.
										(g)Analysis of
				racial and ethnic dataThe Secretary, acting through the Director
				of the Agency for Healthcare Research and Quality and in coordination with the
				Administrator of the Centers for Medicare & Medicaid Services, shall
				provide technical assistance to agencies of the Department of Health and Human
				Services in meeting Federal standards for race, ethnicity, and primary language
				data collection and analysis of racial and ethnic disparities in health and
				health care in public programs by—
									(1)identifying
				appropriate quality assurance mechanisms to monitor for health
				disparities;
									(2)specifying the
				clinical, diagnostic, or therapeutic measures which should be monitored;
									(3)developing new
				quality measures relating to racial and ethnic disparities in health and health
				care;
									(4)identifying the
				level at which data analysis should be conducted; and
									(5)sharing data with
				external organizations for research and quality improvement purposes.
									(h)ReportNot
				later than 2 years after the date of enactment of this title, and biennially
				thereafter, the Secretary shall submit to the appropriate committees of
				Congress a report on the effectiveness of data collection, analysis, and
				reporting on race, ethnicity, and primary language under the programs and
				activities of the Department of Health and Human Services and under other
				Federal data collection systems with which the Department interacts to collect
				relevant data on race and ethnicity. The report shall evaluate the progress
				made in the Department with respect to the national plan under subsection (c)
				or subsequent revisions thereto.
								(i)DefinitionIn
				this section, the term health-related program mean a
				program—
									(1)under the
				Social Security Act (42 U.S.C. 301 et
				seq.) that pay for health care and services; and
									(2)under this Act
				that provide Federal financial assistance for health care, biomedical research,
				health services research, and programs designed to improve the public’s
				health.
									(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
								3132.Provisions
				relating to Native Americans
								(a)Establishment of
				epidemiology centersThe Secretary shall establish an
				epidemiology center in each service area to carry out the functions described
				in subsection (b). Any new center established after the date of the enactment
				of the Health Equity and Accountability Act of 2009 may be operated under a
				grant authorized by subsection (d), but funding under such a grant shall not be
				divisible.
								(b)Functions of
				centersIn consultation with and upon the request of Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations, each service area
				epidemiology center established under this subsection shall, with respect to
				such service area—
									(1)collect data
				relating to, and monitor progress made toward meeting, each of the health
				status objectives of the Service, the Indian Tribes, Tribal Organizations, and
				Urban Indian Organizations in the service area;
									(2)evaluate existing
				delivery systems, data systems, and other systems that impact the improvement
				of Indian health;
									(3)assist Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations in identifying
				their highest priority health status objectives and the services needed to
				achieve such objectives, based on epidemiological data;
									(4)make
				recommendations for the targeting of services needed by the populations
				served;
									(5)make
				recommendations to improve health care delivery systems for Indians and Urban
				Indians;
									(6)provide requested
				technical assistance to Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations in the development of local health service priorities and
				incidence and prevalence rates of disease and other illness in the community;
				and
									(7)provide disease
				surveillance and assist Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to promote public health.
									(c)Technical
				assistanceThe Director of the Centers for Disease Control and
				Prevention shall provide technical assistance to the centers in carrying out
				the requirements of this subsection.
								(d)Grants for
				studies
									(1)In
				generalThe Secretary may make grants to Indian Tribes, Tribal
				Organizations, Urban Indian Organizations, and eligible intertribal consortia
				to conduct epidemiological studies of Indian communities.
									(2)Eligible
				intertribal consortiaAn intertribal consortium is eligible to
				receive a grant under this subsection if—
										(A)the intertribal
				consortium is incorporated for the primary purpose of improving Indian health;
				and
										(B)the intertribal
				consortium is representative of the Indian Tribes or urban Indian communities
				in which the intertribal consortium is located.
										(3)ApplicationsAn
				application for a grant under this subsection shall be submitted in such manner
				and at such time as the Secretary shall prescribe.
									(4)RequirementsAn
				applicant for a grant under this subsection shall—
										(A)demonstrate the
				technical, administrative, and financial expertise necessary to carry out the
				functions described in paragraph (5);
										(B)consult and
				cooperate with providers of related health and social services in order to
				avoid duplication of existing services; and
										(C)demonstrate
				cooperation from Indian tribes or Urban Indian Organizations in the area to be
				served.
										(5)Use of
				fundsA grant awarded under paragraph (1) may be used—
										(A)to carry out the
				functions described in subsection (b);
										(B)to provide
				information to and consult with tribal leaders, urban Indian community leaders,
				and related health staff on health care and health service management issues;
				and
										(C)in collaboration
				with Indian Tribes, Tribal Organizations, and urban Indian communities, to
				provide the Service with information regarding ways to improve the health
				status of Indians.
										(e)Access to
				informationAn epidemiology center operated by a grantee pursuant
				to a grant awarded under subsection (d) shall be treated as a public health
				authority for purposes of the Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033), as such entities are defined
				in part 164.501 of title 45, Code of Federal Regulations (or a successor
				regulation). The Secretary shall grant such grantees access to and use of data,
				data sets, monitoring systems, delivery systems, and other protected health
				information in the possession of the
				Secretary.
								.
				302.Collection of
			 race and ethnicity data by the Social Security AdministrationPart A of title XI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by adding at the end the following:
				
					1150A.Collection of
				race and ethnicity data by the Social Security Administration
						(a)RequirementThe
				Commissioner of Social Security, in consultation with the Administrator of the
				Centers for Medicare & Medicaid Services, shall—
							(1)require the
				collection of data on the race, ethnicity, and primary language of all
				applicants for social security account numbers or benefits under title II or
				part A of title XVIII and all individuals with respect to whom the Commissioner
				maintains records of wages and self-employment income in accordance with
				reports received by the Commissioner or the Secretary of the Treasury—
								(A)using, at a
				minimum, the categories for race and ethnicity described in the 1997 Office of
				Management and Budget Standards for Maintaining, Collecting, and Presenting
				Federal Data on Race and Ethnicity and available language standards; and
								(B)where practicable,
				collecting data for additional population groups if such groups can be
				aggregated into the minimum race and ethnicity categories;
								(2)with respect to
				the collection of the data described in paragraph (1) for applicants who are
				under 18 years of age or otherwise legally incapacitated, require that—
								(A)such data be
				collected from the parent or legal guardian of such an applicant; and
								(B)the primary
				language of the parent or legal guardian of such an applicant or recipient be
				used;
								(3)require that such
				data be uniformly analyzed and reported at least annually to the Commissioner
				of Social Security;
							(4)be responsible for
				storing the data reported under paragraph (3);
							(5)ensure
				transmission to the Centers for Medicare & Medicaid Services and other
				Federal health agencies;
							(6)provide such data
				to the Secretary on at least an annual basis; and
							(7)ensure that the
				provision of assistance to an applicant is not denied or otherwise adversely
				affected because of the failure of the applicant to provide race, ethnicity,
				and primary language data.
							(b)Protection of
				dataThe Commissioner of Social Security shall ensure (through
				the promulgation of regulations or otherwise) that all data collected pursuant
				subsection (a) is protected—
							(1)under the same
				privacy protections as the Secretary applies to health data under the
				regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the
				privacy of individually identifiable health information and other protections;
				and
							(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
							(c)Rule of
				constructionNothing in this section shall be construed to permit
				the use of information collected under this section in a manner that would
				adversely affect any individual providing any such information.
						(d)Technical
				assistanceThe Secretary may, either directly or by grant or
				contract, provide technical assistance to enable any health entity to comply
				with the requirements of this section.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2015.
						.
			303.Revision of
			 HIPAA claims standards
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall revise the regulations
			 promulgated under part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.),
			 as added by the Health Insurance Portability
			 and Accountability Act of 1996 (Public Law 104–191), relating to the
			 collection of data on race, ethnicity, and primary language in a health-related
			 transaction to require—
					(1)the use, at a
			 minimum, of the categories for race and ethnicity described in the 1997 Office
			 of Management and Budget Standards for Maintaining, Collecting, and Presenting
			 Federal Data on Race and Ethnicity;
					(2)the establishment
			 of a new data code set for primary language; and
					(3)the designation of
			 the racial, ethnic, and primary language code sets as required
			 for claims and enrollment data.
					(b)DisseminationThe
			 Secretary of Health and Human Services shall disseminate the new standards
			 developed under subsection (a) to all health entities that are subject to the
			 regulations described in such subsection and provide technical assistance with
			 respect to the collection of the data involved.
				(c)ComplianceThe
			 Secretary of Health and Human Services shall require that health entities
			 comply with the new standards developed under subsection (a) not later than 2
			 years after the final promulgation of such standards.
				304.National Center
			 for Health StatisticsSection
			 306(n) of the Public Health Service
			 Act (42 U.S.C. 242k(n)) is amended—
				(1)in paragraph (1),
			 by striking 2003 and inserting 2014;
				(2)in paragraph (2),
			 in the first sentence, by striking 2003 and inserting
			 2014; and
				(3)in paragraph (3),
			 by striking 2002 and inserting 2014.
				305.Geo-access
			 studyThe Administrator of the
			 Substance Abuse and Mental Health Services Administration shall—
				(1)conduct a study
			 to—
					(A)determine which
			 geographic areas of the United States have shortages of specialty mental health
			 providers; and
					(B)assess the
			 preparedness of speciality mental health providers to deliver culturally and
			 linguistically appropriate services; and
					(2)submit a report to
			 the Congress on the results of such study.
				306.Racial, ethnic,
			 and linguistic data collected by the Federal Government
				(a)Collection;
			 submissionNot later than 90 days after the date of the enactment
			 of this Act, and January 31st of each year thereafter, each department, agency,
			 and office of the Federal Government that has collected racial, ethnic, or
			 linguistic data during the preceding calendar year shall submit such data to
			 the Secretary of Health and Human Services.
				(b)Analysis; public
			 availability; reportingNot later than April 30, 2010, and each
			 April 30th thereafter, the Secretary of Health and Human Services, acting
			 through the Director of the National Center on Minority Health and Health
			 Disparities and the Deputy Assistant Secretary for Minority Health,
			 shall—
					(1)collect and
			 analyze the racial, ethnic, and linguistic data submitted under subsection (a)
			 for the preceding calendar year;
					(2)make publicly
			 available such data and the results of such analysis; and
					(3)submit a report to
			 the Congress on such data and analysis.
					307.Health
			 information technology grants
				(a)AuthorityThe
			 Deputy Assistant Secretary for Minority Health, in coordination with the Office
			 of the National Coordinator for Health Information Technology, the Health
			 Resources and Services Administration, the Substance Abuse and Mental Health
			 Services Administration, and the National Center on Minority Health and Health
			 Disparities, may award grants to appropriate entities for the purpose of
			 ensuring appropriate and best practices to collect appropriate data and
			 documents on the reduction of health disparities.
				(b)Use of
			 fundsA grant received under subsection (a) shall be used to
			 achieve the purpose described in such subsection through one or more of the
			 following:
					(1)Purchasing new, or
			 enhancing existing, health information technology.
					(2)Providing support
			 and training to providers concerning such technology.
					(3)Conducting
			 outreach and education on health information technology and its benefits to
			 patients, physicians, allied health professionals, and advocacy groups in
			 medically underserved communities (as defined in section 799B of the Public
			 Health Service Act (42 U.S.C. 295p)).
					(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $20,000,000 for each of fiscal years 2010 through 2015.
				308.Study of health
			 information technology in medically underserved communities
				(a)StudyThe National Coordinator for Health
			 Information Technology shall conduct a study on the development and
			 implementation of health information technology in medically underserved
			 communities. The study shall—
					(1)identify barriers
			 to successful implementation of health information technology in these
			 communities;
					(2)examine the impact
			 of health information technology on providing quality care and reducing the
			 cost of care to these communities;
					(3)examine urban and rural community health
			 systems and determine the impact that health information technology may have on
			 the capacity of primary health providers; and
					(4)assess the
			 feasibility and the costs of associated with the use of health information
			 technology in these communities.
					(b)ReportNot later than 18 months after the date of
			 the enactment of this Act, the National Coordinator for Health Information
			 Technology shall submit to the Congress a report on the study conducted under
			 subsection (a) and shall include in such report such recommendations for
			 legislation or administrative action as the Coordinator determines
			 appropriate.
				309.Health
			 information technology in medically underserved communitiesThe National Coordinator for Health
			 Information Technology shall—
				(1)identify sources of funds that will be made
			 available to promote and support the planning and adoption of health
			 information technology in medically underserved communities (as defined in
			 section 799B of the Public Health Service Act (42 U.S.C. 295p)), including in
			 urban and rural areas, either through grants or technical assistance;
				(2)coordinate with
			 the funding sources to help such communities connect to identified funding;
			 and
				(3)collaborate with
			 the Agency for Healthcare Research and Quality, the Health Resources and
			 Services Administration, and other Federal agencies to support technical
			 assistance, knowledge dissemination, and resource development, to such
			 communities seeking to plan for and adopt technology and establish electronic
			 health information networks across providers.
				310.Data collection
			 and analysis grants to minority-serving institutions
				(a)AuthorityThe Secretary of Health and Human Services,
			 acting through the Center on Minority Health and Health Disparities and the
			 Office of Minority Health, may award grants to access and analyze racial and
			 ethnic, and where possible, primary language data to monitor and report on
			 progress to reduce and eliminate racial and ethnic disparities in health and
			 health care.
				(b)Eligible
			 entityIn this section, the term eligible entity
			 means a historically Black college or university, an Hispanic-serving
			 institution, a tribal college or university, or an Asian American and Pacific
			 Islander-serving institution with an accredited public health, health policy,
			 or health services research program.
				311.Health information
			 technology grants for rural health care providersTitle II of the Public Health Service Act is
			 amended by adding at the end the following new part:
				
					DHealth Information
				Technology Grants
						271.Grants to
				facilitate the widespread adoption of interoperable health information
				technology in rural areas
							(a)Competitive
				grants to eligible entities in rural areas
								(1)In
				generalThe Secretary may award competitive grants to eligible
				entities in rural areas to facilitate the purchase and enhance the utilization
				of qualified health information technology systems to improve the quality and
				efficiency of health care.
								(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
									(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
									(B)submit to the
				Secretary a strategic plan for the implementation of data sharing and
				interoperability measures;
									(C)be a rural health
				care provider;
									(D)adopt any applicable core interoperability
				guidelines (endorsed under other provisions of law);
									(E)agree to notify
				patients if their individually identifiable health information is wrongfully
				disclosed;
									(F)demonstrate
				significant financial need; and
									(G)provide matching
				funds in accordance with paragraph (4).
									(3)Use of
				fundsAmounts received under a grant under this subsection shall
				be used to facilitate the purchase and enhance the utilization of qualified
				health information technology systems and training personnel in the use of such
				technology.
								(4)Matching
				requirementTo be eligible for a grant under this subsection an
				entity shall contribute non-Federal contributions to the costs of carrying out
				the activities for which the grant is awarded in an amount equal to $1 for each
				$3 of Federal funds provided under the grant.
								(5)Limit on grant
				amountIn no case shall the
				payment amount under this subsection with respect to the purchase or enhanced
				utilization of qualified health information technology for a rural health care
				provider, in addition to the amount of any loan made to the provider from a
				grant to a State under subsection (b) for such purpose, exceed 100 percent of
				the provider’s costs for such purchase or enhanced utilization (taking into
				account costs for training, implementation, and maintenance).
								(6)Preference in
				awarding grantsIn awarding grants to eligible entities under
				this subsection, the Secretary shall give preference to each of the following
				types of applicants:
									(A)An entity that is
				located in a frontier or other rural underserved area as determined by the
				Secretary.
									(B)An entity that
				will link, to the extent practicable, the qualified health information system
				to a local or regional health information plan or plans.
									(C)A rural health care provider that is a
				nonprofit hospital or a Federally qualified health center.
									(D)A rural health care provider that is an
				individual practice or group practice.
									(b)Authorization of
				appropriations
								(1)In
				generalFor the purpose of
				carrying out this section, there are authorized to be appropriated $20,000,000
				for fiscal year 2010, $30,000,000 for fiscal year 2011, and such sums as may be
				necessary, but not to exceed $30,000,000 for each of fiscal years 2012 through
				2014.
								(2)AvailabilityAmounts appropriated under paragraph (1)
				shall remain available through fiscal year 2013.
								(c)DefinitionsIn
				this section:
								(1)Federally
				qualified health centerThe
				term Federally qualified health center has the meaning given that
				term in section 1861(aa)(4) of the Social Security Act (42 U.S.C.
				1395x(aa)(4)).
								(2)Group
				practiceThe term group practice has the meaning
				given that term in section 1877(h)(4) of the Social Security Act (42 U.S.C.
				1395nn(h)(4)).
								(3)Health care
				providerThe term
				health care provider means a hospital, skilled nursing facility,
				home health agency (as defined in subsection (o) of section 1861 of the Social
				Security Act, 42 U.S.C. 1395x), health care clinic, rural health clinic,
				Federally qualified health center, group practice, a pharmacist, a pharmacy, a
				laboratory, a physician (as defined in subsection (r) of such section), a
				practitioner (as defined in section 1842(b)(18)(CC) of such Act, 42 U.S.C.
				1395u(b)(18)(CC)), a health facility operated by or pursuant to a contract with
				the Indian Health Service, and any other category of facility or clinician
				determined appropriate by the Secretary.
								(4)Health
				information; individually identifiable health informationThe
				terms health information and individually identifiable
				health information have the meanings given those terms in paragraphs (4)
				and (6), respectively, of section 1171 of the Social Security Act (42 U.S.C.
				1320d).
								(5)LaboratoryThe
				term laboratory has the meaning given that term in section
				353.
								(6)PharmacistThe term pharmacist has the
				meaning given that term in section 804(a)(2) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 384(a)(2)).
								(7)Qualified health
				information technologyThe
				term qualified health information technology means a system or
				components of health information technology that meet any applicable core
				interoperability guidelines (endorsed under applicable provisions of law) when
				in use or that use interface software that allows for interoperability in
				accordance with such guidelines.
								(8)Rural
				areaThe term rural
				area has the meaning given such term for purposes of section
				1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)).
								(9)Rural health
				care providerThe term rural health care provider
				means a health care provider that is located in a rural
				area.
								.
			312.Survey
			 questions on sexual orientation and gender identityThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall include in the National Health Interview Survey (or any successor survey)
			 questions to identify the sexual orientation and gender identity of individuals
			 participating in the survey.
			313.Disaggregation
			 of comparative effectiveness research dataThe Secretary of Health and Human Services
			 may not make available any Federal funds for comparative effectiveness health
			 care research, unless the recipient of the funds agrees to ensure that the
			 research data will be disaggregated by race, ethnicity, and gender to detect
			 and measure differences among subpopulations.
			IVAccountability
			 and Evaluation
			AGeneral
			 provisions
				401.Federal agency
			 plan to eliminate disparities and improve the health of minority
			 populations
					(a)In
			 generalNot later than September 1, 2010, each Federal health
			 agency shall develop and implement a national strategic action plan to
			 eliminate disparities on the basis of race, ethnicity, and primary language and
			 improve the health and health care of minority populations, through programs
			 relevant to the mission of the agency.
					(b)PublicationEach
			 action plan described in paragraph (1) shall—
						(1)be publicly
			 reported in draft form for public review and comment;
						(2)include a response
			 to the review and comment described in paragraph (1) in the final plan;
						(3)include the agency
			 response to the 2002 Institute of Medicine report, Unequal
			 Treatment—Confronting Racial and Ethnic Disparities in Healthcare;
						(4)respond to data
			 and analyses presented in the National Healthcare Disparities Report and the
			 National Healthcare Quality Report published annually by the Agency for
			 Healthcare Research and Quality;
						(5)demonstrate
			 progress in meeting the Healthy People 2010 objectives; and
						(6)be updated,
			 including progress reports, for inclusion in an annual report to
			 Congress.
						402.Prohibition on
			 discrimination in Federal assisted health care services and research programs
			 on the basis of sex, race, color, national origin, sexual orientation, gender
			 identity, or disability statusNo person in the United States shall, on the
			 basis of sex, race, color, national origin, sexual orientation, gender
			 identity, or disability status, be excluded from participation in, be denied
			 the benefits of, or be subjected to discrimination under any health care
			 service or research program or activity receiving Federal financial
			 assistance.
				403.Accountability
			 within the Department of Health and Human ServicesTitle
			 XXXI of the Public Health Service
			 Act, as amended by titles II and III of this Act, is further amended
			 by adding at the end the following:
					
						CStrengthening
				accountability
							3141.Elevation of
				the Office of Civil Rights
								(a)In
				generalThe Secretary shall establish within the Office for Civil
				Rights an Office of Health Disparities, which shall be headed by a director to
				be appointed by the Secretary.
								(b)PurposeThe
				Office of Health Disparities shall ensure that the health programs, activities,
				and operations of health entities which receive Federal financial assistance
				are in compliance with title VI of the Civil Rights Act, which prohibits
				discrimination on the basis of race, color, or national origin. The activities
				of the Office shall include the following:
									(1)The development and implementation of an
				action plan to address racial and ethnic health care disparities, which shall
				address concerns relating to the Office for Civil Rights as released by the
				United States Commission on Civil Rights in the report entitled Health
				Care Challenge: Acknowledging Disparity, Confronting Discrimination, and
				Ensuring Equity (September, 1999) in conjunction with the reports by
				the Institute of Medicine entitled Unequal Treatment: Confronting Racial
				and Ethnic Disparities in Health Care, Crossing the Quality
				Chasm: A New Health System for the 21st Century, and In the
				Nation's Compelling Interest: Ensuring Diversity in the Health Care
				Workforce and other related reports by the Institute of Medicine. This
				plan shall be publicly disclosed for review and comment and the final plan
				shall address any comments or concerns that are received by the Office.
									(2)Investigative and
				enforcement actions against intentional discrimination and policies and
				practices that have a disparate impact on minorities.
									(3)The review of
				racial, ethnic, and primary language health data collected by Federal health
				agencies to assess health care disparities related to intentional
				discrimination and policies and practices that have a disparate impact on
				minorities.
									(4)Outreach and
				education activities relating to compliance with title VI of the Civil Rights
				Act.
									(5)The provision of
				technical assistance for health entities to facilitate compliance with title VI
				of the Civil Rights Act.
									(6)Coordination and
				oversight of activities of the civil rights compliance offices established
				under section 3142.
									(7)Ensuring
				compliance with the 1997 Office of Management and Budget Standards for
				Maintaining, Collecting, and Presenting Federal Data on Race, Ethnicity and the
				available language standards.
									(c)Funding and
				staffThe Secretary shall ensure the effectiveness of the Office
				of Health Disparities by ensuring that the Office is provided with—
									(1)adequate funding
				to enable the Office to carry out its duties under this section; and
									(2)staff with
				expertise in—
										(A)epidemiology;
										(B)statistics;
										(C)health quality
				assurance;
										(D)minority health
				and health disparities;
										(E)cultural and
				linguistic competency; and
										(F)civil
				rights.
										(d)ReportNot
				later than December 31, 2010, and annually thereafter, the Secretary, in
				collaboration with the Director of the Office for Civil Rights and the Director
				of the Office of Minority Health, shall submit a report to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives that includes—
									(1)the number of
				cases filed, broken down by category;
									(2)the number of
				cases investigated and closed by the office;
									(3)the outcomes of
				cases investigated;
									(4)the staffing
				levels of the office including staff credentials;
									(5)the number of
				other lingering and emerging cases in which civil rights inequities can be
				demonstrated; and
									(6)the number of
				cases remaining open and an explanation for their open status.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
								3142.Establishment
				of Health Program offices for Civil Rights within Federal Health and human
				services agencies
								(a)In
				generalThe Secretary shall establish civil rights compliance
				offices in each agency within the Department of Health and Human Services that
				administers health programs.
								(b)Purpose of
				officesEach office established under subsection (a) shall ensure
				that recipients of Federal financial assistance under Federal health programs
				administer their programs, services, and activities in a manner that—
									(1)does not
				discriminate, either intentionally or in effect, on the basis of race, national
				origin, language, ethnicity, sex, age, or disability; and
									(2)promotes the
				reduction and elimination of disparities in health and health care based on
				race, national origin, language, ethnicity, sex, age, and disability.
									(c)Powers and
				dutiesThe offices established in subsection (a) shall have the
				following powers and duties:
									(1)The establishment
				of compliance and program participation standards for recipients of Federal
				financial assistance under each program administered by an agency within the
				Department of Health and Human Services including the establishment of
				disparity reduction standards to encompass disparities in health and health
				care related to race, national origin, language, ethnicity, sex, age, and
				disability.
									(2)The development
				and implementation of program-specific guidelines that interpret and apply
				Department of Health and Human Services guidance under title VI of the
				Civil Rights Act of 1964 to each
				Federal health program administered by the agency.
									(3)The development of
				a disparity-reduction impact analysis methodology that shall be applied to
				every rule issued by the agency and published as part of the formal rulemaking
				process under sections 555, 556, and 557 of title 5, United States Code.
									(4)Oversight of data
				collection, analysis, and publication requirements for all recipients of
				Federal financial assistance under each Federal health program administered by
				the agency, and compliance with the 1997 Office of Management and Budget
				Standards for Maintaining, Collecting, and Presenting Federal Data on Race and
				Ethnicity and the available language standards.
									(5)The conduct of
				publicly available studies regarding discrimination within Federal health
				programs administered by the agency as well as disparity reduction initiatives
				by recipients of Federal financial assistance under Federal health
				programs.
									(6)Annual reports to
				the Committee on Health, Education, Labor, and Pensions and the Committee on
				Finance of the Senate and the Committee on Energy and Commerce and the
				Committee on Ways and Means of the House of Representatives on the progress in
				reducing disparities in health and health care through the Federal programs
				administered by the agency.
									(d)Relationship to
				Office for Civil Rights in the Department of Justice
									(1)Department of
				Health and Human ServicesThe Office for Civil Rights in the
				Department of Health and Human Services shall provide standard-setting and
				compliance review investigation support services to the Civil Rights Compliance
				Office for each agency.
									(2)Department of
				JusticeThe Office for Civil Rights in the Department of Justice
				shall continue to maintain the power to institute formal proceedings when an
				agency Office for Civil Rights determines that a recipient of Federal financial
				assistance is not in compliance with the disparity reduction standards of the
				agency.
									(e)DefinitionIn
				this section, the term Federal health programs mean
				programs—
									(1)under the
				Social Security Act (42 U.S.C. 301 et
				seq.) that pay for health care and services; and
									(2)under this Act
				that provide Federal financial assistance for health care, biomedical research,
				health services research, and programs designed to improve the public’s
				health.
									.
				404.Office of
			 Minority HealthSection 1707
			 of the Public Health Service Act (42
			 U.S.C. 300u–6) is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)DutiesWith
				respect to improving the health of racial and ethnic minority groups, the
				Secretary, acting through the Deputy Assistant Secretary for Minority Health
				(in this section referred to as the Deputy Assistant Secretary),
				shall carry out the following:
								(1)Establish,
				implement, monitor, and evaluate short-range and long-range goals and
				objectives and oversee all other activities within the Public Health Service
				that relate to disease prevention, health promotion, service delivery, and
				research concerning minority groups. The heads of each of the agencies of the
				Service shall consult with the Deputy Assistant Secretary to ensure the
				coordination of such activities.
								(2)Oversee all
				activities within the Department of Health and Human Services that relate to
				reducing or eliminating disparities in health and health care in racial and
				ethnic minority populations and in rural and underserved communities, including
				coordinating—
									(A)the design of
				programs, support for programs, and the evaluation of programs;
									(B)the monitoring of
				trends in health and health care;
									(C)research
				efforts;
									(D)the training of
				health providers; and
									(E)information and
				education programs and campaigns.
									(3)Enter into
				interagency and intra-agency agreements with other agencies of the Public
				Health Service.
								(4)Ensure that the
				Federal health agencies and the National Center for Health Statistics collect
				data on the health status and health care of each minority group, using at a
				minimum the categories specified in the 1997 OMB Standards for Maintaining,
				Collecting, and Presenting Federal Data on Race and Ethnicity as required under
				subtitle B and available language standards.
								(5)Provide technical
				assistance to States, local agencies, territories, Indian tribes, and entities
				for activities relating to the elimination of racial and ethnic disparities in
				health and health care.
								(6)Support a national
				minority health resource center to carry out the following:
									(A)Facilitate the
				exchange of information regarding matters relating to health information,
				health promotion and wellness, preventive health services, clinical trials,
				health information technology, and education in the appropriate use of health
				services.
									(B)Facilitate timely
				access to culturally and linguistically appropriate information.
									(C)Assist in the
				analysis of such information.
									(D)Provide technical
				assistance with respect to the exchange of such information (including
				facilitating the development of materials for such technical
				assistance).
									(7)Carry out programs
				to improve access to health care services for individuals with limited English
				proficiency, including developing and carrying out programs to provide
				bilingual or interpretive services through the development and support of the
				Robert T. Matsui Center for Cultural and Linguistic Competence in Health Care
				as provided for in section 3103.
								(8)Carry out programs
				to improve access to health care services and to improve the quality of health
				care services for individuals with low functional health literacy. As used in
				the preceding sentence, the term functional health literacy means
				the ability to obtain, process, and understand basic health information and
				services needed to make appropriate health decisions.
								(9)Advise in matters
				related to the development, implementation, and evaluation of health
				professions education on decreasing disparities in health care outcomes, with
				focus on cultural competency as a method of eliminating disparities in health
				and health care in racial and ethnic minority populations.
								(10)Assist health
				care professionals, community and advocacy organizations, academic centers and
				public health departments in the design and implementation of programs that
				will improve the quality of health outcomes by strengthening the
				provider-patient
				relationship.
								;
					(2)by redesignating
			 subsections (f) through (h) as subsections (g) through (i),
			 respectively;
					(3)by inserting after
			 subsection (d) the following:
						
							(f)Preparation of
				health professionals To provide health care to minority
				populationsThe Secretary, in collaboration with the Director of
				the Bureau of Health Professions and the Deputy Assistant Secretary for
				Minority Health, shall require that health professional schools that receive
				Federal funds train future health professionals to provide culturally and
				linguistically appropriate health care to diverse
				populations.
							;
				and
					(4)by striking
			 subsection (i) (as so redesignated) and inserting the following:
						
							(i)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $100,000,000 for fiscal year 2010, and
				such sums as may be necessary for each of fiscal years 2011 through
				2015.
							.
					405.Establishment
			 of the Indian Health Service as an agency of the Public Health Service
					(a)Establishment
						(1)In
			 generalIn order to more effectively and efficiently carry out
			 the responsibilities, authorities, and functions of the United States to
			 provide health care services to Indians and Indian tribes, as are or may be
			 hereafter provided by Federal statute or treaties, there is established within
			 the Public Health Service of the Department of Health and Human Services the
			 Indian Health Service.
						(2)Assistant
			 Secretary of Indian HealthThe Service shall be administered by
			 an Assistant Secretary of Indian Health, who shall be appointed by the
			 President, by and with the advice and consent of the Senate. The Assistant
			 Secretary shall report to the Secretary. Effective with respect to an
			 individual appointed by the President, by and with the advice and consent of
			 the Senate the term of service of the Assistant Secretary shall be 4 years. An
			 Assistant Secretary may serve more than 1 term.
						(b)AgencyThe
			 Service shall be an agency within the Public Health Service of the Department,
			 and shall not be an office, component, or unit of any other agency of the
			 Department.
					(c)Functions and
			 dutiesThe Secretary shall carry out through the Assistant
			 Secretary of the Service—
						(1)all functions
			 which were, on the day before the date of enactment of the Indian Health Care
			 Amendments of 1988, carried out by or under the direction of the individual
			 serving as Director of the Service on such day;
						(2)all functions of
			 the Secretary relating to the maintenance and operation of hospital and health
			 facilities for Indians and the planning for, and provision and utilization of,
			 health services for Indians;
						(3)all health
			 programs under which health care is provided to Indians based upon their status
			 as Indians which are administered by the Secretary, including programs
			 under—
							(A)the
			 Indian Health Care Improvement
			 Act;
							(B)the Act of
			 November 2, 1921 (25 U.S.C. 13);
							(C)the Act of August
			 5, 1954 (42 U.S.C. 2001 et seq.);
							(D)the Act of August
			 16, 1957 (42 U.S.C. 2005 et seq.);
							(E)the
			 Indian Self-Determination Act (25
			 U.S.C. 450f et seq.); and
							(F)title XXXI of the
			 Public Health Service Act, as added
			 by this Act; and
							(4)all scholarship
			 and loan functions carried out under title I of the
			 Indian Health Care Improvement
			 Act.
						(d)Authority
						(1)In
			 generalThe Secretary, acting through the Assistant Secretary,
			 shall have the authority—
							(A)except to the
			 extent provided for in paragraph (2), to appoint and compensate employees for
			 the Service in accordance with title 5, United States Code;
							(B)to enter into
			 contracts for the procurement of goods and services to carry out the functions
			 of the Service; and
							(C)to manage, expend,
			 and obligate all funds appropriated for the Service.
							(2)Personnel
			 actionsNotwithstanding any other provision of law, the
			 provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C.
			 472), shall apply to all personnel actions taken with respect to new positions
			 created within the Service as a result of its establishment under subsection
			 (a).
						(e)Rate of
			 pay
						(1)Positions at
			 level IVSection 5315 of title 5, United States Code, is amended
			 by striking the following: Assistant Secretaries of Health and Human
			 Services (6). and inserting Assistant Secretaries of Health and
			 Human Services (7)..
						(2)Positions at
			 level vSection 5316 of such title is amended by striking the
			 following: Director, Indian Health Service, Department of Health and
			 Human Services..
						(f)Duties of
			 Assistant Secretary for Indian HealthSection 601 of the
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1661) is amended in subsection (a)—
						(1)by inserting
			 (1) after (a);
						(2)in the second
			 sentence of paragraph (1), as so designated, by striking a
			 Director, and inserting the Assistant Secretary for Indian
			 Health,;
						(3)by striking the
			 third sentence of paragraph (1), as so designated, and all that follows through
			 the end of the subsection (a) of such section and inserting the following:
			 The Assistant Secretary for Indian Health shall carry out the duties
			 specified in paragraph (2).; and
						(4)by adding after
			 paragraph (1) the following:
							
								(2)The Assistant
				Secretary for Indian Health shall—
									(A)report directly to
				the secretary concerning all policy and budget-related matters affecting Indian
				health;
									(B)collaborate with
				the Assistant Secretary for Health concerning appropriate matters of Indian
				health that affect the agencies of the Public Health Service;
									(C)advise each
				Assistant Secretary of the Department of Health and Human Services concerning
				matters of Indian health with respect to which that Assistant Secretary has
				authority and responsibility;
									(D)advise the heads
				of other agencies and programs of the Department of Health and Human Services
				concerning matters of Indian health with respect to which those heads have
				authority and responsibility; and
									(E)coordinate the
				activities of the Department of Health and Human Services concerning matters of
				Indian
				health.
									.
						(g)Continued
			 Service by incumbentThe individual serving in the position of
			 Director of the Indian Health Service on the date preceding the date of
			 enactment of this Act may serve as Assistant Secretary for Indian Health, at
			 the pleasure of the President after the date of enactment of this Act.
					(h)Conforming
			 amendments
						(1)Amendments to
			 Indian Health Care Improvement
			 ActThe Indian Health
			 Care Improvement Act (25 U.S.C. 1601 et seq.) is amended—
							(A)in section
			 601—
								(i)in
			 subsection (c), by striking Director of the Indian Health
			 Service both places it appears and inserting Assistant Secretary
			 for Indian Health; and
								(ii)in
			 subsection (d), by striking Director of the Indian Health
			 Service and inserting Assistant Secretary for Indian
			 Health; and
								(B)in section
			 816(c)(1), by striking Director of the Indian Health Service and
			 inserting Assistant Secretary for Indian Health.
							(2)Amendments to
			 other provisions of lawThe following provisions are each amended
			 by striking Director of the Indian Health Service each place it
			 appears and inserting Assistant Secretary for Indian
			 Health:
							(A)Section 203(a)(1)
			 of the Rehabilitation Act of 1973 (29
			 U.S.C. 763(a)(1)).
							(B)Subsections (b)
			 and (e) of section 518 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1377 (b) and (e)).
							(C)Section 803B(d)(1)
			 of the Native American Programs Act of 1974 (42 U.S.C. 2991b–2(d)(1)).
							(i)ReferencesReference
			 in any other Federal law, Executive order, rule, regulation, or delegation of
			 authority, or any document of or relating to the Director of the Indian Health
			 Service shall be deemed to refer to the Assistant Secretary for Indian
			 Health.
					(j)DefinitionsFor
			 purposes of this section, the definitions contained in section 4 of the
			 Indian Health Care Improvement Act
			 shall apply.
					406.Establishment
			 of individual offices of minority health within agencies of the Public Health
			 ServiceTitle XVII of the
			 Public Health Service Act (42 U.S.C.
			 300u et seq.) is amended by inserting after section 1707 the following
			 section:
					
						1707A.
							Individual offices of Minority Health within Public Health
		  Service
							(a)In
				generalThe head of each agency specified in subsection (b)(1)
				shall establish within the agency an office to be known as the Office of
				Minority Health. Each such Office shall be headed by a director, who shall be
				appointed by the head of the agency within which the Office is established, and
				who shall report directly to the head of the agency. The head of such agency
				shall carry out this section (as this section relates to the agency) acting
				through such Director.
							(b)Specified
				agencies
								(1)In
				generalThe agencies referred to in subsection (a) are the
				following:
									(A)The Centers for
				Disease Control and Prevention.
									(B)The Health
				Resources and Services Administration.
									(C)The Substance
				Abuse and Mental Health Services Administration.
									(D)The Administration
				on Aging.
									(c)CompositionThe
				head of each specified agency shall ensure that the officers and employees of
				the minority health office of the agency are, collectively, experienced in
				carrying out community-based health programs for each of the various racial and
				ethnic minority groups that are present in significant numbers in the United
				States.
							(d)DutiesEach
				Director of a minority health office shall establish and monitor the programs
				of the specified agency of such office in order to carry out the
				following:
								(1)Determine the
				extent to which the purposes of the programs are being carried out with respect
				to racial and ethnic minority groups;
								(2)Determine the
				extent to which members of such groups are represented among the Federal
				officers and employees who administer the programs; and
								(3)Make
				recommendations to the head of such agency on carrying out the programs with
				respect to such groups. In the case of programs that provide services, such
				recommendations shall include recommendations toward ensuring that—
									(A)the services are
				equitably delivered with respect to racial and ethnic minority groups;
									(B)the programs
				provide the services in the language and cultural context that is most
				appropriate for the individuals for whom the services are intended; and
									(C)the programs
				utilize racial and ethnic minority community-based organizations to deliver
				services.
									(e)Biennial reports
				to SecretaryThe head of each specified agency shall submit to
				the Secretary for inclusion in each biennial report describing—
								(1)the extent to
				which the minority health office of the agency employs individuals who are
				members of racial and ethnic minority groups, including a specification by
				minority group of the number of such individuals employed by such
				office.
								(f)Funding
								(1)AllocationsOf
				the amounts appropriated for a specified agency for a fiscal year, the
				Secretary must designate an appropriate amount of funds for the purpose of
				carrying out activities under this section through the minority health office
				of the agency. In reserving an amount under the preceding sentence for a
				minority health office for a fiscal year, the Secretary shall reduce, by
				substantially the same percentage, the amount that otherwise would be available
				for each of the programs of the designated agency involved.
								(2)Availability of
				funds for staffingThe purposes for which amounts made available
				under paragraph may be expended by a minority health office include the costs
				of employing staff for such
				office.
								.
				407.Office of
			 Minority Health at the Centers for Medicare & Medicaid Services
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall establish within the
			 Centers for Medicare & Medicaid Services an Office of Minority Health
			 (referred to in this section as the Office).
					(b)DutiesThe
			 Office shall be responsible for the coordination and facilitation of activities
			 of the Centers for Medicare & Medicaid Services to improve minority health
			 and health care and to reduce racial and ethnic disparities in health and
			 health care, which shall include—
						(1)creating a
			 strategic plan, which shall be made available for public review, to improve the
			 health and health care of Medicare, Medicaid, and SCHIP beneficiaries;
						(2)promoting
			 agency-wide policies relating to health care delivery and financing that could
			 have a beneficial impact on the health and health care of minority
			 populations;
						(3)assisting health
			 plans, hospitals, and other health entities in providing culturally and
			 linguistically appropriate health care services;
						(4)increasing
			 awareness and outreach activities for minority health care consumers and
			 providers about the causes and remedies for health and health care
			 disparities;
						(5)developing grant
			 programs and demonstration projects to identify, implement and evaluate
			 innovative approaches to improving the health and health care of minority
			 beneficiaries in the Medicare, Medicaid, and SCHIP programs;
						(6)considering
			 incentive programs relating to reimbursement that would reward health entities
			 for providing quality health care for minority populations using established
			 benchmarks for quality of care;
						(7)collaborating with
			 the compliance office to ensure compliance with the anti-discrimination
			 provisions under title VI of the Civil Rights
			 Act of 1964;
						(8)identifying
			 barriers to enrollment in public programs under the jurisdiction of the Centers
			 for Medicare & Medicaid Services;
						(9)monitoring and
			 evaluating on a regular basis the success of minority health programs and
			 initiatives;
						(10)publishing an
			 annual report about the activities of the Centers for Medicare & Medicaid
			 Services relating to minority health improvement; and
						(11)other activities
			 determined appropriate by the Secretary of Health and Human Services.
						(c)StaffThe
			 staff at the Office shall include—
						(1)one or more
			 individuals with expertise in minority health and racial and ethnic health
			 disparities; and
						(2)one or more
			 individuals with expertise in health care financing and delivery in underserved
			 communities.
						(d)CoordinationIn
			 carrying out its duties under this section, the Office shall coordinate
			 with—
						(1)the Office of
			 Minority Health in the Office of the Secretary of Health and Human
			 Services;
						(2)the National
			 Centers for Minority Health and Health Disparities in the National Institutes
			 of Health; and
						(3)the Office of
			 Minority Health in the Centers for Disease Control and Prevention.
						(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $10,000,000 for fiscal year 2010, and
			 such sums may be necessary for each of fiscal years 2011 through 2016.
					408.Office of
			 Minority Affairs at the Food and Drug AdministrationChapter IX of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 391 et seq.) is amended by adding at the end the following:
					
						911.Office of
				Minority Affairs
							(a)In
				generalNot later than 60 days after the date of enactment of
				this section, the Secretary shall establish within the Office of the
				Commissioner of Food and Drugs an Office of Minority Affairs (referred to in
				this section as the Office).
							(b)DutiesThe
				Office shall be responsible for the coordination and facilitation of activities
				of the Food and Drug Administration to improve minority health and health care
				and to reduce racial and ethnic disparities in health and health care, which
				shall include—
								(1)promoting policies
				in the development and review of medical products that reduce racial and ethnic
				disparities in health and health care;
								(2)encouraging
				appropriate data collection, analysis, and dissemination of racial and ethnic
				differences using, at a minimum, the categories described in the 1997 Office of
				Management and Budget standards, in response to different therapies in both
				adult and pediatric populations;
								(3)providing, in
				coordination with other appropriate government agencies, education, training,
				and support to increase participation of minority patients and physicians in
				clinical trials;
								(4)collecting and
				analyzing data using, at a minimum, the categories described in the 1997 Office
				of Management and Budget standards, on the number of participants from minority
				racial and ethnic backgrounds in clinical trials used to support medical
				product approvals;
								(5)the identification
				of methods to reduce language and literacy barriers; and
								(6)publishing an
				annual report about the activities of the Food and Drug Administration
				pertaining to minority health.
								(c)StaffThe
				staff of the Office shall include—
								(1)one or more
				individuals with expertise in the design and conduct of clinical trials of
				drugs, biological products, and medical devices; and
								(2)one or more
				individuals with expertise in therapeutic classes or disease states for which
				medical evidence suggests a difference based on race or ethnicity.
								(d)CoordinationIn
				carrying out its duties under this section, the Office shall coordinate
				with—
								(1)the Office of
				Minority Health in the Office of the Secretary of Health and Human
				Services;
								(2)the National
				Institute for Minority Health and Health Disparities in the National Institutes
				of Health; and
								(3)the Office of
				Minority Health in the Centers for Disease Control and Prevention.
								(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2015.
							.
				409.Safety and
			 effectiveness of drugs with respect to racial and ethnic background
					(a)In
			 generalChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 adding after section 505D the following:
						
							505E.Safety and
				effectiveness of drugs with respect to racial and ethnic background
								(a)Pre-Approval
				studiesIf there is evidence that there may be a disparity on the
				basis of racial or ethnic background as to the safety or effectiveness of a
				drug, then—
									(1)(A)the investigations
				required under section 505(b)(1)(A) shall include adequate and well-controlled
				investigations of the disparity; or
										(B)the evidence required under section
				351(a) of the Public Health Service
				Act for approval of a biologics license application for the drug
				shall include adequate and well-controlled investigations of the disparity;
				and
										(2)if the
				investigations confirm that there is a disparity, the labeling of the drug
				shall include appropriate information about the disparity.
									(b)Post-Market
				studies
									(1)In
				generalIf there is evidence that there may be a disparity on the
				basis of racial or ethnic background as to the safety or effectiveness of a
				drug for which there is an approved application under section 505 or a license
				under section 351 of the Public Health Service
				Act, the Secretary may by order require the holder of the approved
				application or license to conduct, by a date specified by the Secretary,
				post-marketing studies to investigate the disparity.
									(2)LabelingIf
				the Secretary determines that the post-market studies confirm that there is a
				disparity described in paragraph (1), the labeling of the drug shall include
				appropriate information about the disparity.
									(3)Study
				designThe Secretary may specify all aspects of study design,
				including the number of studies and study participants, in the order requiring
				post-market studies of the drug.
									(4)Modifications of
				study designThe Secretary may by order modify any aspect of the
				study design as necessary after issuing an order under paragraph (1).
									(5)Study
				resultsThe results from studies required under paragraph (1)
				shall be submitted to the Secretary as supplements to the drug application or
				biological license application.
									(c)DisparityThe
				term evidence that there may be a disparity on the basis of racial or
				ethnic background for adult and pediatric populations as to the safety or
				effectiveness of a drug includes—
									(1)evidence that
				there is a disparity on the basis of racial or ethnic background as to safety
				or effectiveness of a drug in the same chemical class as the drug;
									(2)evidence that
				there is a disparity on the basis of racial or ethnic background in the way the
				drug is metabolized; and
									(3)other evidence as
				the Secretary may determine.
									(d)Applications
				under Section 505(b)(2) and
				505(j)
									(1)In
				generalA drug for which an application has been submitted or
				approved under section 505(j) shall not be considered ineligible for approval
				under that section or misbranded under section 502 on the basis that the
				labeling of the drug omits information relating to a disparity on the basis of
				racial or ethnic background as to the safety or effectiveness of the drug,
				whether derived from investigations or studies required under this section or
				derived from other sources, when the omitted information is protected by patent
				or by exclusivity under clause (iii) or (iv) of section 505(j)(5)(B).
									(2)LabelingNotwithstanding
				clauses (iii) and (iv) of section 505(j)(5)(B), the Secretary may require that
				the labeling of a drug approved under section 505(j) that omits information
				relating to a disparity on the basis of racial or ethnic background as to the
				safety or effectiveness of the drug include a statement of any appropriate
				contraindications, warnings, or precautions related to the disparity that the
				Secretary considers
				necessary.
									.
					(b)EnforcementSection
			 502 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
						
							(aa)If it is a drug and the holder of the
				approved application under section 505 or license under section 351 of the
				Public Health Service Act for the
				drug has failed to complete the investigations or studies, or comply with any
				other requirement, of section
				505E.
							.
					(c)Drug
			 feesSection 736(a)(1)(A)(ii) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 379h) is amended by adding after are required the
			 following: , including supplements required under section
			 505E.
					410.United States
			 Commission on Civil Rights
					(a)Coordination
			 within Department of Justice of activities regarding Health
			 disparitiesSection 3 of the Civil Rights Commission Act of 1983
			 (42 U.S.C. 1975a) is amended—
						(1)in paragraph
			 (1)(B), by striking and at the end;
						(2)in paragraph (2),
			 in the matter after and below subparagraph (D), by striking the period and
			 inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(3)shall, with
				respect to activities carried out in health care and correctional facilities
				toward the goal of eliminating health disparities between the general
				population and members of racial or ethnic minority groups, coordinate such
				activities of—
									(A)the Office for
				Civil Rights within the Department of Justice;
									(B)the Office of
				Justice Programs within the Department of Justice;
									(C)the Office for
				Civil Rights within the Department of Health and Human Services; and
									(D)the Office of
				Minority Health within the Department of Health and Human Services (headed by
				the Deputy Assistant Secretary for Minority
				Health).
									.
						(b)Authorization of
			 appropriationsSection 5 of the Civil Rights Commission Act of
			 1983 (42 U.S.C. 1975c) is amended by striking the first sentence and inserting
			 the following: For the purpose of carrying out this Act, there are
			 authorized to be appropriated $30,000,000 for fiscal year 2010, and such sums
			 as may be necessary for each of the fiscal years 2011 through
			 2015..
					411.Sense of
			 Congress concerning full funding of activities to eliminate racial and ethnic
			 health disparities
					(a)FindingsCongress
			 makes the following findings:
						(1)The health status
			 of the American populace is declining and the United States currently ranks
			 below most industrialized nations in health status measured by longevity,
			 sickness, and mortality.
						(2)Racial and ethnic
			 minority populations tend have the poorest health status and face substantial
			 cultural, social, and economic barriers to obtaining quality health
			 care.
						(3)Efforts to improve
			 minority health have been limited by inadequate resources (funding, staffing,
			 and stewardship) and accountability.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)funding should be
			 doubled by fiscal year 2010 for the National Institute for Minority Health
			 Disparities, the Office of Civil Rights in the Department of Health and Human
			 Services, the National Institute of Nursing Research, and the Office of
			 Minority Health;
						(2)adequate funding
			 by fiscal year 2010, and subsequent funding increases, should be provided for
			 health professions training programs, the Racial and Ethnic Approaches to
			 Community Health (REACH) at the Center for Disease Control and Prevention, the
			 Minority HIV/AIDS Initiative, and the Excellence Centers to Eliminate
			 Ethnic/Racial Disparities (EXCEED) Program at the Agency for Healthcare
			 Research and Quality;
						(3)current and newly
			 created health disparity elimination incentives, programs, agencies, and
			 departments under this Act (and the amendments made by this Act) should receive
			 adequate staffing and funding by fiscal year 2010; and
						(4)stewardship and
			 accountability should be provided to Congress and the President for measurable
			 and sustainable progress toward health disparity elimination.
						412.Guidelines for
			 disease screening for minority patients
					(a)In
			 generalThe Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality, shall convene a series of meetings to
			 develop guidelines for disease screening for minority patient populations which
			 have a higher than average risk for many chronic diseases and cancers.
					(b)ParticipantsIn
			 convening meetings under subsection (a), the Secretary shall ensure that
			 meeting participants include representatives of—
						(1)professional
			 societies and associations;
						(2)minority health
			 organizations;
						(3)health care
			 researchers and providers, including those with expertise in minority
			 health;
						(4)Federal health
			 agencies, including the Office of Minority Health, the National Center on
			 Minority Health and Health Disparities, and the National Institutes of Health;
			 and
						(5)other experts
			 determined appropriate by the Secretary.
						(c)DiseasesScreening
			 guidelines for minority populations shall be developed under subsection (a)
			 for—
						(1)hypertension;
						(2)hypercholesterolemia;
						(3)diabetes;
						(4)cardiovascular
			 disease;
						(5)cancers, including
			 breast, prostate, colon, cervical, and lung cancer;
						(6)asthma;
						(7)diabetes;
						(8)kidney
			 diseases;
						(9)eye diseases and
			 disorders, including glaucoma;
						(10)HIV/AIDS and
			 sexually transmitted diseases;
						(11)uterine
			 fibroids;
						(12)autoimmune
			 disease;
						(13)mental health
			 conditions;
						(14)dental health
			 conditions and oral diseases;
						(15)environmental and
			 related health illnesses and conditions;
						(16)Sickle cell
			 disease;
						(17)violence and
			 injury prevention and control;
						(18)genetic and
			 related conditions;
						(19)heart disease and
			 stroke;
						(20)tuberculosis;
						(21)chronic
			 obstructive pulmonary disease; and
						(22)other diseases
			 determined appropriate by the Secretary.
						(d)DisseminationNot
			 later than 24 months after the date of enactment of this title, the Secretary
			 shall publish and disseminate to health care provider organizations the
			 guidelines developed under subsection (a).
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, sums as may be necessary for each of fiscal years 2010
			 through 2015.
					413.National
			 Institute for Minority Health and Health Disparities
					(a)Redesignation
						(1)In
			 generalTitle IV of the Public Health Service Act (42 U.S.C. 281
			 et seq.) is amended—
							(A)in section
			 401(b)(24), by striking National Center on Minority Health and Health
			 Disparities and inserting National Institute for Minority Health
			 and Health Disparities; and
							(B)in subpart 6 of
			 part E—
								(i)in
			 the subpart heading, by striking Center and inserting
			 Institute;
								(ii)in
			 the headings of sections 485E and 485H, by striking Center and inserting
			 Institute; and
								(iii)by
			 striking (other than in section 485E(i)(1)) the term Center each
			 place it appears and inserting Institute.
								(2)ReferencesAny reference in any law, map, regulation,
			 document, paper, or other record of the United States to the National Center on
			 Minority Health and Health Disparities shall be deemed to be a reference to the
			 National Institute for Minority Health and Health Disparities.
						(b)Duties;
			 authorities; fundingSection 485E of the Public Health Service
			 Act (42 U.S.C. 287c–31) is amended—
						(1)by amending
			 subsection (e) to read as follows:
							
								(e)Duties of the
				director
									(1)Interagency
				coordination of minority health and health disparity
				activitiesWith respect to minority health and health
				disparities, the Director of the Institute shall plan, coordinate, and evaluate
				research and other activities conducted or supported by the institutes and
				centers of the National Institutes of Health. In carrying out the preceding
				sentence, the Director of the Institute shall evaluate the minority health and
				health disparity activities of each of such institutes and centers and shall
				provide for the periodic reevaluation of such activities. Such institutes and
				centers shall be responsible for providing information to the Institute,
				including data on clinical trials funded or conducted by these institutes and
				centers.
									(2)ConsultationsThe
				Director of the Institute shall carry out this subpart (including developing
				and revising the plan and budget required by subsection (f) in consultation
				with the heads of the institutes and centers of the National Institutes of
				Health, the advisory councils of such institutes and centers, and the advisory
				council established pursuant to subsection (j).
									(3)Coordination of
				activitiesThe Director of the Institute—
										(A)shall act as the
				primary Federal official with responsibility for coordinating all research and
				activities conducted or supported by the National Institutes of Health on
				minority or other health disparities;
										(B)shall represent
				the health disparities research program of the National Institutes of Health,
				including the minority health and other health disparities research program, at
				all relevant executive branch task forces, committees, and planning activities;
				and
										(C)shall maintain
				communications with all relevant agencies of the Public Health Service,
				including the Indian Health Service, and various other departments and agencies
				of the Federal Government to ensure the timely transmission of information
				concerning advances in minority health disparities research and other health
				disparities research among these various agencies for dissemination to affected
				communities and health care
				providers.
										;
						(2)by amending
			 subsection (f) to read as follows:
							
								(f)Strategic
				plan
									(1)In
				generalSubject to the provisions of this section and other
				applicable law, the Director of the Institute, in consultation with the
				Director of NIH, the Directors of the other institutes and centers of the
				National Institutes of Health, and the advisory council established pursuant to
				subsection (j), shall—
										(A)annually review
				and revise a strategic plan (referred to in this section as the
				plan) and budget for the conduct and support of all minority health
				disparity research and other health disparity research activities of the
				institutes and centers of the National Institutes of Health that include
				time-based targeted objectives with measurable outcomes and assure that the
				annual review and revision of the plan uses an established trans-National
				Institutes of Health process subject to timely review, approval, and
				dissemination;
										(B)ensure that the
				plan and budget establish priorities among the health disparities research
				activities that such agencies are authorized to carry out;
										(C)ensure that the
				plan and budget establish objectives regarding such activities, describe the
				means for achieving the objectives, and designate the date by which the
				objectives are expected to be achieved;
										(D)ensure that all
				amounts appropriated for such activities are expended in accordance with the
				plan and budget;
										(E)annually submit to
				Congress a report on the progress made with respect to the plan; and
										(F)create and
				implement a plan for the systemic review of research activities supported by
				the National Institutes of Health that are within the mission of both the
				Institute and other institutes and centers of the National Institutes of
				Health, including by establishing mechanisms for—
											(i)tracking minority
				health and health disparity research conducted within the institutes and
				centers assessing the appropriateness of this research with regard to the
				overall goals and objectives of the plan;
											(ii)the early
				identification of applications and proposals for grants, contracts, and
				cooperative agreements supporting extramural training, research, and
				development, that are submitted to the institutes and centers that are within
				the mission of the Institute;
											(iii)providing the
				Institute with the written descriptions and scientific peer review results of
				such applications and proposals;
											(iv)enabling the
				institutes and centers to consult with the Director of the Institute prior to
				final approval of such applications and proposals; and
											(v)reporting to the
				Director of the Institute all such applications and proposals that are approved
				for funding by the institutes and centers.
											(2)Certain
				components of plan and budgetWith respect to health disparities
				research activities of the agencies of the National Institutes of Health, the
				Director of the Institute shall ensure that the plan and budget under paragraph
				(1) provide for—
										(A)basic research and
				applied research, including research and development with respect to
				products;
										(B)research that is
				conducted by the agencies;
										(C)research that is
				supported by the agencies;
										(D)proposals
				developed pursuant to solicitations by the agencies and for proposals developed
				independently of such solicitations; and
										(E)behavioral
				research and social sciences research, which may include cultural and
				linguistic research in each of the agencies.
										(3)Minority health
				disparities researchThe plan and budget under paragraph (1)
				shall include a separate statement of the plan and budget for minority health
				disparities
				research.
									;
						(3)by amending
			 subsection (h) to read as follows:
							
								(h)Research
				endowments
									(1)In
				generalThe Director of the Institute shall carry out a program
				to facilitate minority health and health disparities research and other health
				disparities research by providing research endowments at—
										(A)centers of
				excellence under section 736; and
										(B)centers of
				excellence under section 485F.
										(2)EligibilityThe
				Director of the Institute shall provide for a research endowment under
				paragraph (1) only if the institution involved meets the following
				conditions:
										(A)The institution
				does not have an endowment that is worth in excess of an amount equal to 50
				percent of the national average of endowment funds at institutions that conduct
				similar biomedical research or training of health professionals.
										(B)The application of
				the institution under paragraph (1) regarding a research endowment has been
				recommended pursuant to technical and scientific peer review and has been
				approved by the advisory council established pursuant to subsection (j).
										(C)The institution at
				any time was deemed to be eligible to receive a grant under section 736 and at
				any time received a research endowment under paragraph
				(1).
										;
				and
						(4)by adding at the
			 end the following:
							
								(k)Funding
									(1)Full funding
				budget
										(A)In
				generalWith respect to a fiscal year, the Director of the
				Institute shall prepare and submit directly to the President, for review and
				transmittal to Congress, a budget estimate for carrying out the plan for the
				fiscal year, after reasonable opportunity for comment (but without change) by
				the Secretary, the Director of the National Institutes of Health, the directors
				of the other institutes and centers of the National Institutes of Health, and
				the advisory council established pursuant to subsection (j). The budget
				estimate shall include an estimate of the number and type of personnel needs
				for the Institute.
										(B)Amounts
				necessaryThe budget estimate submitted under subparagraph (A)
				shall estimate the amounts necessary for the institutes and centers of the
				National Institutes of Health to carry out all minority health and health
				disparities activities determined by the Director of the Institute to be
				appropriate, without regard to the probability that such amounts will be
				appropriated.
										(2)Alternate
				budgets
										(A)In
				generalWith respect to a fiscal year, the Director of the
				Institute shall prepare and submit to the Secretary and the Director of the
				National Institutes of Health the budget estimates described in subparagraph
				(B) for carrying out the plan for the fiscal year. The Secretary and such
				Director shall consider each of such estimates in making recommendations to the
				President regarding a budget for the plan for such year.
										(B)DescriptionWith
				respect to the fiscal year involved, the budget estimates referred to in
				subparagraph (A) for the plan are as follows:
											(i)The budget
				estimate submitted under paragraph (1).
											(ii)A budget estimate
				developed on the assumption that the amounts appropriated will be sufficient
				only for—
												(I)continuing the
				conduct by the institutes and centers of the National Institutes of Health of
				existing minority health and health disparity activities (if approved for
				continuation), and continuing the support of such activities by the institutes
				and centers in the case of projects or programs for which the institutes or
				centers have made a commitment of continued support; and
												(II)carrying out
				activities that are in addition to activities specified in subclause (I), only
				for which the Director determines there is the most substantial need.
												(iii)Such other
				budget estimates as the Director of the Institute determines to be
				appropriate.
											.
						414.IOM report on
			 LGBT health disparitiesThe
			 Secretary of Health and Human Services shall enter into an agreement with the
			 Institute of Medicine to prepare and submit to the Congress a report on—
					(1)health and health
			 care disparities experienced by the lesbian, gay, bisexual, and transgender
			 communities; and
					(2)the unique health
			 and health care challenges experienced by such communities.
					BImproving
			 environmental justice
				421.Codification of
			 Executive Order 12898
					(a)In
			 generalThe President of the United States is authorized and
			 directed to execute, administer, and enforce as a matter of Federal law the
			 provisions of Executive Order 12898, dated February 11, 1994 (Federal
			 Actions To Address Environmental Justice In Minority Populations and Low-Income
			 Populations), with such modifications as are provided in this
			 section.
					(b)Definition of
			 environmental justiceFor purposes of carrying out the provisions
			 of Executive Order 12898, the following definitions shall apply:
						(1)The term
			 environmental justice means the fair treatment and meaningful
			 involvement of all people regardless of race, color, national origin,
			 educational level, or income with respect to the development, implementation,
			 and enforcement of environmental laws and regulations in order to ensure
			 that—
							(A)minority and
			 low-income communities have access to public information relating to human
			 health and environmental planning, regulations, and enforcement; and
							(B)no minority or
			 low-income population is forced to shoulder a disproportionate burden of the
			 negative human health and environmental impacts of pollution or other
			 environmental hazard.
							(2)The term
			 fair treatment means policies and practices that ensure that no
			 group of people, including racial, ethnic, or socioeconomic groups bear
			 disproportionately high and adverse human health or environmental effects
			 resulting from Federal agency programs, policies, and activities.
						(c)Judicial review
			 and rights of actionThe provisions of section 6–609 of Executive
			 Order 12898 shall not apply for purposes of this Act.
					422.Implementation
			 of recommendations by Environmental Protection Agency
					(a)Inspector
			 general recommendationsThe Administrator of the Environmental
			 Protection Agency shall, as promptly as practicable, carry out each of the
			 following recommendations of the Inspector General of the agency as set forth
			 in Report No. 2006–P–00034 entitled EPA needs to conduct environmental
			 justice reviews of its programs, policies and activities:
						(1)The recommendation
			 that the Agency’s program and regional offices identify which programs,
			 policies, and activities need environmental justice reviews and require these
			 offices to establish a plan to complete the necessary reviews.
						(2)The recommendation
			 that the Administrator of the Agency ensure that these reviews determine
			 whether the programs, policies, and activities may have a disproportionately
			 high and adverse health or environmental impact on minority and low-income
			 populations.
						(3)The recommendation
			 that each program and regional office develop specific environmental justice
			 review guidance for conducting environmental justice reviews.
						(4)The recommendation
			 that the Administrator designate a responsible office to compile results of
			 environmental justice reviews and recommend appropriate actions.
						(b)GAO
			 recommendationsIn developing rules under laws administered by
			 the Environmental Protection Agency, the Administrator of the Agency shall, as
			 promptly as practicable, carry out each of the following recommendations of the
			 Comptroller General of the United States as set forth in GAO Report numbered
			 GAO–05–289 entitled EPA Should Devote More Attention to Environmental
			 Justice when Developing Clean Air Rules:
						(1)The recommendation
			 that the Administrator ensure that workgroups involved in developing a rule
			 devote attention to environmental justice while drafting and finalizing the
			 rule.
						(2)The recommendation
			 that the Administrator enhance the ability of such workgroups to identify
			 potential environmental justice issues through such steps as providing
			 workgroup members with guidance and training to helping them identify potential
			 environmental justice problems and involving environmental justice coordinators
			 in the workgroups when appropriate.
						(3)The recommendation
			 that the Administrator improve assessments of potential environmental justice
			 impacts in economic reviews by identifying the data and developing the modeling
			 techniques needed to assess such impacts.
						(4)The recommendation
			 that the Administrator direct appropriate Agency officers and employees to
			 respond fully when feasible to public comments on environmental justice,
			 including improving the Agency’s explanation of the basis for its conclusions,
			 together with supporting data.
						(c)2004 inspector
			 general reportThe Administrator of the Environmental Protection
			 Agency shall, as promptly as practicable, carry out each of the following
			 recommendations of the Inspector General of the Agency as set forth in the
			 report entitled EPA Needs to Consistently Implement the Intent of the
			 Executive Order on Environmental Justice (Report No.
			 2004–P–00007):
						(1)The recommendation
			 that the Agency clearly define the mission of the Office of Environmental
			 Justice (OEJ) and provide Agency staff with an understanding of the roles and
			 responsibilities of the Office.
						(2)The recommendation
			 that the Agency establish (through issuing guidance or a policy statement from
			 the Administrator) specific time frames for the development of definitions,
			 goals, and measurements regarding environmental justice and provide the regions
			 and program offices a standard and consistent definition for a minority and
			 low-income community, with instructions on how the Agency will implement and
			 operationalize environmental justice into the Agency’s daily activities.
						(3)The recommendation
			 that the Agency ensure the comprehensive training program currently under
			 development includes standard and consistent definitions of the key
			 environmental justice concepts (such as low-income,
			 minority, and disproportionately impacted) and
			 instructions for implementation of those concepts.
						(d)ReportThe
			 Administrator shall submit an initial report to Congress within 6 months after
			 the enactment of this Act regarding the Administrator’s strategy for
			 implementing the recommendations referred to in subsections (a), (b), and (c).
			 Thereafter, the Administrator shall provide semi-annual reports to Congress
			 regarding the Administrator’s progress in implementing such recommendations and
			 modifying the Administrator’s emergency management procedures to incorporate
			 environmental justice in the Agency’s Incident Command Structure (in accordance
			 with the December 18, 2006, letter from the Deputy Administrator to the Acting
			 Inspector General of the agency).
					423.Grant
			 program
					(a)DefinitionsIn
			 this section:
						(1)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention, acting in collaboration with the Administrator of the
			 Environmental Protection Agency and the Director of the National Institute of
			 Environmental Health Sciences.
						(2)Eligible
			 entityThe term eligible entity means a State or
			 local community that—
							(A)bears a
			 disproportionate burden of exposure to environmental health hazards;
							(B)has established a
			 coalition—
								(i)with
			 not less than 1 community-based organization; and
								(ii)with not less
			 than 1—
									(I)public health
			 entity;
									(II)health care
			 provider organization; or
									(III)academic
			 institution, including any minority-serving institution (including an
			 Hispanic-serving institution, a historically Black college or university, and a
			 tribal college or university);
									(C)ensures planned
			 activities and funding streams are coordinated to improve community health;
			 and
							(D)submits an
			 application in accordance with subsection (c).
							(b)EstablishmentThe
			 Director shall establish a grant program under which eligible entities shall
			 receive grants to conduct environmental health improvement activities.
					(c)ApplicationTo
			 receive a grant under this section, an eligible entity shall submit an
			 application to the Director at such time, in such manner, and accompanied by
			 such information as the Director may require.
					(d)Cooperative
			 agreementsAn eligible entity may use a grant under this
			 section—
						(1)to promote
			 environmental health; and
						(2)to address
			 environmental health disparities.
						(e)Amount of
			 cooperative agreement
						(1)In
			 generalThe Director shall award grants to eligible entities at
			 the 2 different funding levels described in this subsection.
						(2)Level 1
			 cooperative agreements
							(A)In
			 generalAn eligible entity awarded a grant under this paragraph
			 shall use the funds to identify environmental health problems and solutions
			 by—
								(i)establishing a
			 planning and prioritizing council in accordance with subparagraph (B);
			 and
								(ii)conducting an
			 environmental health assessment in accordance with subparagraph (C).
								(B)Planning and
			 prioritizing council
								(i)In
			 generalA prioritizing and planning council established under
			 subparagraph (A)(i) (referred to in this paragraph as a PPC)
			 shall assist the environmental health assessment process and environmental
			 health promotion activities of the eligible entity.
								(ii)MembershipMembership
			 of a PPC shall consist of representatives from various organizations within
			 public health, planning, development, and environmental services and shall
			 include stakeholders from vulnerable groups such as children, the elderly,
			 disabled, and minority ethnic groups that are often not actively involved in
			 democratic or decision-making processes.
								(iii)DutiesA
			 PPC shall—
									(I)identify key
			 stakeholders and engage and coordinate potential partners in the planning
			 process;
									(II)establish a
			 formal advisory group to plan for the establishment of services;
									(III)conduct an
			 in-depth review of the nature and extent of the need for an environmental
			 health assessment, including a local epidemiological profile, an evaluation of
			 the service provider capacity of the community, and a profile of any target
			 populations; and
									(IV)define the
			 components of care and form essential programmatic linkages with related
			 providers in the community.
									(C)Environmental
			 health assessment
								(i)In
			 generalA PPC shall carry out an environmental health assessment
			 to identify environmental health concerns.
								(ii)Assessment
			 processThe PPC shall—
									(I)define the goals
			 of the assessment;
									(II)generate the
			 environmental health issue list;
									(III)analyze issues
			 with a systems framework;
									(IV)develop
			 appropriate community environmental health indicators;
									(V)rank the
			 environmental health issues;
									(VI)set priorities
			 for action;
									(VII)develop an
			 action plan;
									(VIII)implement the
			 plan; and
									(IX)evaluate progress
			 and planning for the future.
									(D)EvaluationEach
			 eligible entity that receives a grant under this paragraph shall evaluate,
			 report, and disseminate program findings and outcomes.
							(E)Technical
			 assistanceThe Director may provide such technical and other
			 non-financial assistance to eligible entities as the Director determines to be
			 necessary.
							(3)Level 2
			 cooperative agreements
							(A)Eligibility
								(i)In
			 generalThe Director shall award grants under this paragraph to
			 eligible entities that have already—
									(I)established
			 broad-based collaborative partnerships; and
									(II)completed
			 environmental assessments.
									(ii)No level 1
			 requirementTo be eligible to receive a grant under this
			 paragraph, an eligible entity is not required to have successfully completed a
			 Level 1 Cooperative Agreement (as described in paragraph (2).
								(B)Use of grant
			 fundsAn eligible entity awarded a grant under this paragraph
			 shall use the funds to further activities to carry out environmental health
			 improvement activities, including—
								(i)addressing
			 community environmental health priorities in accordance with paragraph
			 (2)(C)(ii), including—
									(I)air
			 quality;
									(II)water
			 quality;
									(III)solid
			 waste;
									(IV)land use;
									(V)housing;
									(VI)food
			 safety;
									(VII)crime;
									(VIII)injuries;
			 and
									(IX)healthcare
			 services;
									(ii)building
			 partnerships between planning, public health, and other sectors, to address how
			 the built environment impacts food availability and access and physical
			 activity to promote healthy behaviors and lifestyles and reduce overweight and
			 obesity, asthma, respiratory conditions, dental, oral and mental health
			 conditions, and related co-morbidities;
								(iii)establishing
			 programs to address—
									(I)how environmental
			 and social conditions of work and living choices influence physical activity
			 and dietary intake; or
									(II)how those
			 conditions influence the concerns and needs of people who have impaired
			 mobility and use assistance devices, including wheelchairs and lower limb
			 prostheses; and
									(iv)convening
			 intervention programs that examine the role of the social environment in
			 connection with the physical and chemical environment in—
									(I)determining access
			 to nutritional food; and
									(II)improving
			 physical activity to reduce morbidity and increase quality of life.
									(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
						(1)$25,000,000 for
			 fiscal year 2010; and
						(2)such sums as may
			 be necessary for fiscal years 2011 through 2014.
						424.Additional
			 research on the relationship between the built environment and the health of
			 community residents
					(a)Definition of
			 eligible institutionIn this section, the term eligible
			 institution means a public or private nonprofit institution that submits
			 to the Secretary of Health and Human Services (in this section referred to as
			 the Secretary) and the Administrator of the Environmental
			 Protection Agency (in this section referred to as the
			 Administrator) an application for a grant under the grant
			 program authorized under subsection (b)(2) at such time, in such manner, and
			 containing such agreements, assurances, and information as the Secretary and
			 Administrator may require.
					(b)Research grant
			 program
						(1)Definition of
			 healthIn this section, the term health
			 includes—
							(A)levels of physical
			 activity;
							(B)consumption of
			 nutritional foods;
							(C)rates of
			 crime;
							(D)air, water, and
			 soil quality;
							(E)risk of
			 injury;
							(F)accessibility to
			 healthcare services; and
							(G)other indicators
			 as determined appropriate by the Secretary.
							(2)GrantsThe
			 Secretary, in collaboration with the Administrator, shall provide grants to
			 eligible institutions to conduct and coordinate research on the built
			 environment and its influence on individual and population-based health.
						(3)ResearchThe
			 Secretary shall support research that—
							(A)investigates and
			 defines the causal links between all aspects of the built environment and the
			 health of residents;
							(B)examines—
								(i)the
			 extent of the impact of the built environment (including the various
			 characteristics of the built environment) on the health of residents;
								(ii)the
			 variance in the health of residents by—
									(I)location (such as
			 inner cities, inner suburbs, and outer suburbs); and
									(II)population
			 subgroup (such as children, the elderly, the disadvantaged); or
									(iii)the importance
			 of the built environment to the total health of residents, which is the primary
			 variable of interest from a public health perspective;
								(C)is used to
			 develop—
								(i)measures to
			 address health and the connection of health to the built environment;
			 and
								(ii)efforts to link
			 the measures to travel and health databases; and
								(D)distinguishes
			 carefully between personal attitudes and choices and external influences on
			 observed behavior to determine how much an observed association between the
			 built environment and the health of residents, versus the lifestyle preferences
			 of the people that choose to live in the neighborhood, reflects the physical
			 characteristics of the neighborhood; and
							(E)(i)identifies or develops
			 effective intervention strategies to promote better health among residents with
			 a focus on behavioral interventions and enhancements of the built environment
			 that promote increased use by residents; and
								(ii)in developing the intervention
			 strategies under clause (i), ensures that the intervention strategies will
			 reach out to high-risk populations, including racial and ethnic minorities and
			 low-income urban and rural communities.
								(4)PriorityIn
			 providing assistance under the grant program authorized under paragraph (2),
			 the Secretary and the Administrator shall give priority to research that
			 incorporates—
							(A)minority-serving
			 institutions as grantees;
							(B)interdisciplinary
			 approaches; or
							(C)the expertise of
			 the public health, physical activity, urban planning, and transportation
			 research communities in the United States and abroad.
							VImprovement of
			 Health Care Services
			AHealth Empowerment
			 Zones
				501.Short
			 titleThis subtitle may be
			 cited as the Health Empowerment Zone Act of 2009.
				502.FindingsThe Congress finds the following:
					(1)Numerous studies
			 and reports, including the National Healthcare Disparities Report and Unequal
			 Treatment, the 2002 Institute of Medicine Report, document the extensiveness to
			 which health disparities exist across the country.
					(2)These studies have found that, on average,
			 racial and ethnic minorities are disproportionately afflicted with chronic and
			 acute conditions—such as cancer, diabetes, and hypertension—and suffer worse
			 health outcomes, worse health status, and higher mortality rates than their
			 White counterparts.
					(3)Several recent studies also show that
			 health disparities are a function of not only access to health care, but also
			 the social determinants of health—including the environment, the physical
			 structure of communities, nutrition and food options, educational attainment,
			 employment, race, ethnicity, geography, and language preference—that directly
			 and indirectly affect the health, health care, and wellness of individuals and
			 communities.
					(4)Integrally
			 involving and fully supporting the communities most affected by health
			 inequities in the assessment, planning, launch, and evaluation of health
			 disparity elimination efforts is among the leading recommendations made to
			 adequately address and ultimately reduce health disparities.
					(5)Recommendations also include supporting the
			 efforts of community stakeholders from a broad cross-section—including, but not
			 limited to local businesses, local departments of commerce, education, labor,
			 urban planning, and transportation, and community-based and other nonprofit
			 organizations—to find areas of common ground around health disparity
			 elimination and collaborate to improve the overall health and wellness of a
			 community and its residents.
					503.Designation of
			 health empowerment zones
					(a)In
			 generalAt the request of an eligible community partnership, the
			 Secretary may designate an eligible area as a health empowerment zone.
					(b)Eligibility
			 criteria
						(1)Eligible
			 community partnershipA
			 community partnership is eligible to submit a request under this section if the
			 partnership—
							(A)demonstrates
			 widespread public support from key individuals and entities in the eligible
			 area, including State and local governments, nonprofit organizations, and
			 community and industry leaders, for designation of the eligible area as a
			 health empowerment zone; and
							(B)includes
			 representatives of—
								(i)a
			 broad cross section of stakeholders and residents from communities in the
			 eligible area experiencing disproportionate disparities in health status and
			 health care; and
								(ii)organizations,
			 facilities, and institutions that have a history of working within and serving
			 such communities.
								(2)Eligible
			 areaAn area is eligible to be designated as a health empowerment
			 zone under this section if one or more communities in the area experience
			 disproportionate disparities in health status and health care. In determining
			 whether a community experiences such disparities, the Secretary shall consider
			 the data collected by the Department of Health and Human Services focusing on
			 the following areas:
							(A)Access to
			 high-quality health services.
							(B)Arthritis, osteoporosis, and chronic back
			 conditions.
							(C)Cancer.
							(D)Chronic kidney
			 disease.
							(E)Diabetes.
							(F)Injury and
			 violence prevention.
							(G)Maternal, infant,
			 and child health.
							(H)Medical product
			 safety.
							(I)Mental health and
			 mental disorders.
							(J)Nutrition and
			 overweight.
							(K)Disability and
			 secondary conditions.
							(L)Educational and
			 community-based health programs.
							(M)Environmental
			 health.
							(N)Family
			 planning.
							(O)Food
			 safety.
							(P)Health
			 communication.
							(Q)Health disease and
			 stroke.
							(R)HIV/AIDS.
							(S)Immunization and
			 infectious diseases.
							(T)Occupational
			 safety and health.
							(U)Oral
			 health.
							(V)Physical activity
			 and fitness.
							(W)Public health
			 infrastructure.
							(X)Respiratory
			 diseases.
							(Y)Sexually
			 transmitted diseases.
							(Z)Substance
			 abuse.
							(AA)Tobacco
			 use.
							(BB)Vision and
			 hearing.
							(c)Procedure
						(1)RequestA
			 request under subsection (a) shall—
							(A)describe the
			 bounds of the area to be designated as a health empowerment zone and the
			 process used to select those bounds;
							(B)demonstrate that
			 the partnership submitting the request is an eligible community partnership
			 described in subsection (b)(1);
							(C)demonstrate that
			 the area is an eligible area described in subsection (b)(2);
							(D)include a
			 comprehensive assessment of disparities in health status and health care
			 experience by one or more communities in the area;
							(E)set forth—
								(i)a
			 vision and a set of values for the area; and
								(ii)a
			 comprehensive and holistic set of goals to be achieved in the area through
			 designation as a health empowerment zone; and
								(F)include a
			 strategic plan for achieving the goals described in subparagraph
			 (E)(ii).
							(2)ApprovalNot
			 later than 60 days after the receipt of a request for designation of an area as
			 a health empowerment zone under this section, the Secretary shall approve or
			 disapprove the request.
						(d)Minimum
			 numberThe Secretary—
						(1)shall designate
			 not more than 110 health empowerment zones under this section; and
						(2)shall designate at
			 least one health empowerment zone in each of the several States, the District
			 of Columbia, and each territory or possession of the United States.
						504.Assistance to
			 those seeking designationAt
			 the request of any organization or entity seeking to submit a request under
			 section 503(a), the Secretary shall provide technical assistance, and may award
			 a grant, to assist such organization or entity—
					(1)to form an
			 eligible community partnership described in section 503(b)(1);
					(2)to complete a
			 health assessment, including an assessment of health disparities under section
			 503(c)(1)(D); or
					(3)to prepare and
			 submit a request, including a strategic plan, in accordance with section
			 503.
					505.Benefits of
			 designation
					(a)PriorityIn awarding any competitive grant, a
			 Federal official shall give priority to any applicant that—
						(1)meets the
			 eligibility criteria for the grant;
						(2)proposes to use
			 the grant for activities in a health empowerment zone; and
						(3)demonstrates that
			 such activities will directly and significantly further the goals of the
			 strategic plan approved for such zone under section 503.
						(b)Grants for
			 initial implementation of strategic plan
						(1)In
			 generalUpon designating an eligible area as a health empowerment
			 zone at the request of an eligible community partnership, the Secretary shall,
			 subject to the availability of appropriations, make a grant to the community
			 partnership for implementation of the strategic plan for such zone.
						(2)Grant
			 periodA grant under paragraph (1) for a health empowerment zone
			 shall be for a period of 2 years and may be renewed, except that the total
			 period of grants under paragraph (1) for such zone may not exceed 10
			 years.
						(3)LimitationIn awarding grants under this subsection,
			 the Secretary shall not give less priority to an applicant or reduce the amount
			 of a grant because the Secretary rendered technical assistance or made a grant
			 to the same applicant under section 504.
						(4)ReportingThe
			 Secretary shall require each recipient of a grant under this subsection to
			 report to the Secretary not less than every 6 months on the progress in
			 implementing the strategic plan for the health empowerment zone.
						506.DefinitionIn this subtitle, the term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Administrator of the Health Resources and Services Administration
			 and the Director of the Office of Minority Health, and in cooperation with the
			 Director of the Office of Community Services and the Director of the National
			 Institute for Minority Health and Health Disparities.
				507.Authorization
			 of appropriationsTo carry out
			 this subtitle, there is authorized to be appropriated $100,000,000 for fiscal
			 year 2010.
				BOther improvements
			 of health care services
				1In
			 general
					511.Amendment to the
			 Public Health Service
			 ActTitle XXXI of
			 the Public Health Service Act, as
			 amended by titles II, III, and IV of this Act, is further amended by adding at
			 the end the following:
						
							DReconstruction and
				improvement grants for public health care facilities serving Pacific Islanders
				and the insular areas
								3151.Grant support
				for quality improvement initiatives
									(a)In
				generalThe Secretary, in collaboration with the Administrator of
				the Health Resources and Services Administration, the Director of the Agency
				for Healthcare Research and Quality, and the Administrator of the Centers for
				Medicare & Medicaid Services, shall award grants to eligible entities for
				the conduct of demonstration projects to improve the quality of and access to
				health care.
									(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
										(1)be a health
				center, hospital, health plan, health system, community clinic. or other health
				entity determined appropriate by the Secretary—
											(A)that, by legal
				mandate or explicitly adopted mission, provides patients with access to
				services regardless of their ability to pay;
											(B)that provides care
				or treatment for a substantial number of patients who are uninsured, are
				receiving assistance under a State program under title XIX of the
				Social Security Act, or are members of
				vulnerable populations, as determined by the Secretary; and
											(C)(i)with respect to which,
				not less than 50 percent of the entity’s patient population is made up of
				racial and ethnic minorities; or
												(ii)that—
													(I)serves a disproportionate percentage of
				local, minority racial and ethnic patients, or that has a patient population,
				at least 50 percent of which is limited English proficient; and
													(II)provides an assurance that amounts
				received under the grant will be used only to support quality improvement
				activities in the racial and ethnic population served; and
													(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
										(c)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				applicants under subsection (b)(2) that—
										(1)demonstrate an
				intent to operate as part of a health care partnership, network, collaborative,
				coalition, or alliance where each member entity contributes to the design,
				implementation, and evaluation of the proposed intervention; or
										(2)intend to use
				funds to carry out systemwide changes with respect to health care quality
				improvement, including—
											(A)improved systems
				for data collection and reporting;
											(B)innovative
				collaborative or similar processes;
											(C)group programs
				with behavioral or self-management interventions;
											(D)case management
				services;
											(E)physician or
				patient reminder systems;
											(F)educational
				interventions; or
											(G)other activities
				determined appropriate by the Secretary.
											(d)Use of
				fundsAn entity shall use amounts received under a grant under
				subsection (a) to support the implementation and evaluation of health care
				quality improvement activities or minority health and health care disparity
				reduction activities that include—
										(1)with respect to
				health care systems, activities relating to improving—
											(A)patient
				safety;
											(B)timeliness of
				care;
											(C)effectiveness of
				care;
											(D)efficiency of
				care;
											(E)patient
				centeredness; and
											(F)health information
				technology; and
											(2)with respect to
				patients, activities relating to—
											(A)staying
				healthy;
											(B)getting
				well;
											(C)living with
				illness or disability; and
											(D)coping with end of
				life issues.
											(e)Common data
				systemsThe Secretary shall provide financial and other technical
				assistance to grantees under this section for the development of common data
				systems.
									(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
									3152.Centers of
				excellence
									(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall designate centers of
				excellence at public hospitals, and other health systems serving large numbers
				of minority patients, that—
										(1)meet the
				requirements of section 3151(b)(1);
										(2)demonstrate
				excellence in providing care to minority populations; and
										(3)demonstrate
				excellence in reducing disparities in health and health care.
										(b)RequirementsA
				hospital or health system that serves as a Center of Excellence under
				subsection (a) shall—
										(1)design, implement,
				and evaluate programs and policies relating to the delivery of care in
				racially, ethnically, and linguistically diverse populations;
										(2)provide training
				and technical assistance to other hospitals and health systems relating to the
				provision of quality health care to minority populations; and
										(3)develop activities
				for graduate or continuing medical education that institutionalize a focus on
				cultural competence training for health care providers.
										(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
									3153.Reconstruction
				and improvement grants for Public Health care facilities serving Pacific
				Islanders and the insular areas
									(a)In
				generalThe Secretary shall provide direct financial assistance
				to designated health care providers and community health centers in American
				Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United
				States Virgin Islands, Puerto Rico, and Hawaii for the purposes of
				reconstructing and improving health care facilities and services.
									(b)EligibilityTo
				be eligible to receive direct financial assistance under subsection (a), an
				entity shall be a public health facility or community health center located in
				American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands, the
				United States Virgin Islands, Puerto Rico, and Hawaii that—
										(1)is owned or
				operated by—
											(A)the government of
				American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands, the
				United States Virgin Islands, Puerto Rico, and Hawaii or a unit of local
				government; or
											(B)a nonprofit
				organization; and
											(2)(A)provides care or
				treatment for a substantial number of patients who are uninsured, receiving
				assistance under a State program under a title XVIII of the
				Social Security Act, or a State
				program under title XIX of such Act, or who are members of a vulnerable
				population, as determined by the Secretary; or
											(B)serves a disproportionate percentage
				of local, minority racial and ethnic patients.
											(c)ReportNot
				later than 180 days after the date of enactment of this title and annually
				thereafter, the Secretary shall submit to the Congress and the President a
				report that includes an assessment of health resources and facilities serving
				populations in American Samoa, Guam, and the Commonwealth of the Northern
				Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii. In
				preparing such report, the Secretary shall—
										(1)consult with and
				obtain information on all health care facilities needs from the entities
				described in subsection (b);
										(2)include all
				amounts of Federal assistance received by each entity in the preceding fiscal
				year;
										(3)review the total
				unmet needs of each jurisdiction for health care facilities, including needs
				for renovation and expansion of existing facilities; and
										(4)include a
				strategic plan for addressing the needs of each jurisdiction identified in the
				report.
										(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as necessary to carry out this
				section.
									.
					512.Medicaid
			 payment for certain aliens
						(a)MedicaidSection
			 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended by striking
			 paragraph (4) and inserting the following:
							
								(4)(A)Notwithstanding sections
				401(a), 402(b), 403, and 421 of Public Law 104–193, payment shall be made under
				this section for care and services that are furnished to individuals, if they
				who otherwise meet the eligibility requirements for medical assistance under
				the State plan approved under this title (other than the requirement of the
				receipt of aid or assistance under title IV, supplemental security income
				benefits under title XVI, or a State supplementary payment), and are—
										(i)lawfully present in the United
				States;
										(ii)children under age 21, including
				optional targeted low-income children described in section 1905(u)(2)(B);
				or
										(iii)pregnant women during pregnancy (and
				during the 60-day period beginning on the last day of the pregnancy).
										(B)No debt shall accrue under an
				affidavit of support against any sponsor of such individual on the basis of
				provision of medical assistance and the cost of such assistance shall not be
				considered as an unreimbursed
				cost.
									.
						(b)SCHIPSection
			 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by
			 striking subparagraph (H) and inserting the following:
							
								(H)Paragraph (4) of
				section 1903(v) (relating to individuals who, but for sections 401(a), 403, and
				421 of Public Law 104–193 would be eligible for medical assistance under title
				XXI).
								.
						(c)Conforming
			 amendmentSection 1137(f) of such Act (42 U.S.C. 1320b–7(f)) is
			 amended by inserting and for medical assistance provided to children and
			 pregnant women before the period at the end.
						513.Medicaid
			 payment parity for the territories
						(a)Elimination of
			 funding limitations for Puerto Rico, the Virgin Islands, Guam, the Northern
			 Mariana Islands, and American Samoa
							(1)In
			 generalSection 1108 of the Social Security Act (42 U.S.C. 1308)
			 is amended—
								(A)in subsection (f), in the matter before
			 paragraph (1), by striking subsection (g) and inserting
			 subsections (g) and (h);
								(B)in subsection
			 (g)(2), in the matter before subparagraph (A), by inserting and
			 subsection (h) after paragraph (3); and
								(C)by adding at the
			 end the following new subsection:
									
										(h)Sunset of
				funding limitations for Puerto Rico, the Virgin Islands, Guam, the Northern
				Mariana Islands, and American SamoaSubsections (f) and (g) shall not apply to
				Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and
				American Samoa for any fiscal year after fiscal year
				2009.
										.
								(2)Conforming
			 amendmentSection 1903(u) of
			 such Act (42 U.S.C. 1396c(u)) is amended by striking paragraph (4).
							(3)Effective
			 dateThe amendments made by this subsection shall apply beginning
			 with fiscal year 2010.
							(b)Parity in
			 FMAP
							(1)In
			 generalSection 1905(b)(2) of such Act (42 U.S.C. 1396d(b)(2)) is
			 amended by inserting after 50 per centum the following:
			 (except that, beginning with fiscal year 2012, the Federal medical
			 assistance percentage for Puerto Rico, the Virgin Islands, Guam, the Northern
			 Mariana Islands, and American Samoa shall be the Federal medical assistance
			 percentage determined by the Secretary in consultation (for the Virgin Islands,
			 Guam, the Northern Mariana Islands, and American Samoa) with the Secretary of
			 the Interior).
							(2)2-fiscal-year
			 transitionNotwithstanding
			 any other provision of law, during fiscal years 2010 and 2011, the Federal
			 medical assistance percentage established under section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) for Puerto Rico, the Virgin Islands, Guam,
			 the Northern Mariana Islands, and American Samoa shall be the highest such
			 Federal medical assistance percentage applicable to any of the 50 States or the
			 District of Columbia for the fiscal year involved, taking into account the
			 application of subsections (a) and (b)(1) of 5001 of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) to such States and
			 District for calendar quarters during such fiscal years for which such
			 subsections apply respectively.
							(3)Per capita
			 income data
								(A)Report to
			 CongressNot later than
			 October 1, 2010, the Secretary of Health and Human Services shall submit to
			 Congress a report that describes the per capita income data used to promulgate
			 the Federal medical assistance percentage in the territories and how such data
			 differ from the per capita income data used to promulgate Federal medical
			 assistance percentages for the 50 States and the District of Columbia. The
			 report should include recommendations on how the Federal medical assistance
			 percentages can be calculated for the territories to ensure parity with the 50
			 States and the District of Columbia.
								(B)ApplicationSection
			 1101(a)(8)(B) of the Social Security Act (42 U.S.C. 1308(a)(8)(B)) is
			 amended—
									(i)by
			 striking (other than Puerto Rico, the Virgin Islands, and Guam)
			 and inserting (including Puerto Rico, the Virgin Islands, Guam, the
			 Northern Mariana Islands, and American Samoa); and
									(ii)by
			 inserting (or, if such satisfactory data are not available in the case
			 of the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa,
			 satisfactory data available from the Department of the Interior for the same
			 period, or if such satisfactory data are not available in the case of Puerto
			 Rico, satisfactory data available from the government of the Commonwealth of
			 Puerto Rico for the same period) after Department of
			 Commerce.
									(4)Relation to
			 American Recovery and Reinvestment Act of 2009For any period and
			 territory in which the provisions of this subsection apply to a territory, the
			 provisions of section 5001(b)(2) of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) shall not apply (except as
			 otherwise specifically provided in paragraph (2)).
							514.Extension of
			 medicare secondary payer
						(a)In
			 generalSection 1862(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1395y(b)(1)(C)) is amended—
							(1)in the last
			 sentence, by inserting , and before January 1, 2010 after
			 prior to such date); and
							(2)by adding at the
			 end the following new sentence: Effective for items and services
			 furnished on or after January 1, 2010 (with respect to periods beginning on or
			 after the date that is 42 months prior to such date), clauses (i) and (ii)
			 shall be applied by substituting 42-month for
			 12-month each place it appears in the first
			 sentence..
							(b)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act. For purposes of determining an individual’s
			 status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1395y(b)(1)(C)), as amended by paragraph (1), an individual who is within the
			 coordinating period as of the date of enactment of this Act shall have that
			 period extended to the full 42 months described in the last sentence of such
			 section, as added by the amendment made by paragraph (1)(B).
						515.Border health
			 grants
						(a)Eligible entity
			 definedIn this section, the term eligible entity
			 means a State, public institution of higher education, local government, tribal
			 government, nonprofit health organization, community health center, or
			 community clinic receiving assistance under section 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b), that is located in the border area.
						(b)AuthorizationFrom
			 funds appropriated under subsection (f), the Secretary of Health and Human
			 Services (in this section referred to as the Secretary), acting
			 through the United States members of the United States-Mexico Border Health
			 Commission, shall award grants to eligible entities to address priorities and
			 recommendations to improve the health of border area residents that are
			 established by—
							(1)the United States
			 members of the United States-Mexico Border Health Commission;
							(2)the State border
			 health offices; and
							(3)the
			 Secretary.
							(c)ApplicationAn
			 eligible entity that desires a grant under subsection (b) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
						(d)Use of
			 fundsAn eligible entity that receives a grant under subsection
			 (b) shall use the grant funds for—
							(1)programs relating
			 to—
								(A)maternal and child
			 health;
								(B)primary care and
			 preventative health;
								(C)public health and
			 public health infrastructure;
								(D)health education
			 and promotion;
								(E)oral
			 health;
								(F)mental and
			 behavioral health;
								(G)substance
			 abuse;
								(H)health conditions
			 that have a high prevalence in the border area;
								(I)medical and health
			 services research;
								(J)workforce training
			 and development;
								(K)community health
			 workers or promotoras;
								(L)health care
			 infrastructure problems in the border area (including planning and construction
			 grants);
								(M)health disparities
			 in the border area;
								(N)environmental
			 health; and
								(O)outreach and
			 enrollment services with respect to Federal programs (including programs
			 authorized under titles XIX and XXI of the Social
			 Security Act (42 U.S.C. 1396 and 1397aa)); and
								(2)other programs
			 determined appropriate by the Secretary.
							(e)Supplement, not
			 supplantAmounts provided to an eligible entity awarded a grant
			 under subsection (b) shall be used to supplement and not supplant other funds
			 available to the eligible entity to carry out the activities described in
			 subsection (d).
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, $200,000,000 for fiscal year 2010, and such sums as may be
			 necessary for each succeeding fiscal year.
						516.Cancer
			 prevention and treatment demonstration for ethnic and racial
			 minorities
						(a)Demonstration
							(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct
			 demonstration projects (in this section referred to as demonstration
			 projects) for the purpose of developing models and evaluating methods
			 that—
								(A)improve the
			 quality of items and services provided to target individuals in order to
			 facilitate reduced disparities in early detection and treatment of
			 cancer;
								(B)improve clinical
			 outcomes, satisfaction, quality of life, and appropriate use of
			 Medicare-covered services and referral patterns among those target individuals
			 with cancer;
								(C)eliminate
			 disparities in the rate of preventive cancer screening measures, such as pap
			 smears, prostate cancer screenings, and CT scans for lung cancer among target
			 individuals; and
								(D)promote
			 collaboration with community-based organizations to ensure cultural competency
			 of health care professionals and linguistic access for persons with limited
			 English proficiency.
								(2)Target
			 individual definedIn this section, the term target
			 individual means an individual of a racial and ethnic minority group, as
			 defined by section 1707 of the Public Health Service Act (42 U.S.C. 300u–6) who
			 is entitled to benefits under part A, and enrolled under part B, of title XVIII
			 of the Social Security Act.
							(b)Program
			 design
							(1)Initial
			 designNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall evaluate best practices in the private sector,
			 community programs, and academic research of methods that reduce disparities
			 among individuals of racial and ethnic minority groups in the prevention and
			 treatment of cancer and shall design the demonstration projects based on such
			 evaluation.
							(2)Number and
			 project areasNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall implement at least nine
			 demonstration projects, including the following:
								(A)Two projects for
			 each of the four following major racial and ethnic minority groups:
									(i)American Indians
			 and Alaska Natives, Eskimos and Aleuts.
									(ii)Asian
			 Americans.
									(iii)Blacks/African
			 Americans.
									(iv)Hispanic/Latino
			 Americans.
									(v)Native Hawaiians
			 and other Pacific Islanders.
									The two
			 projects must target different ethnic subpopulations.(B)One project within
			 the Pacific Islands or United States insular areas.
								(C)At least one
			 project each in a rural area and inner-city area.
								(3)Expansion of
			 projects; implementation of demonstration project resultsIf the
			 initial report under subsection (c) contains an evaluation that demonstration
			 projects—
								(A)reduce
			 expenditures under the Medicare program under title XVIII of the Social
			 Security Act; or
								(B)do not increase
			 expenditures under the Medicare program and reduce racial and ethnic health
			 disparities in the quality of health care services provided to target
			 individuals and increase satisfaction of beneficiaries and health care
			 providers;
								the
			 Secretary shall continue the existing demonstration projects and may expand the
			 number of demonstration projects.(c)Report to
			 congress
							(1)In
			 generalNot later than 2 years after the date the Secretary
			 implements the initial demonstration projects, and biannually thereafter, the
			 Secretary shall submit to Congress a report regarding the demonstration
			 projects.
							(2)Contents of
			 reportEach report under paragraph (1) shall include the
			 following:
								(A)A description of
			 the demonstration projects.
								(B)An evaluation
			 of—
									(i)the
			 cost-effectiveness of the demonstration projects;
									(ii)the
			 quality of the health care services provided to target individuals under the
			 demonstration projects; and
									(iii)beneficiary and
			 health care provider satisfaction under the demonstration projects.
									(C)Any other
			 information regarding the demonstration projects that the Secretary determines
			 to be appropriate.
								(d)Waiver
			 authorityThe Secretary shall waive compliance with the
			 requirements of title XVIII of the Social Security Act to such extent and for
			 such period as the Secretary determines is necessary to conduct demonstration
			 projects.
						517.Grants to
			 promote positive health behaviors in women and childrenPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended—
						(1)by redesignating
			 the second and third sections 399R (added by Public Laws 110–373 and 110–374)
			 as sections 399S and 399T, respectively; and
						(2)by adding at the
			 end the following:
							
								399U.Grants to
				promote positive health behaviors in women and children
									(a)Grants
				AuthorizedThe Secretary, in collaboration with the Director of
				the Centers for Disease Control and Prevention and other Federal officials
				determined appropriate by the Secretary, is authorized to award grants to
				eligible entities to promote positive health behaviors for women and children
				in target populations, especially racial and ethnic minority women and children
				in medically underserved communities.
									(b)Use of
				FundsGrants awarded pursuant to subsection (a) may be used to
				support community health workers—
										(1)to educate and
				provide outreach regarding enrollment in health insurance including the State
				Children’s Health Insurance Program under title XXI of the
				Social Security Act, Medicare under
				title XVIII of such Act, and Medicaid under title XIX of such Act;
										(2)to educate, guide,
				and provide outreach in a community setting regarding health problems prevalent
				among women and children and especially among racial and ethnic minority women
				and children;
										(3)to educate, guide,
				and provide experiential learning opportunities that target behavioral risk
				factors including—
											(A)poor
				nutrition;
											(B)physical
				inactivity;
											(C)being overweight
				or obese;
											(D)tobacco
				use;
											(E)alcohol and
				substance use;
											(F)injury and
				violence;
											(G)risky sexual
				behavior;
											(H)mental health
				problems;
											(I)dental and oral
				health problems; and
											(J)understanding
				informed consent;
											(4)to educate and
				guide regarding effective strategies to promote positive health behaviors
				within the family;
										(5)to promote
				community wellness and awareness; and
										(6)to educate and
				refer target populations to appropriate health care agencies and
				community-based programs and organizations in order to increase access to
				quality health care services, including preventive health services.
										(c)Application
										(1)In
				generalEach eligible entity that desires to receive a grant
				under subsection (a) shall submit an application to the Secretary, at such
				time, in such manner, and accompanied by such additional information as the
				Secretary may require.
										(2)ContentsEach
				application submitted pursuant to paragraph (1) shall—
											(A)describe the
				activities for which assistance under this section is sought;
											(B)contain an
				assurance that with respect to each community health worker program receiving
				funds under the grant awarded, such program provides training and supervision
				to community health workers to enable such workers to provide authorized
				program services;
											(C)contain an
				assurance that the applicant will evaluate the effectiveness of community
				health worker programs receiving funds under the grant;
											(D)contain an
				assurance that each community health worker program receiving funds under the
				grant will provide services in the cultural context most appropriate for the
				individuals served by the program;
											(E)contain a plan to
				document and disseminate project description and results to other States and
				organizations as identified by the Secretary; and
											(F)describe plans to
				enhance the capacity of individuals to utilize health services and
				health-related social services under Federal, State, and local programs
				by—
												(i)assisting
				individuals in establishing eligibility under the programs and in receiving the
				services or other benefits of the programs; and
												(ii)providing other
				services as the Secretary determines to be appropriate, that may include
				transportation and translation services.
												(d)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				those applicants—
										(1)who propose to
				target geographic areas—
											(A)with a high
				percentage of residents who are eligible for health insurance but are uninsured
				or underinsured; and
											(B)with a high
				percentage of families for whom English is not their primary language.
											(2)with experience in
				providing health or health-related social services to individuals who are
				underserved with respect to such services; and
										(3)with documented
				community activity and experience with community health workers.
										(e)Collaboration
				With Academic InstitutionsThe Secretary shall encourage community
				health worker programs receiving funds under this section to collaborate with
				academic institutions, including minority-serving institutions. Nothing in this
				section shall be construed to require such collaboration.
									(f)Quality
				Assurance and Cost-EffectivenessThe Secretary shall establish
				guidelines for assuring the quality of the training and supervision of
				community health workers under the programs funded under this section and for
				assuring the cost-effectiveness of such programs.
									(g)MonitoringThe
				Secretary shall monitor community health worker programs identified in approved
				applications and shall determine whether such programs are in compliance with
				the guidelines established under subsection (f).
									(h)Technical
				AssistanceThe Secretary may provide technical assistance to
				community health worker programs identified in approved applications with
				respect to planning, developing, and operating programs under the grant.
									(i)Report to
				Congress
										(1)In
				generalNot later than 4 years after the date on which the
				Secretary first awards grants under subsection (a), the Secretary shall submit
				to Congress a report regarding the grant project.
										(2)ContentsThe
				report required under paragraph (1) shall include the following:
											(A)A description of
				the programs for which grant funds were used.
											(B)The number of
				individuals served.
											(C)An evaluation
				of—
												(i)the effectiveness
				of these programs;
												(ii)the cost of these
				programs; and
												(iii)the impact of
				the project on the health outcomes of the community residents.
												(D)Recommendations
				for sustaining the community health worker programs developed or assisted under
				this section.
											(E)Recommendations
				regarding training to enhance career opportunities for community health
				workers.
											(j)DefinitionsIn
				this section:
										(1)Community health
				workerThe term community health worker means an
				individual who promotes health or nutrition within the community in which the
				individual resides—
											(A)by serving as a
				liaison between communities and health care agencies;
											(B)by providing
				guidance and social assistance to community residents;
											(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
											(D)by providing
				culturally and linguistically appropriate health or nutrition education;
											(E)by advocating for
				individual and community health, including dental, oral, mental, and
				environmental health, or nutrition needs; and
											(F)by providing
				referral and followup services.
											(2)Community
				settingThe term community setting means a home or a
				community organization located in the neighborhood in which a participant
				resides.
										(3)Eligible
				entityThe term eligible entity means—
											(A)a unit of State, territorial, local, or
				tribal government (including a federally recognized tribe or Alaska native
				villages); or
											(B)a community-based
				organization.
											(4)Medically
				underserved communityThe term medically underserved
				community means a community—
											(A)that has a
				substantial number of individuals who are members of a medically underserved
				population, as defined by section 330(b)(3); and
											(B)a significant
				portion of which is a health professional shortage area as designated under
				section 332.
											(5)SupportThe
				term support means the provision of training, supervision, and
				materials needed to effectively deliver the services described in subsection
				(b), reimbursement for services, and other benefits.
										(6)Target
				populationThe term target population means women of
				reproductive age, regardless of their current childbearing status and children
				under 21 years of age.
										(k)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2010, 2011, 2012, 2013,
				and
				2014.
									.
						518.Exception for
			 citizens of freely associated States
						(a)In
			 GeneralSection 402(a)(2) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by
			 adding at the end the following:
							
								(N)Exception for
				citizens of freely associated statesWith respect to eligibility
				for benefits for the specified Federal programs described in paragraph (3),
				paragraph (1) shall not apply to any individual who lawfully resides in the
				United States (including territories and possessions of the United States) in
				accordance with—
									(i)section 141 of the
				Compact of Free Association between the Government of the United States and the
				Government of the Federated States of Micronesia, approved by Congress in the
				Compact of Free Association Amendments Act of 2003;
									(ii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of the Republic of the Marshall Islands, approved by Congress in
				the Compact of Free Association Amendments Act of 2003; or
									(iii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of Palau, approved by Congress in Public Law 99–658 (100 Stat.
				3672).
									.
						(b)Medicaid
			 ExceptionSection 402(b)(2) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by
			 adding at the end the following:
							
								(G)Medicaid
				exceptions for citizens of freely associated statesWith respect
				to eligibility for benefits for the programs defined in subparagraphs (A) and
				(C) of paragraph (3) (relating to Medicaid), paragraph (1) shall not apply to
				any individual who lawfully resides in the United States (including territories
				and possessions of the United States) in accordance with a Compact of Free
				Association referred to in subsection
				(a)(2)(N).
								.
						(c)Qualified
			 AlienSection 431(b) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended—
							(1)in paragraph (6),
			 by striking or at the end;
							(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
							(3)by adding at the
			 end the following:
								
									(8)an individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in section
				402(a)(2)(N).
									.
							(d)Increased
			 FMAPThe third sentence of section 1905(b) of the
			 Social Security Act (42 U.S.C.
			 1396d(b)) is amended by inserting before the period at the end the following:
			 and for services furnished to individuals described in section 431(b)(8)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of
			 1996.
						519.Medicare
			 graduate medical education
						(a)Clarification of
			 Congressional Intent Regarding the Counting of Residents in a Nonhospital
			 Setting
							(1)D–GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(E)) is amended
			 by adding at the end the following new sentences: For purposes of the
			 preceding sentence, the term all, or substantially all, of the costs for
			 the training program means the stipends and benefits provided to the
			 resident and other amounts, if any, as determined by the hospital and the
			 entity operating the nonhospital setting. The hospital is not required to pay
			 the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
							(2)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended by adding at the end the following new sentences: For purposes
			 of the preceding sentence, the term all, or substantially all, of the
			 costs for the training program means the stipends and benefits provided
			 to the resident and other amounts, if any, as determined by the hospital and
			 the entity operating the nonhospital setting. The hospital is not required to
			 pay the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
							(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2010.
							(b)Clarification of
			 eligibility of a nonrural hospital that has a training program with an
			 integrated rural track
							(1)In
			 generalSection 1886(h)(4)(H) of the Social Security Act (42
			 U.S.C. 1395ww(h)(4)(H)) is amended—
								(A)in clause (iv), by
			 inserting (as defined in clause (vi)) after an integrated
			 rural track; and
								(B)by adding at the
			 end the following new clause:
									
										(vi)Definition of
				accredited training program with an integrated rural trackFor
				purposes of clause (iv), the term accredited training program with an
				integrated rural track means an accredited medical residency training
				program located in an urban area which offers a curriculum for all residents in
				the program that includes the following characteristics:
											(I)A minimum of 3
				block months of rural rotations. During such 3 block months, the resident is in
				a rural area for 4 weeks or a month.
											(II)A stated mission
				for training rural physicians.
											(III)A minimum of 3
				months of obstetrical training, or an equivalent longitudinal
				experience.
											(IV)A minimum of 4
				months of pediatric training that includes neonatal, ambulatory, inpatient, and
				emergency experiences through rotations, or an equivalent longitudinal
				experience.
											(V)A minimum of 2
				months of emergency medicine rotations, or an equivalent longitudinal
				experience.
											.
								(2)Effective
			 dateThe amendments made by this subsection apply with respect
			 to—
								(A)payments to
			 hospitals under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) for cost reporting periods beginning on or after January 1, 2010;
			 and
								(B)payments to
			 hospitals under section 1886(d)(5)(B)(v) of such Act (42 U.S.C.
			 1395ww(d)(5)(B)(v)) for discharges occurring on or after January 1,
			 2010.
								520.HIV/AIDS
			 reduction in racial and ethnic minority communities
						(a)Expanded
			 fundingThe Secretary, in collaboration with the Director of the
			 Office of Minority Health, the Director of the Centers for Disease Control and
			 Prevention, the Administrator of the Health Resources and Services
			 Administration, and the Administrator of the Substance Abuse and Mental Health
			 Services Administration, shall provide funds and carry out activities to expand
			 the Minority HIV/AIDS Initiative.
						(b)Use of
			 fundsThe additional funds made available under this section may
			 be used, through the Minority AIDS Initiative, to support the following
			 activities:
							(1)Providing
			 technical assistance and infrastructure support to reduce HIV/AIDS in minority
			 populations.
							(2)Increasing
			 minority populations’ access to HIV/AIDS prevention and care services.
							(3)Building strong
			 community programs and partnerships to address HIV prevention and the health
			 care needs of specific racial and ethnic minority populations.
							(c)Priority
			 interventionsWithin the racial and ethnic minority populations
			 referred to in subsection (b), priority in conducting intervention services
			 shall be given to—
							(1)women;
							(2)youth;
							(3)men who engage in
			 homosexual activity;
							(4)persons who engage
			 in intravenous drug abuse;
							(5)homeless
			 individuals; and
							(6)individuals
			 incarcerated or in the penal system.
							(d)Authorization of
			 appropriationsFor carrying out this section, there are
			 authorized to be appropriated $610,000,0000 for fiscal year 2010 and such sums
			 as may be necessary for each of fiscal years 2011 through 2014.
						521.Grants for
			 racial and ethnic approaches to community health
						(a)PurposeIt
			 is the purpose of this section to provide for the awarding of grants to assist
			 communities in mobilizing and organizing resources in support of effective and
			 sustainable programs that will reduce or eliminate disparities in health and
			 healthcare experienced by racial and ethnic minority individuals.
						(b)Authority To
			 Award GrantsThe Secretary, acting through the Centers for
			 Disease Control and Prevention, shall award grants to eligible entities to
			 assist in designing, implementing, and evaluating culturally and linguistically
			 appropriate, science-based and community-driven sustainable strategies to
			 eliminate racial and ethnic health and healthcare disparities.
						(c)Eligible
			 EntitiesTo be eligible to receive a grant under this section, an
			 entity shall—
							(1)represent a
			 coalition—
								(A)whose principal
			 purpose is to develop and implement interventions to reduce or eliminate a
			 health or healthcare disparity in a targeted racial or ethnic minority group in
			 the community served by the coalition; and
								(B)that
			 includes—
									(i)members selected
			 from among—
										(I)public health
			 departments;
										(II)community-based
			 organizations;
										(III)university and
			 research organizations;
										(IV)American Indian
			 tribal organizations, national American Indian organizations, Indian Health
			 Service, or organizations serving Alaska Natives; and
										(V)interested public
			 or private healthcare providers or organizations as deemed appropriate by the
			 Secretary; and
										(ii)at least 1 member
			 from a community-based organization that represents the targeted racial or
			 ethnic minority group; and
									(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, which shall include—
								(A)a description of
			 the targeted racial or ethnic populations in the community to be served under
			 the grant;
								(B)a description of
			 at least 1 health disparity that exists in the racial or ethnic targeted
			 populations, including health issues such as infant mortality, breast and
			 cervical cancer screening and management, cardiovascular disease, diabetes,
			 child and adult immunization levels, or other health priority area(s) as
			 designated by the Secretary; and
								(C)a demonstration of
			 a proven record of accomplishment of the coalition members in serving and
			 working with the targeted community.
								(d)SustainabilityThe
			 Secretary shall give priority to an eligible entity under this section if the
			 entity agrees that, with respect to the costs to be incurred by the entity in
			 carrying out the activities for which the grant was awarded, the entity (and
			 each of the participating partners in the coalition represented by the entity)
			 will maintain its expenditures of non-Federal funds for such activities at a
			 level that is not less than the level of such expenditures during the fiscal
			 year immediately preceding the first fiscal year for which the grant is
			 awarded.
						(e)NonduplicationFunds
			 provided through this grant program should supplement, not supplant, existing
			 Federal funding, and the funds should not be used to duplicate the activities
			 of the other health disparity grant programs in this Act.
						(f)Technical
			 AssistanceThe Secretary may, either directly or by grant or
			 contract, provide any entity that receives a grant under this section with
			 technical and other nonfinancial assistance necessary to meet the requirements
			 of this section.
						(g)DisseminationThe
			 Secretary shall encourage and enable grantees to share best practices,
			 evaluation results, and reports with communities not affiliated with grantees
			 using the Internet, conferences, and other pertinent information regarding the
			 projects funded by this section, including the outreach efforts of the Office
			 of Minority Health and Health Disparity Elimination and the Centers for Disease
			 Control and Prevention.
						(h)Administrative
			 BurdensThe Secretary shall make every effort to minimize
			 duplicative or unnecessary administrative burdens on grantees.
						(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 Public Health Service Act.
						522.Critical access
			 hospital improvements
						(a)Elimination of
			 isolation Test for cost-based ambulance reimbursement
							(1)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
								(A)in subparagraph
			 (B)—
									(i)by
			 striking owned and; and
									(ii)by
			 inserting (including when such services are provided by the entity under
			 an arrangement with the hospital) after hospital;
			 and
									(B)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
								(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2010.
							(b)Provision of a
			 more flexible alternative to the CAH designation 25 inpatient bed limit
			 requirement
							(1)In
			 generalSection 1820(c)(2) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)) is amended—
								(A)in subparagraph
			 (B)(iii), by striking provides not more than and inserting
			 subject to subparagraph (F), provides not more than; and
								(B)by adding at the
			 end the following new subparagraph:
									
										(F)Alternative to
				25 inpatient bed limit requirement
											(i)In
				generalA State may elect to
				treat a facility, with respect to the designation of the facility for a cost
				reporting period, as satisfying the requirement of subparagraph (B)(iii)
				relating to a maximum number of acute care inpatient beds if the facility
				elects, in accordance with a method specified by the Secretary and before the
				beginning of the cost reporting period, to meet the requirement under clause
				(ii).
											(ii)Alternate
				requirementThe requirement under this clause, with respect to a
				facility and a cost reporting period, is that the total number of inpatient bed
				days described in subparagraph (B)(iii) during such period will not exceed
				7,300. For purposes of this subparagraph, an individual who is an inpatient in
				a bed in the facility for a single day shall be counted as one inpatient bed
				day.
											(iii)Withdrawal of
				electionThe option described in clause (i) shall not apply to a
				facility for a cost reporting period if the facility (for any two consecutive
				cost reporting periods during the previous 5 cost reporting periods) was
				treated under such option and had a total number of inpatient bed days for each
				of such two cost reporting periods that exceeded the number specified in such
				clause.
											.
								(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after the date of the enactment of this
			 Act.
							523.Coverage of marriage
			 and family therapist services and mental health counselor services under part
			 B of the Medicare program
						(a)Coverage of
			 Services
							(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
								(A)in subparagraph
			 (DD), by striking and at the end;
								(B)in subparagraph
			 (EE), by inserting and at the end; and
								(C)by adding at the
			 end the following new subparagraph:
									
										(FF)marriage and family therapist
				services (as defined in subsection (ccc)(1)) and mental health counselor
				services (as defined in subsection
				(hhh)(3));
										.
								(2)DefinitionsSection
			 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
								(hhh)Marriage and Family
		  Therapist Services; Marriage and Family Therapist; Mental Health Counselor
		  Services; Mental Health Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
										(2)The term marriage and family
				therapist means an individual who—
											(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
											(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
											(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
											(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
										(4)The term mental health
				counselor means an individual who—
											(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
											(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
											(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
											.
							(3)Provision for
			 payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
								
									(v)marriage and
				family therapist services and mental health counselor
				services;
									.
							(4)Amount of
			 paymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
								(A)by striking
			 and (W) and inserting (W); and
								(B)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(FF), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
								(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by
			 inserting marriage and family therapist services (as defined in section
			 1861(hhh)(1)), mental health counselor services (as defined in section
			 1861(hhh)(3)), after qualified psychologist
			 services,.
							(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
								
									(vii)A marriage and family therapist (as
				defined in section 1861(hhh)(2)).
									(viii)A mental health counselor (as
				defined in section
				1861(hhh)(4)).
									.
							(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
							(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)), and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (hhh)(2)), or by a mental health counselor (as defined in subsection
			 (hhh)(4)),.
							(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and
			 family therapist (as defined in subsection (hhh)(2)) after
			 social worker.
							(c)Authorization of
			 Marriage and Family Therapists To Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist
			 (as defined in subsection (hhh)(2)), after social
			 worker,.
						(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2010.
						524.Establishment of
			 rural community hospital (RCH) program
						(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C.
			 1395x), as amended by section 523, is amended by adding at the end of the
			 following new subsection:
							
								(iii)Rural community Hospital; Rural Community Hospital
		  Services(1)The term rural
				community hospital means a hospital (as defined in subsection (e))
				that—
										(A)is located in a rural area (as defined
				in section 1886(d)(2)(D)) or treated as being so located pursuant to section
				1886(d)(8)(E);
										(B)subject to paragraph (2), has less
				than 51 acute care inpatient beds, as reported in its most recent cost
				report;
										(C)makes available 24-hour emergency care
				services;
										(D)subject to paragraph (3), has a
				provider agreement in effect with the Secretary and is open to the public as of
				January 1, 2010; and
										(E)applies to the Secretary for such
				designation.
										(2)For purposes of paragraph (1)(B),
				beds in a psychiatric or rehabilitation unit of the hospital which is a
				distinct part of the hospital shall not be counted.
									(3)Subparagraph (1)(D) shall not be
				construed to prohibit any of the following from qualifying as a rural community
				hospital:
										(A)A replacement facility (as defined by
				the Secretary in regulations in effect on January 1, 2010) with the same
				service area (as defined by the Secretary in regulations in effect on such
				date).
										(B)A facility obtaining a new provider
				number pursuant to a change of ownership.
										(C)A facility which has a binding written
				agreement with an outside, unrelated party for the construction,
				reconstruction, lease, rental, or financing of a building as of January 1,
				2010.
										(4)Nothing in this subsection shall be
				construed as prohibiting a critical access hospital from qualifying as a rural
				community hospital if the critical access hospital meets the conditions
				otherwise applicable to hospitals under subsection (e) and section 1866.
									(5)Nothing in this subsection shall be
				construed as prohibiting a rural community hospital participating in the
				demonstration program under Section 410A of the Medicare Prescription Drug,
				Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2313)
				from qualifying as a rural community hospital if the rural community hospital
				meets the conditions otherwise applicable to hospitals under subsection (e) and
				section
				1866.
									.
						(b)Payment
							(1)Inpatient
			 hospital servicesSection 1814 of the Social Security Act (42
			 U.S.C. 1395f) is amended by adding at the end the following new
			 subsection:
								
									(m)Payment for Inpatient Services Furnished in Rural Community
		  HospitalsThe amount of
				payment under this part for inpatient hospital services furnished in a rural
				community hospital, other than such services furnished in a psychiatric or
				rehabilitation unit of the hospital which is a distinct part, is, at the
				election of the hospital in the application referred to in section
				1861(iii)(1)(E)—
										(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge, or
										(2)the amount of
				payment provided for under the prospective payment system for inpatient
				hospital services under section
				1886(d).
										.
							(2)Outpatient
			 servicesSection 1834 of such Act (42 U.S.C. 1395m) is amended by
			 adding at the end the following new subsection:
								
									(n)Payment for
				outpatient services furnished in rural community hospitalsThe
				amount of payment under this part for outpatient services furnished in a rural
				community hospital is, at the election of the hospital in the application
				referred to in section 1861(iii)(1)(E)—
										(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge and any limitation under section 1861(v)(1)(U),
				or
										(2)the amount of
				payment provided for under the prospective payment system for covered OPD
				services under section
				1833(t).
										.
							(3)Exemption from
			 30-percent reduction in reimbursement for bad debtSection
			 1861(v)(1)(T) of such Act (42 U.S.C. 1395x(v)(1)(T)) is amended by inserting
			 (other than for a rural community hospital) after In
			 determining such reasonable costs for hospitals.
							(c)Beneficiary
			 cost-sharing for outpatient servicesSection 1834(n) of such Act
			 (as added by subsection (b)(2)) is amended—
							(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
							(2)by inserting
			 (1) after (n); and
							(3)by adding at the
			 end the following:
								
									(2)The amounts of beneficiary
				cost-sharing for outpatient services furnished in a rural community hospital
				under this part shall be as follows:
										(A)For items and services that would have
				been paid under section 1833(t) if provided by a hospital, the amount of
				cost-sharing determined under paragraph (8) of such section.
										(B)For items and services that would have
				been paid under section 1833(h) if furnished by a provider or supplier, no
				cost-sharing shall apply.
										(C)For all other items and services, the
				amount of cost-sharing that would apply to the item or service under the
				methodology that would be used to determine payment for such item or service if
				provided by a physician, provider, or supplier, as the case may
				be.
										.
							(d)Conforming
			 amendments
							(1)Part a
			 paymentSection 1814(b) of such Act (42 U.S.C. 1395f(b)) is
			 amended in the matter preceding paragraph (1) by inserting other than
			 inpatient hospital services furnished by a rural community hospital,
			 after critical access hospital services,.
							(2)Part B
			 paymentSection 1833(a) of such Act (42 U.S.C. 1395l(a)) is
			 amended—
								(A)in paragraph (2),
			 in the matter before subparagraph (A), by striking and (I) and
			 inserting (I), and (K);
								(B)by striking
			 and at the end of paragraph (8);
								(C)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
								(D)by adding at the
			 end the following:
									
										(10)in the case of
				outpatient services furnished by a rural community hospital, the amounts
				described in section
				1834(n).
										.
								(3)Technical
			 amendments
								(A)Consultation
			 with state agenciesSection 1863 of such Act (42 U.S.C. 1395z) is
			 amended by striking and (dd)(2) and inserting (dd)(2),
			 (mm)(1), and (iii)(1).
								(B)Provider
			 agreementsSection 1866(a)(2)(A) of such Act (42 U.S.C.
			 1395cc(a)(2)(A)) is amended by inserting section 1834(n)(2),
			 after section 1833(b),.
								(e)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after October 1, 2009.
						525.Medicare remote
			 monitoring pilot projects
						(a)Pilot
			 projects
							(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall conduct pilot projects under title XVIII of the Social Security Act for
			 the purpose of providing incentives to home health agencies to utilize home
			 monitoring and communications technologies that—
								(A)enhance health
			 outcomes for Medicare beneficiaries; and
								(B)reduce
			 expenditures under such title.
								(2)Site
			 requirements
								(A)Urban and
			 RuralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
								(B)Site in a small
			 stateThe Secretary shall conduct at least 3 of the pilot
			 projects in a State with a population of less than 1,000,000.
								(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
							(b)Medicare
			 beneficiaries within the scope of projectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
						(c)Incentives
							(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
								(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
									(i)a
			 base expenditure amount equal to the average total payments made to the agency
			 under parts A and B of title XVIII of the Social Security Act for Medicare
			 beneficiaries determined to be within the scope of the pilot project in a base
			 period determined by the Secretary; and
									(ii)an
			 annual per capita expenditure target for such beneficiaries, reflecting the
			 base expenditure amount adjusted for risk and adjusted growth rates.
									(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
								(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
							(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
							(d)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
						(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
						(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
						(g)Incentive
			 payments have no effect on other Medicare payments to agenciesAn
			 incentive payment under this section—
							(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
							(2)shall have no
			 effect on the amount of such payments.
							526.Rural health quality
			 advisory commission and demonstration projects
						(a)Rural Health
			 Quality Advisory Commission
							(1)EstablishmentNot
			 later than 6 months after the date of the enactment of this section, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a commission to be known as the Rural
			 Health Quality Advisory Commission (in this section referred to as the
			 Commission).
							(2)Duties of
			 commission
								(A)National
			 planThe Commission shall develop, coordinate, and facilitate
			 implementation of a national plan for rural health quality improvement. The
			 national plan shall—
									(i)identify
			 objectives for rural health quality improvement;
									(ii)identify
			 strategies to eliminate known gaps in rural health system capacity and improve
			 rural health quality; and
									(iii)provide for
			 Federal programs to identify opportunities for strengthening and aligning
			 policies and programs to improve rural health quality.
									(B)Demonstration
			 projectsThe Commission shall design demonstration projects to
			 test alternative models for rural health quality improvement, including with
			 respect to both personal and population health.
								(C)MonitoringThe
			 Commission shall monitor progress toward the objectives identified pursuant to
			 paragraph (1)(A).
								(3)Membership
								(A)NumberThe
			 Commission shall be composed of 11 members appointed by the Secretary.
								(B)SelectionThe
			 Secretary shall select the members of the Commission from among individuals
			 with significant rural health care and health care quality expertise, including
			 expertise in clinical health care, health care quality research, population or
			 public health, or purchaser organizations.
								(4)Contracting
			 authoritySubject to the availability of funds, the Commission
			 may enter into contracts and make other arrangements, as may be necessary to
			 carry out the duties described in paragraph (2).
							(5)StaffUpon
			 the request of the Commission, the Secretary may detail, on a reimbursable
			 basis, any of the personnel of the Office of Rural Health Policy of the Health
			 Resources and Services Administration, the Agency for Health Care Quality and
			 Research, or the Centers for Medicare & Medicaid Services to the Commission
			 to assist in carrying out this subsection.
							(6)Reports to
			 congressNot later than 1 year after the establishment of the
			 Commission, and annually thereafter, the Commission shall submit a report to
			 the Congress on rural health quality. Each such report shall include the
			 following:
								(A)An inventory of
			 relevant programs and recommendations for improved coordination and integration
			 of policy and programs.
								(B)An assessment of
			 achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
								(C)Recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
								(b)Rural Health
			 Quality Demonstration Projects
							(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this section, the Secretary, in consultation with the Rural Health Quality
			 Advisory Commission, the Office of Rural Health Policy of the Health Resources
			 and Services Administration, the Agency for Healthcare Research and Quality,
			 and the Centers for Medicare & Medicaid Services, shall make grants to
			 eligible entities for 5 demonstration projects to implement and evaluate
			 methods for improving the quality of health care in rural communities. Each
			 such demonstration project shall include—
								(A)alternative
			 community models that—
									(i)will
			 achieve greater integration of personal and population health services;
			 and
									(ii)address safety,
			 effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the six aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New
			 Health System for the 21st Century released on March 1, 2001);
									(B)innovative
			 approaches to the financing and delivery of health services to achieve rural
			 health quality goals; and
								(C)development of
			 quality improvement support structures to assist rural health systems and
			 professionals (such as workforce support structures, quality monitoring and
			 reporting, clinical care protocols, and information technology
			 applications).
								(2)Eligible
			 entitiesIn this subsection, the term eligible
			 entity means a consortium that—
								(A)shall
			 include—
									(i)at
			 least one health care provider or health care delivery system located in a
			 rural area; and
									(ii)at
			 least one organization representing multiple community stakeholders; and
									(B)may include other
			 partners such as rural research centers.
								(3)ConsultationIn
			 developing the program for awarding grants under this subsection, the Secretary
			 shall consult with the Administrator of the Agency for Healthcare Research and
			 Quality, rural health care providers, rural health care researchers, and
			 private and non-profit groups (including national associations) which are
			 undertaking similar efforts.
							(4)Expedited
			 waiversThe Secretary shall expedite the processing of any waiver
			 that—
								(A)is authorized
			 under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.);
			 and
								(B)is necessary to
			 carry out a demonstration project under this subsection.
								(5)Demonstration
			 project sitesThe Secretary shall ensure that the 5 demonstration
			 projects funded under this subsection are conducted at a variety of sites
			 representing the diversity of rural communities in the Nation.
							(6)DurationEach
			 demonstration project under this subsection shall be for a period of 4
			 years.
							(7)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with rural health systems for the
			 conduct of an independent evaluation of the program carried out under this
			 subsection.
							(8)ReportNot
			 later than one year after the conclusion of all of the demonstration projects
			 funded under this subsection, the Secretary shall submit a report to the
			 Congress on the results of such projects. The report shall include—
								(A)an evaluation of
			 patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
								(B)recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
								(c)Appropriation
							(1)In
			 generalOut of funds in the Treasury not otherwise appropriated,
			 there are appropriated to the Secretary to carry out this section $30,000,000
			 for the period of fiscal years 2010 through 2014.
							(2)Availability
								(A)In
			 generalFunds appropriated under paragraph (1) shall remain
			 available for expenditure through fiscal year 2014.
								(B)ReportFor
			 purposes of carrying out subsection (b)(8), funds appropriated under paragraph
			 (1) shall remain available for expenditure through fiscal year 2015.
								(3)ReservationOf
			 the amount appropriated under paragraph (1), the Secretary shall
			 reserve—
								(A)$5,000,000 to
			 carry out subsection (a); and
								(B)$25,000,000 to
			 carry out subsection (b), of which—
									(i)2
			 percent shall be for the provision of technical assistance to grant recipients;
			 and
									(ii)5
			 percent shall be for independent evaluation under subsection (b)(7).
									527.Rural health care
			 servicesSection 330A of the
			 Public Health Service Act (42 U.S.C. 254c) is amended to read as
			 follows:
						
							330A.Rural health
				care services outreach, rural health network development, Delta rural
				disparities and health systems development, and small rural health care
				provider quality improvement grant programs
								(a)PurposeThe
				purpose of this section is to provide for grants—
									(1)under subsection
				(b), to promote rural health care services outreach;
									(2)under subsection (c), to provide for the
				planning and implementation of integrated health care networks in rural
				areas;
									(3)under subsection (d), to assist rural
				communities in the Delta Region to reduce health disparities and to promote and
				enhance health system development; and
									(4)under subsection (e), to provide for the
				planning and implementation of small rural health care provider quality
				improvement activities.
									(b)Rural health
				care services outreach grants
									(1)GrantsThe Director of the Office of Rural Health
				Policy of the Health Resources and Services Administration may award grants to
				eligible entities to promote rural health care services outreach by expanding
				the delivery of health care services to include new and enhanced services in
				rural areas. The Director may award the grants for periods of not more than 3
				years.
									(2)EligibilityTo
				be eligible to receive a grant under this subsection for a project, an
				entity—
										(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
										(B)shall represent a
				consortium composed of members—
											(i)that include 3 or
				more independently owned health care entities; and
											(ii)that may be
				nonprofit or for-profit entities; and
											(C)shall not
				previously have received a grant under this subsection for the same or a
				similar project, unless the entity is proposing to expand the scope of the
				project or the area that will be served through the project.
										(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of rural populations in the local community or region to be
				served;
										(C)a plan for
				quantifying how health care needs will be met through identification of the
				target population and benchmarks of service delivery or health status, such
				as—
											(i)quantifiable
				measurements of health status improvement for projects focusing on health
				promotion; or
											(ii)benchmarks of
				increased access to primary care, including tracking factors such as the number
				and type of primary care visits, identification of a medical home, or other
				general measures of such access;
											(D)a description of
				how the local community or region to be served will be involved in the
				development and ongoing operations of the project;
										(E)a plan for
				sustaining the project after Federal support for the project has ended;
										(F)a description of
				how the project will be evaluated;
										(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
										(H)other such
				information as the Director determines to be appropriate.
										(c)Rural health
				network development grants
									(1)Grants
										(A)In
				generalThe Director may award rural health network development
				grants to eligible entities to promote, through planning and implementation,
				the development of integrated health care networks that have combined the
				functions of the entities participating in the networks in order to—
											(i)achieve
				efficiencies and economies of scale;
											(ii)expand access to,
				coordinate, and improve the quality of the health care delivery system through
				development of organizational efficiencies;
											(iii)implement health
				information technology to achieve efficiencies, reduce medical errors, and
				improve quality;
											(iv)coordinate care
				and manage chronic illness; and
											(v)strengthen the
				rural health care system as a whole in such a manner as to show a quantifiable
				return on investment to the participants in the network.
											(B)Grant
				periodsThe Director may award such a rural health network
				development grant—
											(i)for a period of 3
				years for implementation activities; or
											(ii)for a period of 1 year for planning
				activities to assist in the initial development of an integrated health care
				network, if the proposed participants in the network do not have a history of
				collaborative efforts and a 3-year grant would be inappropriate.
											(2)EligibilityTo
				be eligible to receive a grant under this subsection, an entity—
										(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
										(B)shall represent a
				network composed of participants—
											(i)that include 3 or
				more independently owned health care entities; and
											(ii)that may be
				nonprofit or for-profit entities; and
											(C)shall not
				previously have received a grant under this subsection (other than a 1-year
				grant for planning activities) for the same or a similar project.
										(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity, in
				consultation with the appropriate State office of rural health or another
				appropriate State entity, shall prepare and submit to the Director an
				application at such time, in such manner, and containing such information as
				the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
										(C)a description
				of—
											(i)the history of
				collaborative activities carried out by the participants in the network;
											(ii)the degree to
				which the participants are ready to integrate their functions; and
											(iii)how the local
				community or region to be served will benefit from and be involved in the
				activities carried out by the network;
											(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services across the continuum of care as a result of the
				integration activities carried out by the network, including a description
				of—
											(i)return on
				investment for the community and the network members; and
											(ii)other
				quantifiable performance measures that show the benefit of the network
				activities;
											(E)a plan for
				sustaining the project after Federal support for the project has ended;
										(F)a description of
				how the project will be evaluated;
										(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
										(H)other such
				information as the Director determines to be appropriate.
										(d)Delta rural
				disparities and health systems development grants
									(1)GrantsThe
				Director may award grants to eligible entities to support reduction of health
				disparities, improve access to health care, and enhance rural health system
				development in the Delta Region.
									(2)EligibilityTo be eligible to receive a grant under
				this subsection, an entity shall be a rural public or rural nonprofit private
				entity, a facility that qualifies as a rural health clinic under title XVIII of
				the Social Security Act, a public or nonprofit entity existing exclusively to
				provide services to migrant and seasonal farm workers in rural areas, or a
				tribal government whose grant-funded activities will be conducted within
				federally recognized tribal areas.
									(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
										(C)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of the Delta Region;
										(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
										(E)a description of
				how health disparities will be reduced or the health system will be
				improved;
										(F)a plan for
				sustaining the project after Federal support for the project has ended;
										(G)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided or how the health care system improves
				its performance;
										(H)a description of
				how the grantee will develop an advisory group made up of representatives of
				the communities to be served to provide guidance to the grantee to best meet
				community need; and
										(I)other such
				information as the Director determines to be appropriate.
										(e)Small rural
				health care provider quality improvement grants
									(1)GrantsThe
				Director may award grants to provide for the planning and implementation of
				small rural health care provider quality improvement activities. The Director
				may award the grants for periods of 1 to 3 years.
									(2)EligibilityTo
				be eligible for a grant under this subsection, an entity—
										(A)shall be—
											(i)a rural public or rural nonprofit private
				health care provider or provider of health care services, such as a rural
				health clinic; or
											(ii)another rural provider or network of small
				rural providers identified by the Director as a key source of local care;
				and
											(B)shall not
				previously have received a grant under this subsection for the same or a
				similar project.
										(3)PreferenceIn awarding grants under this subsection,
				the Director shall give preference to facilities that qualify as rural health
				clinics under title XVIII of the Social Security Act.
									(4)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
										(C)a description of
				the manner in which the project funded under the grant will assure continuous
				quality improvement in the provision of services by the entity;
										(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
										(E)a plan for
				sustaining the project after Federal support for the project has ended;
										(F)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided; and
										(G)other such
				information as the Director determines to be appropriate.
										(f)General
				requirements
									(1)Prohibited uses
				of fundsAn entity that receives a grant under this section may
				not use funds provided through the grant—
										(A)to build or
				acquire real property; or
										(B)for
				construction.
										(2)Coordination
				with other agenciesThe Director shall coordinate activities
				carried out under grant programs described in this section, to the extent
				practicable, with Federal and State agencies and nonprofit organizations that
				are operating similar grant programs, to maximize the effect of public dollars
				in funding meritorious proposals.
									(g)ReportNot
				later than September 30, 2012, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report on the progress and accomplishments
				of the grant programs described in subsections (b), (c), (d), and (e).
								(h)DefinitionsIn
				this section:
									(1)The term Delta Region has the
				meaning given to the term region in section 382A of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa).
									(2)The term
				Director means the Director of the Office of Rural Health Policy
				of the Health Resources and Services Administration.
									(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $40,000,000 for fiscal year 2010, and such sums as may be
				necessary for each of fiscal years 2011 through
				2014.
								.
					528.Community
			 health center collaborative access expansionSection 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) is amended by adding at the end the following:
						
							(s)Miscellaneous
				Provisions
								(1)Rule of
				construction with respect to rural health clinics
									(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the
				Social Security Act) for the delivery
				of primary health care services that are available at the rural health clinic
				to individuals who would otherwise be eligible for free or reduced cost care if
				that individual were able to obtain that care at the community health center.
				Such services may be limited in scope to those primary health care services
				available in that rural health clinic.
									(B)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
										(i)nondiscrimination
				based upon the ability of a patient to pay; and
										(ii)the establishment
				of a sliding fee scale for low-income
				patients.
										.
					529.Facilitating
			 the provision of telehealth services across State lines
						(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
						(b)DefinitionsIn
			 subsection (a):
							(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
							(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
							(3)Medicare
			 programThe term Medicare program means the program
			 of health insurance administered by the Secretary of Health and Human Services
			 under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
							530.Removing
			 barriers to health care and nutrition assistance health coverage for children,
			 pregnant women, and lawfully residing individuals
						(a)MedicaidSection 1903(v) of the Social Security Act
			 (42 U.S.C. 1396b(v)) is amended by striking paragraph (4) and inserting the
			 following new paragraph:
							
								(4)(A)Notwithstanding sections 401(a), 402(b),
				403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation
				Act of 1996, payment shall be made under this section for care and services
				that are furnished to individuals, including those described in paragraph (1),
				if they otherwise meet the eligibility requirements for medical assistance
				under the State plan approved under this title (other than the requirement of
				the receipt of aid or assistance under title IV, supplemental security income
				benefits under title XVI, or a State supplementary payment), and are—
										(i)lawfully present in the United
				States;
										(ii)children under age 21, including
				optional targeted low-income children described in section 1905(u)(2)(B);
				or
										(iii)pregnant women during pregnancy (and
				during the 60-day period beginning on the last day of the pregnancy).
										(B)No debt shall accrue under an
				affidavit of support against any sponsor of such an alien on the basis of
				provision of assistance to such category and the cost of such assistance shall
				not be considered as an unreimbursed
				cost.
									.
						(b)SCHIPSection
			 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by
			 striking subparagraph (H) and inserting the following new subparagraph:
							
								(H)Paragraph (4) of section 1903(v) (relating
				to individuals who, but for sections 401(a), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, would be
				eligible for medical assistance under title
				XXI).
								.
						(c)Nutrition
			 assistance
							(1)Supplemental
			 nutrition assistanceNotwithstanding sections 401(a), 402(a),
			 and 403(a) of the Personal Responsibility and Work Opportunity Reconciliation
			 Act of 1996 (8 U.S.C. 1611(a); 1612(a), 1613(a)) and section 6(f) of the Food
			 and Nutrition Act of 2008 (7 U.S.C 2015(f)), persons who are lawfully present
			 in the United States shall be not be ineligible for benefits under the
			 supplemental nutrition assistance program on the basis of their immigration
			 status or date of entry into the United States.
							(2)Eligibility for
			 families with childrenSection of the 421(d)(3) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1631(d)(3)) is amended by striking to the extent that a qualified alien
			 is eligible under section 402(a)(2)(J) and inserting, to the
			 extent that a child is a member of a household under the supplemental nutrition
			 assistance program.
							(3)Ensuring proper
			 screeningSection 11(e)(2)(B)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(B)) is
			 amended—
								(A)by redesignating
			 clauses (vi) and (viii) as clauses (vii) and (viii); and
								(B)by inserting after
			 clause (v) the following:
									
										(vi)shall provide a method for implementing
				section 421 of the Personal Responsibility and Work Opportunity Reconciliation
				Act of 1996 (8 U.S.C. 1631) that does not require any unnecessary information
				from persons who may be exempt from that
				provision;
										.
								531.Removing
			 Medicare barrier to health careSection 1818(a)(3) of the Social Security
			 Act (42 U.S.C. 1395i–2(a)(3)) is amended by amending clause (B) to read as
			 follows: (B) an individual who is lawfully present in the United
			 States.
					2Lung Cancer
			 Mortality Reduction
					541.Short
			 titleThis chapter may be
			 cited as the Lung Cancer Mortality
			 Reduction Act of 2009.
					542.FindingsCongress makes the following
			 findings:
						(1)Lung cancer is the
			 leading cause of cancer death for both men and women, accounting for 28 percent
			 of all cancer deaths.
						(2)Lung cancer kills
			 more people annually than breast cancer, prostate cancer, colon cancer, liver
			 cancer, melanoma, and kidney cancer combined.
						(3)Since the National
			 Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), coordinated and
			 comprehensive research has raised the 5-year survival rates for breast cancer
			 to 88 percent, for prostate cancer to 99 percent, and for colon cancer to 64
			 percent.
						(4)However, the
			 5-year survival rate for lung cancer is still only 15 percent and a similar
			 coordinated and comprehensive research effort is required to achieve increases
			 in lung cancer survivability rates.
						(5)Sixty percent of
			 lung cancer cases are now diagnosed as nonsmokers or former smokers.
						(6)Two-thirds of
			 nonsmokers diagnosed with lung cancer are women.
						(7)Certain minority
			 populations, such as African-American males, have disproportionately high rates
			 of lung cancer incidence and mortality, notwithstanding their similar smoking
			 rate.
						(8)Members of the
			 baby boomer generation are entering their sixties, the most common age at which
			 people develop lung cancer.
						(9)Tobacco addiction
			 and exposure to other lung cancer carcinogens such as Agent Orange and other
			 herbicides and battlefield emissions are serious problems among military
			 personnel and war veterans.
						(10)Significant and
			 rapid improvements in lung cancer mortality can be expected through greater use
			 and access to lung cancer screening tests for at-risk individuals.
						(11)Additional
			 strategies are necessary to further enhance the existing tests and therapies
			 available to diagnose and treat lung cancer in the future.
						(12)The August 2001
			 Report of the Lung Cancer Progress Review Group of the National Cancer
			 Institute stated that funding for lung cancer research was far below the
			 levels characterized for other common malignancies and far out of proportion to
			 its massive health impact.
						(13)The Report of the
			 Lung Cancer Progress Review Group identified as its highest
			 priority the creation of integrated, multidisciplinary,
			 multi-institutional research consortia organized around the problem of lung
			 cancer rather than around specific research disciplines.
						(14)The United States
			 must enhance its response to the issues raised in the Report of the Lung Cancer
			 Progress Review Group, and this can be accomplished through the establishment
			 of a coordinated effort designed to reduce the lung cancer mortality rate by 50
			 percent by 2015 and targeted funding to support this coordinated effort.
						543.Sense of
			 Congress concerning investment in lung cancer researchIt is the sense of the Congress that—
						(1)lung cancer
			 mortality reduction should be made a national public health priority;
			 and
						(2)a
			 comprehensive mortality reduction program coordinated by the Secretary of
			 Health and Human Services is justified and necessary to adequately address and
			 reduce lung cancer mortality.
						544.Lung Cancer
			 Mortality Reduction Program
						(a)In
			 GeneralSubpart 1 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the
			 following:
							
								417G.Lung Cancer
				Mortality Reduction Program
									(a)In
				GeneralNot later than 6 months after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Defense,
				the Secretary of Veterans Affairs, the Director of the National Institutes of
				Health, the Director of the Centers for Disease Control and Prevention, the
				Commissioner of Food and Drugs, the Administrator of the Centers for Medicare
				& Medicaid Services, the Director of the National Center on Minority Health
				and Health Disparities, and other members of the Lung Cancer Advisory Board
				established under section 546 of the Lung Cancer Mortality Reduction Act of
				2009, shall implement a comprehensive program, to be known as the Lung Cancer
				Mortality Reduction Program, to achieve a reduction of at least 25 percent in
				the mortality rate of lung cancer by 2015.
									(b)RequirementsThe
				Program shall include at least the following:
										(1)With respect to
				the National Institutes of Health—
											(A)a strategic review
				and prioritization by the National Cancer Institute of research grants to
				achieve the goal of the Lung Cancer Mortality Reduction Program in reducing
				lung cancer mortality;
											(B)the provision of
				funds to enable the Airway Biology and Disease Branch of the National Heart,
				Lung, and Blood Institute to expand its research programs to include
				predispositions to lung cancer, the interrelationship between lung cancer and
				other pulmonary and cardiac disease, and the diagnosis and treatment of these
				interrelationships;
											(C)the provision of funds to enable the
				National Institute of Biomedical Imaging and Bioengineering to expedite the
				development of computer assisted diagnostic, surgical, treatment, and drug
				testing innovations to reduce lung cancer mortality, such as through expansion
				of the Institute’s Quantum Grant Program and Image-Guided Interventions
				programs; and
											(D)the provision of
				funds to enable the National Institute of Environmental Health Sciences to
				implement research programs relative to the lung cancer incidence.
											(2)With respect to
				the Food and Drug Administration—
											(A)activities under
				section 529 of the Federal Food, Drug, and Cosmetic Act; and
											(B)activities under
				section 561 of the Federal Food, Drug, and Cosmetic Act to expand access to
				investigational drugs and devices for the diagnosis, monitoring, or treatment
				of lung cancer.
											(3)With respect to the Centers for Disease
				Control and Prevention, the establishment of an early disease research and
				management program under section 1511.
										(4)With respect to
				the Agency for Healthcare Research and Quality, the conduct of a biannual
				review of lung cancer screening, diagnostic, and treatment protocols, and the
				issuance of updated guidelines.
										(5)The cooperation
				and coordination of all minority and health disparity programs within the
				Department of Health and Human Services to ensure that all aspects of the Lung
				Cancer Mortality Reduction Program under this section adequately address the
				burden of lung cancer on minority and rural populations.
										(6)The cooperation
				and coordination of all tobacco control and cessation programs within agencies
				of the Department of Health and Human Services to achieve the goals of the Lung
				Cancer Mortality Reduction Program under this section with particular emphasis
				on the coordination of drug and other cessation treatments with early detection
				protocols.
										.
						(b)Federal Food,
			 Drug, and Cosmetic ActSubchapter B of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360aaa et seq.) is amended by adding at
			 the end the following:
							
								529.Drugs relating to lung cancer(a)In
				generalThe provisions of this subchapter shall apply to a drug
				described in subsection (b) to the same extent and in the same manner as such
				provisions apply to a drug for a rare disease or condition.
									(b)Qualified
				drugsA drug described in
				this subsection is—
										(1)a chemoprevention
				drug for precancerous conditions of the lung;
										(2)a drug for a
				targeted therapeutic treatments, including any vaccine for, lung cancer;
				and
										(3)a drug to curtail
				or prevent nicotine addiction.
										(c)BoardThe
				Board established under section 546 of the Lung Cancer Mortality Reduction Act
				of 2009 shall monitor the program implemented under this
				section.
									.
						(c)Access to
			 Unapproved TherapiesSection 561(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360bbb(e)) is amended by inserting before the
			 period the following: and shall include expanding access to drugs under
			 section 529, with substantial consideration being given to whether the totality
			 of information available to the Secretary regarding the safety and
			 effectiveness of an investigational drug, as compared to the risk of morbidity
			 and death from the disease, indicates that a patient may obtain more benefit
			 than risk if treated with the drug.
						(d)CDCTitle
			 XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by
			 adding at the end the following:
							
								1511.Early disease
				research and management programThe Secretary shall establish and implement
				an early disease research and management program targeted at the high incidence
				and mortality rates of lung cancer among minority and low-income
				populations.
								.
						545.Department of
			 defense and the department of veterans affairsThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall coordinate with the Secretary of Health and Human
			 Services—
						(1)in the development
			 of the Lung Cancer Mortality Reduction Program under section 417G;
						(2)in the
			 implementation within the Department of Defense and the Department of Veterans
			 Affairs of an early detection and disease management research program for
			 military personnel and veterans whose smoking history and exposure to
			 carcinogens during active duty service has increased their risk for lung
			 cancer; and
						(3)in the
			 implementation of coordinated care programs for military personnel and veterans
			 diagnosed with lung cancer.
						546.Lung cancer
			 advisory board
						(a)In
			 GeneralThe Secretary of Health and Human Services shall convene
			 a Lung Cancer Advisory Board (referred to in this section as the
			 Board)—
							(1)to monitor the
			 programs established under this chapter (and the amendments made by this
			 chapter); and
							(2)to provide annual
			 reports to the Congress concerning benchmarks, expenditures, lung cancer
			 statistics, and the public health impact of such programs.
							(b)CompositionThe
			 Board shall be composed of—
							(1)the Secretary of
			 Health and Human Services;
							(2)the Secretary of
			 Defense;
							(3)the Secretary of
			 Veterans Affairs; and
							(4)two
			 representatives each from the fields of clinical medicine focused on lung
			 cancer, lung cancer research, imaging, drug development, and lung cancer
			 advocacy, to be appointed by the Secretary of Health and Human Services.
							547.Authorization
			 of appropriations
						(a)In
			 generalTo carry out this
			 chapter (and the amendments made by this chapter), there are authorized to be
			 appropriated such sums as may be necessary for each of fiscal years 2010
			 through 2014.
						(b)Lung Cancer
			 Mortality Reduction ProgramOf the amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated—
							(1)$25,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(1)(B) of the Public Health Service Act,
			 as added by section 544(a);
							(2)$25,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(1)(C) of such Act;
							(3)$10,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(1)(D) of such Act; and
							(4)$15,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(3) of such Act.
							VIEliminating
			 Disparities in Diabetes Prevention Access and Care Act 
			ANATIONAL
			 INSTITUTES OF HEALTH
				611.Research,
			 treatment, and education
					(a)In
			 GeneralSubpart 3 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285c et seq.) is amended by adding at the end the
			 following new section:
						
							434B.Diabetes in
				minority populations
								(a)In
				GeneralThe Director of the National Institutes of Health shall
				expand, intensify, and support ongoing research and other activities with
				respect to pre-diabetes and diabetes, particularly type 2, in minority
				populations, including research to identify clinical, socioeconomic,
				geographical, cultural, and organizational factors that contribute to type 2
				diabetes in such populations.
								(b)Certain
				ActivitiesActivities under subsection (a) regarding type 2
				diabetes in minority populations shall include the following:
									(1)Continue research
				on behavior and obesity, including research through the obesity research center
				that is sponsored by the National Institutes of Health.
									(2)Research on
				environmental factors that may contribute to the increase in type 2
				diabetes.
									(3)Support for new
				methods to identify environmental triggers and genetic interactions that lead
				to the development of type 2 diabetes in minority newborns. Such research
				should follow the newborns through puberty, an increasingly high-risk period
				for developing type 2 diabetes.
									(4)Research to
				identify genes that predispose individuals to the onset of developing type 1
				and type 2 diabetes and to the development of complications.
									(5)Research to
				prevent complications in individuals who have already developed diabetes, such
				as research that attempts to identify the genes that predispose individuals
				with diabetes to the development of complications.
									(6)Research methods
				and alternative therapies to control blood glucose.
									(7)Support of ongoing
				research efforts examining the level of glycemia at which adverse outcomes
				develop during pregnancy and to address the many clinical issues associated
				with minority mothers and fetuses during diabetic and gestational diabetic
				pregnancies.
									(c)EducationThe
				Director of the National Institutes of Health shall—
									(1)through the
				National Center on Minority Health and Health Disparities and the National
				Diabetes Education Program—
										(A)make grants to
				programs funded under section 485F (relating to centers of excellence) for the
				purpose of establishing a mentoring program for health care professionals to be
				more involved in weight counseling, obesity research, and nutrition; and
										(B)provide for the
				participation of minority health professionals in diabetes-focused research
				programs; and
										(2)make grants for
				programs to establish a pipeline from high school to professional school that
				will increase minority representation in diabetes-focused health fields by
				expanding Minority Access to Research Careers (MARC) program internships and
				mentoring opportunities for recruitment.
									(d)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group, as defined in section 1707.
								(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2010 and each subsequent fiscal
				year.
								.
					(b)Diabetes
			 Mellitus Interagency Coordinating CommitteeSection 429 of the
			 Public Health Service Act (42 U.S.C. 285c–3) is amended by adding at the end
			 the following new subsection:
						
							(c)(1)In each annual report
				prepared by the Diabetes Mellitus Interagency Coordinating Committee, the
				Committee shall include an assessment of the Federal activities and programs
				related to diabetes in minority populations. Such assessment shall—
									(A)compile the
				current activities of all current Federal health programs to allow for the
				assessment of their adequacy as a systemic method of addressing the impact of
				diabetes mellitus on minority populations;
									(B)develop strategic
				planning activities to develop an effective and comprehensive Federal plan to
				address diabetes mellitus within minority populations which will involve all
				appropriate Federal health programs and shall—
										(i)include steps to
				address issues including type 1 and type 2 diabetes in children and the
				disproportionate impact of diabetes mellitus on minority populations;
				and
										(ii)remain consistent with the programs and
				activities identified in section 399O, as well as remaining consistent with the
				intent of the Eliminating Disparities in Diabetes Prevention Access and Care
				Act of 2009; and
										(C)assess the
				implementation of such a plan throughout Federal health programs.
									(2)For the purposes
				of this subsection, the term minority population means a racial
				and ethnic minority group, as defined in section 1707.
								(3)For the purpose of
				carrying out this subsection, there are authorized to be appropriated such sums
				as are necessary for fiscal year 2010 and each subsequent fiscal
				year.
								.
					BCENTERS FOR
			 DISEASE CONTROL AND PREVENTION
				621.Research,
			 education, and other activitiesPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following section:
					
						317U.Diabetes in
				minority populations
							(a)Research and
				Other Activities
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall conduct and support research and
				other activities with respect to diabetes in minority populations.
								(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
									(A)Expanding the
				National Diabetes Laboratory capacity for translational research and the
				identification of genetic and immunological risk factors associated with
				diabetes.
									(B)Enhancing the
				National Health and Nutrition Examination Survey to include risk factors for
				type 2 diabetes and pre-diabetes with emphasis on eating and dietary habits,
				and focus, including cultural and socioeconomic factors, on Hispanic-American,
				African-American, American Indian and Alaskan Native, and Asian-American,
				Native Hawaiian and other Pacific Islander communities.
									(C)Further enhancing
				the National Health and Nutrition Examination Survey by over-sampling
				Asian-American, Native Hawaiian, and Other Pacific Islanders in appropriate
				geographic areas to better determine the prevalence of diabetes in such
				populations as well as to improve the data collection of diabetes penetration
				disaggregated into major ethnic groups within such populations.
									(D)Within the
				Division of Diabetes Translation, providing for prevention research to better
				understand how to influence health care systems changes to improve quality of
				care being delivered to such populations, and within the Division of Diabetes
				Translation, carrying out model demonstration projects to design, implement,
				and evaluate effective diabetes prevention and control intervention for such
				populations.
									(E)Through the
				Division of Diabetes Translation, carrying out culturally appropriate
				community-based interventions designed to address issues and problems
				experienced by such populations.
									(F)Conducting applied
				research within the Division of Diabetes Translation to reduce health
				disparities within such populations with diabetes.
									(G)Conducting applied
				research on primary prevention within the Division of Diabetes Translation to
				specifically focus on such populations with pre-diabetes.
									(b)Education
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall direct the Division of Diabetes
				Translation to conduct and support programs to educate the public on the causes
				and effects of diabetes in minority populations.
								(2)Certain
				activitiesPrograms under paragraph (1) regarding education on
				diabetes in minority populations shall include carrying out public awareness
				campaigns directed toward such populations to aggressively emphasize the
				importance and impact of physical activity and diet in regard to diabetes and
				diabetes-related complications through the National Diabetes Education
				Program.
								(c)Diabetes; Health
				Promotion, Prevention Activities, and Access
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out culturally appropriate
				diabetes health promotion and prevention programs for minority
				populations.
								(2)Certain
				activitiesActivities regarding culturally appropriate diabetes
				health promotion and prevention programs for minority populations shall include
				the following:
									(A)Expanding the
				Diabetes Prevention and Control Program (currently existing in all the States
				and territories) and providing funds for education and community outreach on
				diabetes.
									(B)Providing funds
				for an expansion of the Diabetes Prevention Program Initiative that focuses on
				physical inactivity and diet and its relation to type 2 diabetes within such
				populations.
									(C)Providing funds to
				strengthen existing surveillance systems to improve the quality, accuracy, and
				timeliness of morbidity and mortality diabetes data for such
				populations.
									(d)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group, as defined in section 1707.
							(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2010 and each subsequent fiscal
				year.
							.
				CHEALTH RESOURCES
			 AND SERVICES ADMINISTRATION
				631.Research,
			 education, and other activitiesPart P of title III of the Public Health
			 Service Act, as amended, is amended by adding at the end the following new
			 section:
					
						399V.Programs to
				educate health providers on the causes and effects of diabetes in minority
				populations
							(a)In
				generalThe Secretary, acting through the Director of the Health
				Resources and Services Administration, shall conduct and support programs
				described in subsection (b) to educate health professionals on the causes and
				effects of diabetes in minority populations.
							(b)ProgramsPrograms
				described in this subsection, with respect to education on diabetes in minority
				populations, shall include the following:
								(1)Making grants for
				diabetes-focused education classes or training programs on cultural sensitivity
				and patient care within such populations for health care providers.
								(2)Providing funds to
				community health centers for programs that provide diabetes services and
				screenings.
								(3)Providing
				additional funds for the Health Careers Opportunity Program, Centers for
				Excellence, and the Minority Faculty Fellowship Program to partner with the
				Office of Minority Health under section 1707 and the National Institutes of
				Health to strengthen programs for career opportunities within minority
				populations focused on diabetes treatment and care.
								(4)Developing a
				diabetes focus within, and providing additional funds for, the National Health
				Service Corps Scholarship program to place individuals in areas that are
				disproportionately affected by diabetes and to provide health care services to
				such areas.
								(5)Establishing a
				diabetes ambassador program for recruitment efforts to increase the number of
				underrepresented minorities currently serving in student, faculty, or
				administrative positions in institutions of higher learning, hospitals, and
				community health centers.
								(6)Establishing a
				loan repayment program that focuses on diabetes care and prevention in minority
				populations.
								.
				DADDITIONAL
			 PROGRAMS
				641.Research,
			 education, and other activitiesPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.), as amended, is further amended by adding
			 at the end the following section:
					
						399W.Research,
				education, and other activities regarding diabetes in minority
				populations
							(a)Research and
				Other Activities
								(1)In
				generalIn addition to activities under sections 317U and 434B,
				the Secretary shall conduct and support research and other activities with
				respect to diabetes within minority populations.
								(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
									(A)Through the
				National Center on Minority Health and Health Disparities, the Office of
				Minority Health under section 1707, the Health Resources and Services
				Administration, the Centers for Disease Control and Prevention, and the Indian
				Health Service, establishing partnerships within minority populations to
				conduct studies on cultural, familial, and social factors that may influence
				health promotion, diabetes management, and prevention.
									(B)Through the Indian
				Health Service, in collaboration with other appropriate Federal agencies,
				coordinating the collection of data on ethnic and culturally appropriate
				diabetes treatment, care, prevention, and services by health care professionals
				to the American Indian population.
									(3)Programs
				relating to clinical research
									(A)Education
				regarding clinical trialsThe Secretary shall carry out education
				and awareness programs designed to increase participation of minority
				populations in clinical trials.
									(B)Minority
				researchersThe Secretary shall carry out mentorship programs for
				minority researchers who are conducting or intend to conduct research on
				diabetes in minority populations.
									(C)Supplementing
				clinical research regarding childrenThe Secretary shall make
				grants to supplement clinical research programs to assist such programs in
				obtaining the services of health professionals and other resources to provide
				specialized care for children with type 1 and type 2 diabetes.
									(4)Additional
				programsActivities under paragraph (1) regarding education on
				diabetes in minority populations shall include providing funds for new and
				existing diabetes-focused education grants and programs for present and future
				students and clinicians in the medical field from minority populations,
				including for the following:
									(A)For Federal and
				State loan repayment programs for health profession students within communities
				of color.
									(B)For the Office of
				Minority Health under section 1707 for training health profession students to
				focus on diabetes within such populations.
									(C)For State and
				local entities to establish diabetes awareness week or day every month in
				schools, nursing homes, and colleges through partnerships with the Office of
				Minority Health under section 1707 and the Health Resources and Services
				Administration.
									(b)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group as defined in section 1707.
							(c)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2010 and each subsequent fiscal
				year.
							.
				
